Exhibit 10.6

 

Execution Copy

 

 

 

$450,000,000

 

CREDIT AGREEMENT

 

AMONG

 

TRONOX INCORPORATED,

 

TRONOX WORLDWIDE LLC,

 

AS BORROWER,

 

THE SEVERAL LENDERS

 

FROM TIME TO TIME PARTIES HERETO,

 

 

LEHMAN BROTHERS INC.

AND

CREDIT SUISSE,

 

 

AS ARRANGERS AND

BOOKRUNNERS,

 

ABN AMRO BANK N.V.,

 

AS SYNDICATION AGENT,

 

 

JPMORGAN CHASE BANK, N.A.

AND

CITICORP USA, INC.

 

AS CO-DOCUMENTATION AGENTS

 

 

AND

LEHMAN COMMERCIAL PAPER INC.,

 

AS ADMINISTRATIVE AGENT

 

 

DATED AS OF NOVEMBER 28, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

1

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

31

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

32

2.1

Term Loan Commitments

 

32

2.2

Procedure for Term Loan Borrowing

 

32

2.3

Repayment of Term Loans

 

33

2.4

Revolving Credit Commitments

 

33

2.5

Procedure for Revolving Credit Borrowing

 

34

2.6

Swing Line Commitment

 

34

2.7

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

 

35

2.8

Repayment of Loans; Evidence of Debt

 

36

2.9

Commitment Fees, etc

 

37

2.10

Termination or Reduction of Commitments

 

38

2.11

Optional Prepayments

 

38

2.12

Mandatory Prepayments

 

39

2.13

Conversion and Continuation Options

 

40

2.14

Minimum Amounts and Maximum Number of LIBO Rate Tranches

 

41

2.15

Interest Rates and Payment Dates

 

41

2.16

Computation of Interest and Fees

 

42

2.17

Inability to Determine Interest Rate

 

42

2.18

Pro Rata Treatment and Payments

 

43

2.19

Requirements of Law

 

45

2.20

Taxes

 

46

2.21

Indemnity

 

47

2.22

Illegality

 

48

2.23

Change of Lending Office

 

48

2.24

Replacement of Lenders under Certain Circumstances

 

49

2.25

Limitation on Additional Amounts, etc

 

49

 

 

 

 

SECTION 3.

LETTERS OF CREDIT

 

50

3.1

L/C Commitment

 

50

3.2

Procedure for Issuance of Letter of Credit

 

50

3.3

Fees and Other Charges

 

51

3.4

L/C Participations

 

51

3.5

Reimbursement Obligation of the Borrower

 

52

3.6

Obligations Absolute

 

53

3.7

Letter of Credit Payments

 

53

3.8

Applications

 

53

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

54

4.1

Financial Condition

 

54

 

--------------------------------------------------------------------------------


 

4.2

No Change

 

55

4.3

Corporate Existence; Compliance with Law

 

55

4.4

Organizational Power; Authorization; Enforceable Obligations

 

55

4.5

No Legal Bar

 

56

4.6

No Material Litigation

 

56

4.7

No Default

 

56

4.8

Ownership of Property; Liens

 

56

4.9

Intellectual Property

 

57

4.10

Taxes

 

57

4.11

Federal Regulations

 

57

4.12

Labor Matters

 

57

4.13

ERISA

 

58

4.14

Investment Company Act; Other Regulations

 

58

4.15

Subsidiaries

 

58

4.16

Use of Proceeds

 

59

4.17

Environmental Matters

 

59

4.18

Accuracy of Information, etc

 

60

4.19

Security Documents

 

60

4.20

Solvency

 

61

4.21

Insurance

 

61

4.22

Transaction

 

61

4.23

Real Estate

 

63

4.24

Permits

 

63

4.25

Regulation H

 

63

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

 

63

5.1

Conditions to Initial Extension of Credit

 

63

5.2

Conditions to Each Extension of Credit

 

68

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

68

6.1

Financial Statements

 

68

6.2

Certificates; Other Information

 

69

6.3

Payment of Obligations

 

71

6.4

Conduct of Business and Maintenance of Existence, etc

 

71

6.5

Maintenance of Property; Insurance

 

71

6.6

Inspection of Property; Books and Records; Discussions

 

72

6.7

Notices

 

72

6.8

Environmental Laws

 

73

6.9

Additional Collateral, etc

 

74

6.10

Use of Proceeds

 

76

6.11

ERISA Documents

 

76

6.12

Further Assurances

 

76

6.13

Ratings

 

77

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

 

77

7.1

Financial Condition Covenants

 

77

7.2

Limitation on Indebtedness

 

78

 

--------------------------------------------------------------------------------


 

7.3

Limitation on Liens

 

82

7.4

Limitation on Fundamental Changes

 

85

7.5

Limitation on Disposition of Property

 

85

7.6

Limitation on Restricted Payments

 

87

7.7

Limitation on Capital Expenditures

 

89

7.8

Limitation on Investments

 

89

7.9

Limitation on Optional Payments and Modifications of Debt Instruments, etc

 

92

7.10

Limitation on Transactions with Affiliates

 

92

7.11

Limitation on Sales and Leasebacks

 

93

7.12

Limitation on Changes in Fiscal Periods

 

93

7.13

Limitation on Negative Pledge Clauses

 

93

7.14

Limitation on Restrictions on Subsidiary Distributions

 

94

7.15

Limitation on Lines of Business

 

94

7.16

Limitation on Amendments to Transaction Documents

 

94

7.17

Special Purpose Subsidiary

 

95

7.18

Limitation on Activities of Holdings

 

95

7.19

Limitation on Activities of Tronox Finance

 

95

7.20

Limitation on Hedge Agreements

 

95

7.21

Post-Closing Deliveries

 

95

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

 

96

 

 

 

 

SECTION 9.

THE AGENTS; THE ARRANGERS

 

99

9.1

Appointment

 

99

9.2

Delegation of Duties

 

100

9.3

Exculpatory Provisions

 

100

9.4

Reliance by Agents

 

100

9.5

Notice of Default

 

100

9.6

Non-Reliance on the Arrangers, the Agents and Other Lenders

 

101

9.7

Indemnification

 

101

9.8

Arrangers and Agent in their Individual Capacities

 

102

9.9

Successor Administrative Agent

 

102

9.10

Authorization to Release Liens and Guarantees

 

103

9.11

The Arrangers; the Syndication Agent and the Documentation Agents

 

103

9.12

Withholding Tax

 

103

 

 

 

 

SECTION 10.

MISCELLANEOUS

 

103

10.1

Amendments and Waivers

 

103

10.2

Notices

 

105

10.3

No Waiver; Cumulative Remedies

 

106

10.4

Survival of Representations and Warranties

 

107

10.5

Payment of Expenses

 

107

10.6

Successors and Assigns; Participations and Assignments

 

108

10.7

Adjustments; Set-off

 

111

10.8

Counterparts

 

112

10.9

Severability

 

112

 

--------------------------------------------------------------------------------


 

10.10

Integration

 

112

10.11

GOVERNING LAW

 

112

10.12

Submission To Jurisdiction; Waivers

 

113

10.13

Acknowledgments

 

113

10.14

Confidentiality

 

113

10.15

Release of Collateral and Guarantee Obligations

 

114

10.16

Accounting Changes

 

115

10.17

Delivery of Lender Addenda

 

115

10.18

Construction

 

115

10.19

WAIVERS OF JURY TRIAL

 

116

10.20

Customer Identification – USA PATRIOT Act Notice

 

116

10.21

Transaction/Spin-Off

 

116

 

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

 

 

 

A

Pricing Grid

 

 

B

Existing Letters of Credit

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

1.1(a)

Electrolytic Assets

 

 

1.1(b)

Foreign Subsidiary Indebtedness

 

 

1.1(c)

Mortgaged Properties

 

 

1.1(d)

Henderson Real Estate

 

 

4.4

Consents, Authorizations, Filings and Notices

 

 

4.6(b)

Material Litigation

 

 

4.8(a)

Real Property Title Exceptions

 

 

4.10

Tax Filing Exceptions

 

 

4.15

Subsidiaries

 

 

4.19(a)-1

UCC Filing Jurisdictions

 

 

4.19(a)-2

UCC Financing Statements to Remain on File

 

 

4.19(a)-3

UCC Financing Statements to be Terminated

 

 

4.19(b)

Mortgage Filing Offices

 

 

4.22

Transaction Documentation

 

 

4.23

Owned and Leased Real Property

 

 

4.24

Permits

 

 

7.2(d)

Existing Indebtedness

 

 

7.3(f)

Existing Liens

 

 

7.7

Limitations on Capital Expenditures

 

 

7.8(m)

Investments

 

 

7.21

Post-Closing Deliveries

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

A

Form of Guarantee and Collateral Agreement

 

 

B

Form of Compliance Certificate

 

 

C

Form of Closing Certificate

 

 

D

Form of Assignment and Acceptance

 

 

E-1

Form of Legal Opinion of Covington & Burling

 

 

E-2

Form of Legal Opinion of Local or Foreign Counsel

 

 

E-3

Form of Legal Opinion of Borrower’s General Counsel

 

 

F-1

Form of Term Note

 

 

F-2

Form of Revolving Credit Note

 

 

F-3

Form of Swing Line Note

 

 

G

Form of Exemption Certificate

 

 

H

Form of Lender Addendum

 

 

I

Form of Borrowing Notice

 

 

J

Form of Solvency Certificate

 

 

K

Form of Mortgage

 

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 28, 2005 , among TRONOX INCORPORATED, a
Delaware corporation (“Holdings”), TRONOX WORLDWIDE LLC, a Delaware limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), LEHMAN BROTHERS INC. and CREDIT SUISSE, as joint lead arrangers and
joint bookrunners (in such capacity, the “Arrangers”), ABN AMRO BANK N.V., as
syndication agent (in such capacity, the “Syndication Agent”), JPMORGAN CHASE
BANK, N.A. and CITICORP USA, INC., as co-documentation agents (in such capacity,
the “Documentation Agents”), and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders and the Issuing Lender make
available for the purposes specified in this Agreement, a term loan facility and
a revolving line of credit; and

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 


SECTION 1. DEFINITIONS


 

 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“Act”:  as defined in Section 10.20.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote at least 10% of the securities having
ordinary voting power for the election of directors (or for persons having
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Affiliated Fund”: with respect to any Lender that is a fund that invests (in
whole or in part) in commercial loans, any other fund that invests (in whole or
in part) in commercial loans and is managed by the same investment advisor as
such Lender or by a Lender Affiliate of such investment advisor.

 

“Agents”:  the collective reference to the Syndication Agent, the Arrangers, the
Documentation Agents and the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

 

“Amended S-1”: as defined in Section 5.1(c).

 

“Applicable Currency” means (i) euro in the case of Revolving Credit Euro Loans
or interest thereon or fees or other Obligations in respect of Letters of Credit
(Euro) or (ii) Dollars in the case of all other Loans or other Obligations.

 

“Applicable Margin”:  for each Type of Loan under each Facility, at any time,
the rate per annum for such type of Loan determined pursuant to the Pricing Grid
on the basis of the Facility Ratings in effect at such time.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Arrangers”:  as defined in the preamble hereto.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a)(i), (b), (c),
(d), (f)(i), (f)(ii) (except to the extent the proviso thereto requires the
application of Net Cash Proceeds thereof), (h), (i), (j), (k), (l), (m), (n) or
(p) of Section 7.5).

 

“Assignee”:  as defined in Section 10.6(c).

 

“Assignment and Acceptance”:  as defined in Section 10.6(c).

 

“Assignor”:  as defined in Section 10.6(c).

 

“Available Revolving Credit Commitment”:  with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided, that in calculating the
Revolving Extensions of Credit of any Lender (other than the Swing Line Lender)
for the purpose of determining such Lender’s Available Revolving Credit
Commitment pursuant to Section 2.9(a), the aggregate principal amount of Swing
Line Loans then outstanding shall be deemed to be zero.

 

2

--------------------------------------------------------------------------------


 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%.  For purposes hereof:  “Prime Rate” shall mean the prime lending rate as
set forth on the British Banking Association Telerate Page 5 (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rate), as in effect from time to time. 
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, or
the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Benefitted Lender”:  as defined in Section 10.7.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Notice”:  with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

 

“Business Day”:  a day of the year that is: (a) a day other than a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to close; and (b) with respect to any Revolving Euro Loan, in
the case of (x) payments or purchases of euro, a TARGET Business Day and (y) all
other purposes, including the giving and receiving of notices, a TARGET Business
Day on which banks are generally open for business in London, England and
Frankfurt, Germany; and (c) with respect to all notices (except with respect to
general matters not relating directly to funding), determinations and fundings
in connection with, and payments of principal and interest on, LIBO Rate Loans,
a day for trading by and between banks in deposits of the Applicable Currency
for such Loans in the London interbank market.  For purposes of this definition,
a “TARGET Business Day” is a day when the Trans-European Automated Real-time
Gross Settlement Express Transfer System, or any successor thereto, is scheduled
to be open for business.

 

“Cancelled Foreign Debt”: as defined in Section 7.5(k).

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a consolidated balance sheet of such Person and its Subsidiaries provided
that,

 

3

--------------------------------------------------------------------------------


 

for purposes of calculating compliance with Section 7.7, the following
expenditures shall be excluded, without duplication:  (i) expenditures made to
restore or replace Property to the condition of such Property immediately prior
to any damage, loss, or destruction or condemnation of such Property, to the
extent such expenditure is made with, or subsequently reimbursed out of the
proceeds received from any Recovery Event, (ii) expenditures made by the
Borrower or any of its Subsidiaries constituting an Investment permitted by
Sections 7.8(e), (g) or (h), (iii) expenditures made by the Borrower of any of
its Subsidiaries as a tenant in leasehold improvements, to the extent reimbursed
by the landlord and (iv) expenditures made with the proceeds of any Reinvestment
Deferred Amount or proceeds of Dispositions of Property permitted by clauses
(a)(ii), (e), (f)(ii), (g), (j), (o) or (q) of Section 7.5.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than one year with respect to
securities of the type set forth in clause (a) of this definition; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) shares of money market funds that (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are

 

4

--------------------------------------------------------------------------------


 

rated AA by S&P or Aa by Moody’s and (iii) have portfolio assets of at least
$1,000,000; or (i) for purposes of Sections 7.5 and 7.8, in the case of any
Foreign Subsidiary, Investments of the type and maturity described in clauses
(a) through (h) above in obligors organized under the laws of the jurisdiction
in which such Foreign Subsidiary or another Foreign Subsidiary is organized or
under the laws of the United Kingdom or the People’s Republic of China.

 

“Cash Management Agreement”: any agreement or arrangement pursuant to which a
bank or other financial institution agrees to provide treasury management
services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services
and purchasing cards).

 

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding KMG
and its Subsidiaries, shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% of the outstanding common stock of Holdings; (b) the board of directors
of Holdings shall cease to consist of a majority of Continuing Directors; (c)
Holdings shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens (except Liens created by the Guarantee and Collateral Agreement and
Permitted Liens); or (d) a Specified Change of Control.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date shall be not later
than December 21, 2005.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  (i) all Personal Property Collateral and (ii) the Mortgaged
Properties.

 

“Commitment”:  with respect to any Lender, the sum of the Term Loan Commitment
and the Revolving Credit Commitment of such Lender.

 

“Commitment Fee Rate”:  at any time, the rate per annum determined pursuant to
the Pricing Grid on the basis of the Facility Ratings in effect at such time.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated November 2005 and furnished to the initial Lenders in connection with the
syndication of the Facilities.

 

5

--------------------------------------------------------------------------------


 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries; amortization or write-off
of debt discount and debt issuance costs; commissions, discounts and other fees
and charges associated with Indebtedness; (c) depreciation and amortization
expense, (d) amortization of intangibles (including goodwill) and organization
costs, (e) any extraordinary, unusual or non-recurring expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (f) provision for
environmental restoration and remediation (net of reimbursements) for continuing
operations to the extent representing an accrual of or reserve for future cash
expenses, (g) non-cash charges constituting (i) write-downs of property, plant
and equipment and other assets, (ii) impairment of intangible assets, (iii) loss
resulting from cumulative effect of change in accounting principle, (iv)
compensation charges, including those arising from stock options, restricted
stock grants or other equity-incentive programs, (v) loss on sale of accounts
receivable under asset securitization or factoring programs (to the extent
comparable to interest expense), (vi) loss from discontinued operations, (vii)
provisions for asset retirement obligations, (viii) pension and post-retirement
costs and (ix) accretion expenses, (h) shutdown costs associated with the
Savannah Sulfate Facility closure incurred in 2004 in an aggregate amount not to
exceed $29,000,000; (i) all one-time fees, costs and expenses (including cash
compensation payments) incurred in connection with or resulting from Parent’s
separation from KMG, the IPO and the transactions related thereto and the
Distribution and (j) cash expenditures from discontinued operations in an
aggregate amount for such period not to exceed $17,000,000, and minus, without
duplication and to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (a) interest income (except to the extent
deducted in determining Consolidated Interest Expense), (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (c) any other non-cash income (including income arising from
cumulative effect of change in accounting principle and income tax benefit), and
(d) income from discontinued operations, all as determined on a consolidated
basis.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (x)
Consolidated EBITDA of Holdings and its Subsidiaries for such period less
(without duplication) the sum of (a) cash expenditures (net of cash
reimbursements not included in the calculation of Consolidated Net Income of
Holdings for that period), including cash expenditures charged to previously
recorded reserves, for (i) environmental restoration and remediation,
(ii) discontinued operations and (iii) asset retirement obligations, in each
case, to the extent such cash expenditures were not deducted in the calculation
of Consolidated Net Income of Holdings for that period, and (b) any amounts
added back in the calculation of Consolidated EBITDA of Holdings for that period
pursuant to clause (j) of the definition thereof, to (y) Consolidated Interest
Expense of Holdings and its Subsidiaries for such period; provided, that for
purposes for calculating Consolidated EBITDA (and cash expenditures and amounts
specified in clauses (a) and (b)) of Holdings and its Subsidiaries for any
period, (i) the Consolidated EBITDA (and cash expenditures and amounts specified
in clauses (a) and (b) above) of any Person acquired by Holdings or its
Subsidiaries during such period shall be included on a pro forma basis for such

 

6

--------------------------------------------------------------------------------


 

period (assuming for purposes of the calculation of Consolidated EBITDA (and
cash expenditures and amounts specified in clauses (a) and (b) above) the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
and (ii) the Consolidated EBITDA (and cash expenditures and amounts specified in
clauses (a) and (b) above) of any Person Disposed of by Holdings or its
Subsidiaries during such period shall be excluded from such period (assuming for
purposes of the calculation of Consolidated EBITDA (and cash expenditures and
amounts specified in clauses (a) and (b) above) the consummation of such
Disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period).

 

“Consolidated Interest Expense”:  of any Person for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including all commissions,
discounts and other fees and charges owed by such Person with respect to letters
of credit and bankers’ acceptance financing), calculated in accordance with
GAAP.  Consolidated Interest Expense for any period will be adjusted to (A)
exclude the Consolidated Interest Expense attributable to any Indebtedness
repaid or assumed by a third party (and which became non-recourse to such Person
and its Subsidiaries) in connection with the Disposition of any asset or
business that was disposed of (either directly or as part of an exchange) by
such Person or any of its Subsidiaries during such period (as if such
Indebtedness had not been outstanding on the first day of such period) and (B)
include the Consolidated Interest Expense attributable to any Indebtedness
incurred or assumed in connection with the acquisition of any asset or business
that was acquired (either directly or as part of an exchange) by such Person or
any of its Subsidiaries during such period (as if such Indebtedness had been
outstanding on the first day of such period).

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of such Person for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of such Person) in which such Person or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by such Person or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Tangible Assets” means total assets (less accumulated depreciation
and valuation reserves and other reserves and items deductible from gross book
value of specific asset accounts under GAAP) after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt discount,
organization expenses and other like intangibles, all as set forth on the most
recent balance sheet of Holdings delivered to the Administrative Agent, on a
consolidated basis, determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Funded Debt of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of Holdings, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of Holdings and its Subsidiaries for
such period; provided that for purposes of calculating Consolidated EBITDA of
Holdings and its Subsidiaries for any period, (i) the Consolidated EBITDA of any
Person acquired by Holdings or its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming for purposes of the
calculation of Consolidated EBITDA the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period) and (ii) the Consolidated EBITDA of any Person
Disposed of Holdings or its Subsidiaries during such period shall be excluded
for such period (assuming for purposes of the calculation of Consolidated EBITDA
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

 

“Continuing Directors”:  the directors of Holdings on the Closing Date, after
giving effect to the Transactions and the other transactions contemplated
hereby, and each other director of Holdings, if, in each case, such other
director’s nomination for election to the board of directors of Holdings is
recommended by at least a majority of the then Continuing Directors.

 

“Contractual Obligation”:  with respect to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Contributed Business”:  the business (including assets and liabilities) of
Holdings and the Contributed Subsidiaries on the Closing Date after giving
effect to the Contribution.

 

“Contributed Subsidiaries”:  the entities that constitute the consolidated
Subsidiaries of Holdings on the Closing Date as specified on Schedule 4.15(a)
hereto

 

“Contribution”:  the contribution and transfer by KMG and its Subsidiaries to
(i) Holdings of 100% of the Capital Stock of Borrower and (ii) the Borrower of
100% of the Capital Stock of the Contributed Subsidiaries (other than the
Borrower) owned on or prior to the Closing Date by KMG and its Subsidiaries,
together with the other contributions and transfers effected pursuant to the
Transaction Agreements (x) necessary to cause the Borrower to own on the Closing
Date the chemical business operated as part of KMG and its subsidiaries prior to
the Closing Date or (y) effected between KMG and Holdings or the Borrower or
subsidiaries thereof on or prior to the Closing Date in connection therewith.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: as defined in Section 2.24.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

8

--------------------------------------------------------------------------------


 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof (including by way
of a merger or consolidation) of such Property or any interest therein
(including the sale or factoring at maturity or collection of any accounts or
permitting or suffering any other Person to acquire any interest (other than a
Lien permitted under Section 7.3) in such Property; and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (other than a change in control), matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is six months after the Term Loan Maturity Date, except to the
extent that such Capital Stock is redeemable with, or solely exchangeable for,
any Capital Stock of such Person that is not Disqualified Stock.

 

“Distribution”:  the distribution by Holdings of the net proceeds of the
borrowings under the Term Loan and the Senior Notes and the net proceeds of the
IPO to Kerr-McGee Worldwide, all net of any fees, costs or expenses relating to
the Contribution, the IPO, the offering of the Notes and the creation of and
initial borrowing under the Credit Facilities and transactions related thereto
(it being understood and agreed that such fees, costs and expenses may be
estimated by Holdings in good faith).

 

“Documentation Agent”:  as defined in the preamble hereto.

 

“Dollar Equivalent”:  at the time of determination thereof, (a) in relation to
any amount denominated in euro, the equivalent of such amount in Dollars
determined by using the Dollar Equivalent Exchange Rate on the most recent
Valuation Date; or (b) in relation to any amount denominated in Dollars, the
amount thereof.

 

“Dollar Equivalent Exchange Rate”:  on any Valuation Date, the rate of exchange
indicated for the purchase of Dollars with euro on the Bloomberg Key Cross
Currency Rates screen at 11:00 a.m. (New York City time) on such Valuation Date.

 

“Dollar Loan”:  a Loan denominated in Dollars.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower that is organized under
the laws of any jurisdiction within the United States of America.

 

“ECF Percentage”:  with respect to any fiscal year of the Borrower, 75%;
provided, that, with respect to any fiscal year of the Borrower ending on or
after December 31, 2006, the ECF Percentage shall instead be (i) 50% if the
Consolidated Interest Coverage Ratio for the period of four consecutive fiscal
quarters ending on the last day of such fiscal year is greater than 4.0 to 1.0,
(ii) 25% if the Consolidated Interest Coverage Ratio for the period of four
consecutive fiscal quarters ending on the last day of such fiscal year is
greater than 6.0 to 1.0 or (iii) 0% if the Consolidated Interest Coverage Ratio
for the period of the four consecutive fiscal quarters ending on the last day of
such fiscal year is greater than 8.0 to 1.0.

 

9

--------------------------------------------------------------------------------


 

“Electrolytic Assets”: those assets used in electrolytic business of the
Borrower and its Subsidiaries described in Schedule 1.1(a) hereto.

 

“Eligible Assignee”: as defined in Section 10.6(c).

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any foreign government, the United
States, or any Governmental Authority, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, employee health and safety, or Materials of Environmental Concern,
as has been, is now, or may at any time hereafter be, in effect.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“euro” and the sign “€”:  each, the lawful money of the participating member
states of the European Union.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of Holdings, the excess, if any, of (a)
the amount of “net cash provided by operating activities”, determined on a
consolidated basis in accordance with GAAP and as such amount is set forth
opposite such caption in the consolidated statement of cash flows of Holdings
and its Subsidiaries for such fiscal year (the “Cash Flow Statement”) plus
(b) cash collected on repurchased receivables, as set forth opposite such
caption on the Cash Flow Statement, minus (c) the sum, without duplication, of
(i) except to the extent directly or indirectly financed by incurring
Indebtedness (including the incurrence of Capital Lease Obligations) or by any
capital contribution to, or the issuance of any Capital Stock of, Holdings, or
to the extent constituting a reinvestment of Net Cash Proceeds of a Reinvestment
Event, (A) the aggregate amount paid in cash by the Borrower and its
Subsidiaries during such fiscal year on account of capital expenditures, as set
forth opposite such caption on the Cash Flow Statement, (B)  the aggregate
amount paid in cash (net of cash acquired) by the Borrower and its Subsidiaries
during such fiscal year on account of acquisitions, as set forth opposite the
caption “acquisitions, net of cash acquired” on the Cash Flow Statement, (C) the
aggregate amount paid in cash by the Borrower and its Subsidiaries during such
fiscal year on account of purchases of long-term investments, as set forth
opposite such caption on the Cash Flow Statement, and (D) the aggregate amount
of cash dividends paid during such fiscal year by Holdings, as set forth
opposite the caption “dividends paid” on the Cash Flow Statement to the extent
permitted under clause (d) of Section 7.6, (ii) the aggregate amount of all
mandatory prepayments of Term Loans during such fiscal year made pursuant to
Section 2.12(b), (f) or (g) with the Net Cash Proceeds of Asset Sales,
Receivable Qualifying Asset Sales or Recovery Events to the extent such Net Cash
Proceeds are included in “net cash provided by operating

 

10

--------------------------------------------------------------------------------


 

activities” for such fiscal year, (iii) the aggregate amount of all prepayments
of Revolving Loans and Swingline Loans and all payments of Reimbursement
Obligations during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such fiscal year, other than, in each case, prepayments
made in connection with a refinancing of such Indebtedness and (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder); provided, however, that, “Excess Cash Flow” shall not include any
proceeds from the Incurrence of Indebtedness by Holdings or any Subsidiary
thereof or the issuance by Holdings of, or capital contributions on, its Capital
Stock, in each case pursuant to the terms hereof.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

 

“Exemption Certificate”:  as defined in Section 2.20(d).

 

“Existing Issuing Lender”:  collectively, JPMorgan Chase Bank, N.A. and ABN Amro
Bank N.V., the issuing banks in respect of the Existing Letters of Credit.

 

“Existing Letters of Credit”:  the letter of credits issued under the KMG
Existing Credit Agreement or under the umbrella agreement between ABN AMRO Bank
N.V. and KMG, dated as of November 8, 2000 by the Existing Issuing Lender for
the benefit of the Borrower or a Subsidiary of the Borrower in the respective
outstanding face amounts on the Closing Date specified on Annex B.

 

“Facility”:  each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”), and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

 

“Facility Rating”: a rating of the Credit Facilities by a Rating Agency.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter”: that certain Fee Letter, dated October 26, 2005, among KMG,
Holdings, the Borrower, Lehman Brothers Inc. and the Arrangers.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Debt Amount”: the sum of (i) the aggregate principal amount
of the Indebtedness of Foreign Subsidiaries (and KMEMC) owing to the Borrower
and the

 

11

--------------------------------------------------------------------------------


 

Subsidiary Guarantors outstanding on the Closing Date as specified on Schedule
1.1(b) hereto and (ii) $75,000,000.

 

“FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower. (e.g., FQ1 2005 means the first fiscal quarter of
the Borrower’s 2005 fiscal year, which ends March 31, 2005).

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b), (c), (d), (e), (g) and (h) of the
definition of “Indebtedness” in this Section, provided that Indebtedness
referred to in clause (h) shall constitute Funded Debt only to the extent that
it relates to Indebtedness in respect of clauses (a), (b), (c), (d) or (e) of
the definition of “Indebtedness” in this Section.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, but subject to Section 10.16 of this
Agreement.

 

“Governing Documents”:  collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement or
other formation or constituent documents of such Person.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, replaced or otherwise modified from time to time.

 

“Guarantee Obligation”:  with respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit), if to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term

 

12

--------------------------------------------------------------------------------


 

Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Holdings, the Borrower or its Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Henderson Real Estate”:  the real estate described on Schedule 1.1(d).

 

“Henderson Sale Proceeds”:  all cash and Cash Equivalents (including any such
cash or Cash Equivalents received by way of distributions in respect of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received)
received by the Borrower from The Landwell Company, LP and/or Basic Management,
Inc. in connection with the sale of the Henderson Real Estate by The Landwell
Company, LP and the distribution of the net proceeds of such sale by The
Landwell Company, LP and/or Basic Management, Inc. to its equity holders, net of
(i) taxes paid and/or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (ii) all other amounts of the type described in
clauses (a)(i) and (a)(ii) of the definition of “Net Cash Proceeds” to the
extent applicable to Holdings, the Borrower or any of its Subsidiaries in
connection with such sale.

 

“Immaterial Subsidiary”:  as of any date, any Subsidiary whose total assets, as
of the last day of the most recently ended four full fiscal quarter period for
which internal financial statements are available immediately preceding such
date, are less than $50,000 and whose total revenues for the most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding such date do not exceed $50,000; provided that a
Subsidiary will not be considered to be an Immaterial Subsidiary if it (i)
directly or indirectly, guarantees or otherwise provides direct credit support
for any Indebtedness of any of Holdings, the Borrower or any Subsidiary
Guarantor or (ii) owns any Stock Collateral.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables and accrued

 

13

--------------------------------------------------------------------------------


 

expenses incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), provided that the amount of such Indebtedness of any
Person described in this clause (d) shall, for the purposes of this Agreement,
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property or asset encumbered,
as determined by such Person in good faith, (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Disqualified Stock
of such Person, provided that the amount of such Indebtedness of any Person
described in this clause (g) shall, for the purposes of this Agreement, be
deemed to be equal to the liquidation value of such Disqualified Stock, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) to the extent not otherwise
included pursuant to clause (a) through (h) above, all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, provided that the amount of such Indebtedness of any Person
described in this clause (i) shall, for the purposes of this Agreement, be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property or asset encumbered,
as determined by such Person in good faith, and (j) for the purposes of Section
8(e) only, all obligations of such Person in respect of Hedge Agreements (it
being understood that obligations of such Person in respect of Hedge Agreements
shall otherwise not be considered Indebtedness for purposes of this Agreement);
provided that Indebtedness shall not include any earn-out obligations.  The
amount of any Indebtedness under clause (j) shall be the net amount, including
any net termination payments, that would be required to be paid to a
counterparty on such date if a termination of the applicable Hedge Agreement
were to occur on such date, rather than the notional amount of the applicable
Hedge Agreement.  The Indebtedness of any Person shall include, without
duplication, the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Liabilities”:  as defined in Section 10.5.

 

“Indemnitee”:  as defined in Section 10.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

14

--------------------------------------------------------------------------------


 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
service-marks, technology, know-how and processes, recipes, formulas, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any LIBO Rate Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any LIBO Rate Loan having an Interest Period longer than three months,
each day that is three months, or a whole multiple thereof, after the first day
of such Interest Period and the last day of such Interest Period and (d) as to
any Loan (other than any Revolving Credit Loan that is a Base Rate Loan (unless
all Revolving Credit Loans are being repaid in full in immediately available
funds and the Revolving Credit Commitments terminated) and any Swing Line Loan),
the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any LIBO Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBO Rate Loan and ending one, two, three or six months or (if available
to all Lenders under the relevant Facility, as determined by such Lenders in
their sole discretion) one, two or three weeks or nine or twelve months
thereafter, as selected by the Borrower in its Borrowing Notice or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such LIBO Rate Loan and ending one, two, three, six or (if
available to all Lenders under the relevant Facility, as determined by such
Lenders in their sole discretion) one, two or three weeks or nine or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time, on the third
Business Day prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(b)           any Interest Period that would otherwise extend beyond the
Scheduled Revolving Credit Termination Date (with respect to the Revolving
Credit Facility) or beyond the date final payment is due on the Term Loans (with
respect to the Term Loan Facility) shall end on the Scheduled Revolving Credit
Termination Date or such due date, as applicable; and

 

(c)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar

 

15

--------------------------------------------------------------------------------


 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

 

“Investments”:  as defined in Section 7.8.

 

“IPO”: the initial public offering of class A common stock of Holdings.

 

“Issuing Lender”:  the collective reference to each Revolving Credit Lender (or
any Lender Affiliate that becomes a party hereto) from time to time designated
by the Borrower with the consent of such Revolving Credit Lender and the
Administrative Agent (which consent shall not unreasonably be withheld or
delayed), in its capacity as issuer of any Letter of Credit.  The Issuing
Lenders, on the date hereof, are, collectively, ABN Amro Bank N.V. and JPMorgan
Chase Bank, N.A.

 

“KMEMC” means Kerr-McGee Environmental Management Corporation, a Delaware
corporation.

 

“KMG”:  Kerr-McGee Corporation, a Delaware corporation.

 

“KMG Existing Credit Agreement”:  dated as of May 18, 2005 and amended on
November 15, 2005, among KMG, as borrower, the several lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and the other agents named
herein.

 

“Kerr-McGee Worldwide”:  Kerr-McGee Worldwide Corporation, a Delaware
corporation.

 

“KMG Specified Debt Instruments”:  the KMG Existing Credit Agreement and the
Existing Indentures (as defined in the KMG Existing Credit Agreement).

 

“KMG Party”:  (i) KMG; (ii) Kerr-McGee Worldwide; and (iii) each Subsidiary of
KMG (other than Holdings, the Borrower or its Subsidiaries).

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

 

“L/C (Euro) Obligations”: at any time, an amount equal to the sum of, without
duplication, (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit (Euro) and (b) the aggregate amount of drawings
under Letters of Credit (Euro) that have not then been reimbursed pursuant to
Section 3.5.

 

“L/C Obligations”:  at any time, an amount equal to the sum of, without
duplication, (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

 

“L/C Participants”:   with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.

 

16

--------------------------------------------------------------------------------


 

“Lender Addendum”:  with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit H, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.

 

“Lender Affiliate”: as to any Lender, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Lender.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote at least a majority of the
securities having ordinary voting power for the election of directors (or for
persons having similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letter Agreement”:  the Letter Agreement, dated as of February 23, 2005, among
the KMG and Lehman Brothers.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

“Letter of Credit (Euro)”:  any Letters of Credit drawings under which are
payable in euro.

 

“LIBOR”:  with respect to any Interest Period for any LIBO Rate Loan in an
Applicable Currency comprising part of the same Borrowing, the rate of interest
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
the relevant Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates LIBOR for deposits in the Applicable Currency (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, “LIBOR” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in the Applicable Currency in an amount equal to
$5,000,000 or €5,000,000, as the case may be, are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

“LIBO Rate”:  with respect to each day during each Interest Period for any LIBO
Rate Loan, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):

 

 

LIBOR

 

 

1.00 – LIBOR Statutory Reserves

 

 

“LIBO Rate Dollar Loan”:  any LIBO Rate Loan denominated in Dollars.

 

17

--------------------------------------------------------------------------------


 

“LIBO Rate Loan”:  any Loan for which the applicable rate of interest is based
upon the LIBO Rate.

 

“LIBO Rate Tranche”: the collective reference to LIBO Rate Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether on such
Loans shall originally have been made on the same day).

 

“LIBOR Lending Office”:  with respect to any Lender, the office of such Lender
specified as its “LIBOR Lending Office” opposite its name on Schedule II or on
the Assignment and Acceptance by which it became a Lender (or, if no such office
is specified, its Domestic Lending Office) or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“LIBOR Statutory Reserves”:  the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Federal Reserve Board and any other banking
authority, domestic or foreign, to which the Administrative Agent or any Lender
(including any branch, Lender Affiliate, or other fronting office making or
holding a Loan) is subject for Eurocurrency Liabilities.  Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board as
in effect from time to time.  LIBO Rate Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D of the Board as in effect
from time to time.  LIBOR Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest
(including any conditional sale or other title retention agreement, any capital
lease having substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

 

“Loan Parties”:  Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

 

“Majority Revolving Credit Facility Lenders”:  the Majority Facility Lenders in
respect of the Revolving Credit Facility.

 

18

--------------------------------------------------------------------------------


 

“Master Separation Agreement”:  the Master Separation Agreement dated on or
about the Closing Date by and among KMG, Kerr-McGee Worldwide, and Holdings.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (b) the validity, enforceability or priority of
the Liens purported to be created by the Security Documents or (c) the validity
or enforceability of the Loan Documents or the material rights or remedies of
the Agents or the Lenders under the Loan Documents.

 

“Material Contractual Obligations”:  (i) any Material Indebtedness; (ii) any
Contractual Obligation with respect to Holdings, the Borrower or any of its
Subsidiaries that is required to be filed as an exhibit to an annual report on
Form 10-K of Holdings pursuant to paragraph (10) of Item 601(b) of Regulation
S-K; or (iii) any other Contractual Obligation with respect to Holdings, the
Borrower or any of its Subsidiaries for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

 

“Material Indebtedness”: (i) Indebtedness under the Senior Note Indenture; or
(ii) any other Indebtedness of Holdings, the Borrower or any of its Subsidiaries
the outstanding principal amount of which exceeds $25,000,000 in the aggregate.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances of any kind, that is regulated pursuant
to or could give rise to liability under any Environmental Law.

 

“Moody’s”: Moody’s Investors Services, Inc. or its successor.

 

“Mortgaged Properties”:  the real properties and leasehold estates listed on
Schedule 1.1(c) and such other real properties and leaseholds interests
specified after the Closing Date by the Borrower to the Administrative Agent in
a written notice referencing this definition, as to which the Administrative
Agent for the benefit of the Secured Parties shall be granted a Lien pursuant to
the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form to be provided in accordance with
Section 7.21 (which such form of mortgage shall become Exhibit K hereto (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded), as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale, Receivable
Qualifying Asset Sale or any Recovery Event, the proceeds thereof in the form of
cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal

 

19

--------------------------------------------------------------------------------


 

pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale,
Receivable Qualifying Asset Sale or Recovery Event, net of (i) appraisal fees,
survey costs, title insurance premiums, attorneys’ fees, notarial fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness (together with any accrued and unpaid interest
thereon, premium or penalty or other amount payable with respect thereto)
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale, Receivable Qualifying Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and other reasonable and
customary fees and expenses, in each case, to the extent actually incurred in
connection therewith and net of taxes paid and/or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), and (ii) solely in connection
with any such Asset Sale, any reserve established in accordance with GAAP or
amounts deposited in escrow for adjustment in respect of the sale price of such
asset or assets or for indemnities with respect to such Asset Sale, provided
that any such reserved or escrowed amounts shall be Net Cash Proceeds to the
extent and at the time released to Holdings, the Borrower or any Subsidiary and
not required to be so used; and (b) in connection with any issuance or sale of
debt securities or instruments or the incurrence of loans, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and fees
and expenses, in each case, to the extent actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be paid as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements).

 

“Non-Excluded Taxes”:  as defined in Section 2.20(a).

 

“Non-U.S. Lender”:  as defined in Section 2.20(d).

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) on the Loans, the Reimbursement Obligations and
all other obligations and liabilities of the Borrower to the Administrative
Agent or to any Lender or Issuing Lender or (in the case of any Specified Hedge
Agreement or Specified Cash Management Agreement or the Specified Letter of
Credit) any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement, any Specified
Cash Management Agreement or the Specified Letter of Credit or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Arrangers, to the Agents or to any Lender or to any Qualified Counterparty that
are required to be paid by the Borrower pursuant hereto or pursuant to any other
Loan Document, any Specified Hedge Agreement, any Specified Cash Management
Agreement or the Specified Letter of Credit) or otherwise; provided, that (i)
Obligations of the

 

20

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary under any Specified Hedge Agreement , any Specified
Cash Management Agreement and the Specified Letter of Credit shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements, Specified Cash Management Agreements or the
Specified Letter of Credit or the Specified Letter of Credit Issuer.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 10.6(b).

 

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permits”:  the collective reference to (i) Environmental Permits, and (ii) any
and all other franchises, licenses, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, qualifications,
easements, and rights of way granted by a Governmental Authority.

 

“Permitted Acquisitions”:  as defined in Section 7.8(h).

 

“Permitted Liens”:  the collective reference to (i) in the case of Collateral
other than Stock Collateral, Liens permitted by Section 7.3 and (ii) in the case
of Collateral consisting of Stock Collateral, non-consensual Liens permitted by
Section 7.3 to the extent arising by operation of law.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Personal Property Collateral”: any Property of Borrower or any Guarantor,
whether now owned or hereafter acquired, constituting (i) Stock Collateral; or
(ii) inventory, equipment (other than vehicles) or accounts (each as defined in
the UCC) or certain other personal property, in each case upon which a Lien is
purported to be created by any Security Document.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and which the Borrower (or, with respect to any Single Employer Plan or
Multiemployer Plan, any Commonly Controlled Entity) maintains, administers,
contributes to or is required to contribute to or under which the Borrower (or,
with respect to any Single Employer Plan or Multiemployer Plan, any Commonly
Controlled Entity) could incur any liability.

 

21

--------------------------------------------------------------------------------


 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).

 

“Projections”:  as defined in Section 6.2(c).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“Qualified Counterparty:  (i) with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement (other than any Specified Citigroup Cash
Management Agreement), any counterparty thereto that, at the time such Specified
Hedge Agreement or Specified Cash Management Agreement was entered into, was a
Lender or a Lender Affiliate, (ii) with respect to the Specified Letter of
Credit, the Specified Letter of Credit Issuer, or (iii) with respect to any
Specified Citigroup Cash Management Agreement, Citicorp USA, Inc. or the Lender
Affiliate thereof party thereto on the Closing Date, in the case of (i), (ii) or
(iii) if (but only if) such Person has agreed to be bound by the provisions of
Section 7.2 of the Guarantee and Collateral Agreement as if it were a party
thereto and by the provisions of Section 9 of this Agreement as if it were a
Lender party hereto.

 

“Rating Agency”: each of (i) Moody’s and (ii) S&P.

 

“Receivables Assets”: any accounts receivable, instruments, chattel paper,
general intangibles and similar assets (whether now existing or arising in the
future, “Receivables”) of the Borrower or any of its Subsidiaries, and any
assets related thereto including all collateral securing such Receivables, all
contracts, contract rights and all guarantees or other obligations in respect of
such Receivables, proceeds of such Receivables and any other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions.

 

“Receivable Asset Sale”: any Disposition of Receivables Assets permitted by
clause (l) of Section 7.5 with respect to a Receivable Financing Transaction.

 

“Receivable Financing Transaction”: any transaction or series of transactions
entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any Subsidiary sells, conveys or otherwise transfers, directly or
indirectly, to (a) a Special Purpose Subsidiary (without recourse to or
guarantee by any Loan Party (excluding any guarantee of obligations (other than
the principal of, or interest on, Indebtedness), or recourse, pursuant to
Standard Securitization Undertakings)) and (b) thereupon such Special Purpose
Subsidiary sells, conveys or otherwise transfers to any other Person (or grants
to any other Person a security interest in), any Receivables Assets in each case
in a manner customary for asset securitization transactions involving accounts
receivable.

 

“Receivable Qualifying Asset Sale”: (i) the initial Receivable Asset Sale to any
Special Purpose Subsidiary and (ii) any subsequent Receivable Asset Sale to such
Special Purpose Subsidiary to the extent (and only to the extent) the
consideration for the Disposition of

 

22

--------------------------------------------------------------------------------


 

the Receivables Assets to such Special Purpose Subsidiary is funded with the
proceeds of Indebtedness or participation certificates or certificates of
beneficial interest or like instruments incurred or issued (other than to the
Borrower or its Subsidiaries) by such Special Purpose Subsidiary or any other
Person to which Receivables Assets are or have been Disposed of.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings, the Borrower or any of its Subsidiaries.

 

“Refunded Swing Line Loans”:  as defined in Section 2.7(b).

 

“Refunding Date”:  as defined in Section 2.7(c).

 

“Register”:  as defined in Section 10.6(d).

 

“Registration Rights Agreement”:  the Registration Rights Agreement, dated the
Closing Date, among the Borrower, Lehman Brothers Inc. and Credit Suisse First
Boston, LLC, with respect to the Senior Notes.

 

“Regulation D”:  Regulation D of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation H”:  Regulation H of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation X”:  Regulation X of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by Holdings, the Borrower or any of its
Subsidiaries in connection therewith that are specified in a Reinvestment Notice
as not being required to be initially applied to prepay the Term Loans pursuant
to Section 2.12(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has duly delivered a Reinvestment Notice.

 

“Reinvestment Event Assets”:  the assets that were the subject of a Reinvestment
Event.

 

23

--------------------------------------------------------------------------------


 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
the Borrower stating that no Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event specified in such notice to acquire or repair Collateral
(or, to the extent the Reinvestment Event Assets were not Collateral, any
assets) owned (or to be owned) by and useful in the business of the Borrower or
a Subsidiary Guarantor (or, if the Reinvestment Event Assets were not owned by
the Borrower or a Subsidiary Guarantor, the Borrower or any Subsidiary thereof).

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair Collateral (or,
to the extent the Reinvestment Event Assets were not Collateral, any assets)
owned (or to be owned) by and useful in the business of the Borrower or a
Subsidiary Guarantor (or, if the Reinvestment Event Assets were not owned by the
Borrower or a Subsidiary Guarantor, the Borrower or any Subsidiary thereof).

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, with all or any portion of the relevant Reinvestment
Deferred Amount acquire or repair Collateral (or, to the extent the Reinvestment
Event Assets were not Collateral, any assets) owned (or to be owned) by and
useful in the business of the Borrower or a Subsidiary Guarantor (or, if the
Reinvestment Event Assets were not owned by the Borrower or a Subsidiary
Guarantor, the Borrower or any Subsidiary thereof).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”:  as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer, president
or chief financial officer or treasurer of such Person, but in any event, with
respect to financial

 

24

--------------------------------------------------------------------------------


 

matters, the chief financial officer or treasurer of such Person.  Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Credit Base Rate Loan”:  a Revolving Credit Loan that is a Base Rate
Loan.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 1 to the Lender Addendum delivered by such
Lender, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The original aggregate amount of the Total
Revolving Credit Commitments is $250,000,000.

 

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Euro Loan”:  a Revolving Credit Loan denominated in euro.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Revolving Credit LIBO Rate Dollar Loan”:  a Revolving Credit Loan denominated
in dollars that is a LIBO Rate Loan.

 

“Revolving Credit Loans”:  as defined in Section 2.4.

 

“Revolving Credit Note”:  as defined in Section 2.8.

 

“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal or face amount of such Lender’s Revolving Extensions of
Credit then outstanding constitutes the aggregate principal or face amount of
the Total Revolving Extensions of Credit then outstanding).

 

“Revolving Credit Termination Date”:  the earliest of (i) the Scheduled
Revolving Credit Termination Date, (ii) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.10 and (iii) the date on which the
Obligations become due and payable pursuant to Section 8.

 

25

--------------------------------------------------------------------------------


 

“Revolving Extensions of Credit”:  as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the Dollar Equivalent of the aggregate
principal amount of all Revolving Credit Loans made by such Lender then
outstanding, (b) such Lender’s Revolving Credit Percentage of the Dollar
Equivalent of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Credit Percentage of the aggregate principal amount of Swing Line
Loans then outstanding.

 

“S&P”:  Standard & Poor’s Ratings Group or its successor.

 

“Scheduled Revolving Credit Termination Date”:  November 28, 2010, the fifth
anniversary of the Closing Date.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”:  collectively, the Arrangers, the Administrative Agent, the
Issuing Lenders, the Lenders, and with respect to any Specified Hedge Agreement
or any Specified Cash Management Agreement or the Specified Letter of Credit,
any Qualified Counterparty that has agreed to be bound by the provisions of
Section 7.2 of the Guarantee and Collateral Agreement as if it were a party
thereto and by the provisions of Section 9 hereof as if it were a Lender party
hereto.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, and all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any Property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document.

 

“Senior Note Documentation”:  the Senior Note Indenture and the Registration
Rights Agreement, together with any other instruments and agreements entered
into by the Borrower or its Subsidiaries pursuant thereto (other than the Loan
Documents), as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

 

“Senior Note Indenture”:  the Indenture entered into by the Borrower and certain
of its Subsidiaries in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Borrower
or such Subsidiaries in connection therewith, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with Section 7.9.

 

“Senior Notes”:  the senior notes of the Borrower and Tronox Finance initially
due 2012 issued from time to time pursuant to the Senior Note Indenture.

 

“Senior Unsecured Debt Documents”:  as defined in Section 7.2(n).

 

“Senior Note Refinancing Documents”:  as defined in Section 7.2(f).

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

26

--------------------------------------------------------------------------------


 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value (as such term is
defined in clause (a)) of the assets of such Person will, as of such date, be
greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business and (d) such Person will be able to pay its debts
as they mature.  For purposes of this definition, (i) “debt” means liability on
a “claim”, and (ii) “claim” means any (x) right to payment, whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured; provided that, for purposes of this
definition, in computing the amount of any contingent, unliquidated, unmatured
or disputed claim at any time, it is intended that such claims will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual, liquidated or matured claim.

 

“Solvency Certificate”:  the Solvency Certificate to be executed and delivered
by the chief financial officer of the Borrower, substantially in the form of
Exhibit J, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.

 

“Special Purpose Subsidiary”:  any Subsidiary of the Borrower (other than a
Subsidiary Guarantor):

 

(a)           which has been created by the Borrower or any of its Subsidiaries
for the sole purpose of facilitating, and which engages in no activities other
than in connection with, Receivable Financing Transactions;

 

(b)           which is designated by a Responsible Officer of the Borrower (as
provided below) as a Special Purpose Subsidiary;

 

(c)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
other Subsidiary (excluding guarantees of obligations (other than the principal
of, or interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or any
other Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(d)           with which neither the Borrower nor any other Subsidiary has any
material contract, agreement, arrangement or understanding (except in connection
with a

 

27

--------------------------------------------------------------------------------


 

Receivable Financing Transaction) other than on terms no less favorable to the
Borrower or such other Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower, other than as may be
customary in accounts receivable transactions including fees payable in
connection with servicing accounts receivable;

 

(e)           to which neither the Borrower nor any other Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results; and

 

(f)            which has no Subsidiaries.

 

Any such designation by a Responsible Officer of the Borrower shall be evidenced
to the Administrative Agent by filing with the Administrative Agent a
certificate of the Borrower certifying, to the best of such officer’s knowledge
and belief after consulting with counsel, that such designation complies with
the foregoing conditions.

 

“Specified Cash Management Agreement’:  as defined in the Guarantee and
Collateral Agreement.

 

“Specified Change of Control”:  a “Change of Control” or similar event
(howsoever defined) as defined in the Senior Note Indenture.

 

“Specified Citigroup Cash Management Agreement”:  as defined in the Guarantee
and Collateral Agreement.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) any
Loan Party and (ii) any Qualified Counterparty and (b) which has been designated
by such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery thereof by any such Loan Party as
a Specified Hedge Agreement; provided that the designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of any Lender
or Qualified Counterparty that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

 

“Specified Letter of Credit”:  as defined in the Guarantee and Collateral
Agreement.

 

“Specified Letter of Credit Issuer”:  as defined in the Guarantee and Collateral
Agreement.

 

“Spin-Off/Split-Off”:  the pro rata or non pro rata transfer by KMG to its
stockholders of 100% of the outstanding class B common stock of Holdings in a
distribution intended to be tax free under Section 355 and 368(a)(1)(D) of the
Internal Revenue Code.

 

“Standard Securitization Undertakings”:  representations, warranties, covenants
and indemnities entered into by the Borrower or any Subsidiary transferring
Receivables Assets to a Special Purpose Subsidiary in connection with a
Receivable Financing Transaction which are reasonably customary and market in an
accounts receivable securitization transaction.

 

28

--------------------------------------------------------------------------------


 

“Stock Collateral”: (i) with respect to Borrower or any Domestic Subsidiary
thereof (other than a Special Purpose Subsidiary), all Capital Stock thereof; or
(ii) with respect to any direct Foreign Subsidiary (other than a Special Purpose
Subsidiary) of the Borrower or any Subsidiary Guarantor, (x) 65% of the voting
Capital Stock thereof and (y) 100% of the non-voting Capital Stock thereof.

 

“Subordinated Debt Documents”:  as defined in Section 7.2(o).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  at any time, (i) Tronox Finance and (ii) each direct or
indirect Domestic Subsidiary of the Borrower other than (x) KMEMC and (y) any
Domestic Subsidiary of the Borrower that is either (A) an Immaterial Subsidiary
or Special Purpose Subsidiary at such time, or (B) not a party to the Guarantee
and Collateral Agreement as “Grantor” and “Guarantor” thereunder at such time.

 

“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $25,000,000.

 

“Swing Line Lender”:  Lehman Commercial Paper Inc. or such other Lender (in its
capacity as the lender of Swing Line Loans) as may be appointed by the Borrower
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).

 

“Swing Line Loans”:  as defined in Section 2.6.

 

“Swing Line Note”: as defined in Section 2.8(e).

 

“Swing Line Participation Amount”:  as defined in Section 2.7(c).

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Syndication Date”:  the date which is 90 days after the Closing Date or such
earlier date that the Administrative Agent determines the syndication is
complete.

 

“Syndication Letter Agreement”:  the engagement letter agreement, dated as of
October 26, 2005 among KMG, Holdings, the Borrower, Lehman Commercial Paper Inc.
and the Arrangers relating to the syndication of the Facilities.

 

29

--------------------------------------------------------------------------------


 

“Term Loan”:  as defined in Section 2.1.

 

“Term Loan Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1 to the Lender Addendum delivered by such
Lender, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The original aggregate amount of the Term
Loan Commitments is $200,000,000.

 

“Term Loan Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Term Loan Lender”:  each Lender that has a Term Loan Commitment or is the
holder of a Term Loan.

 

“Term Loan Maturity Date”:  November 28, 2011, the sixth anniversary of the
Closing Date.

 

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

“Term Notes”:  as defined in Section 2.8(e).

 

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Credit Lenders outstanding
at such time.

 

“Transaction”:  the Contribution, the IPO, the Distribution and, if applicable,
the Spin-Off/Split-Off.

 

“Transaction Agreements”:  (i) that certain Assignment, Assumption and Indemnity
Agreement, dated December 31, 2002, by and between the Borrower and Kerr-McGee
Oil & Gas Corporation, a Delaware corporation and an indirect wholly-owned
subsidiary of KMG, (ii) the Master Separation Agreement, (iii) that certain
Registration Rights Agreement dated on or about the Closing Date by and between
KMG and Holdings, (iv) that certain Transitional License Agreement dated on or
about the Closing Date by and among Kerr McGee Worldwide and Holdings, (v) that
certain Tax Sharing Agreement dated on or about the Closing Date by and between
KMG and Holdings, (vi) that certain Employee Benefits Agreement dated on or
about the Closing Date by and between KMG and Holdings, and (vii) that certain
Transition Services Agreement dated on or about the Closing Date by and among
KMG, Kerr-McGee Worldwide and Holdings, in each case, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with Section 7.16.

 

30

--------------------------------------------------------------------------------


 

“Transaction Documentation”:  collectively, the Transaction Agreements and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case, as amended, supplemented, replaced or otherwise modified from time
to time in accordance with this Agreement.

 

“Transferee”:  as defined in Section 10.14.

 

“Tronox Finance”:  Tronox Finance Corp., a Delaware corporation.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC”:  the Uniform Commercial Code, as in effect in any jurisdiction from time
to time.

 

“Valuation Date”: (i) the date three Business Days prior to the making of any
Revolving Credit LIBO Rate Dollar Loan, the continuation of any Revolving Credit
LIBO Rate Dollar Loan, the conversion of any Revolving Credit Base Rate Loan
into a Revolving Credit LIBO Rate Dollar Loan, the conversion of any Revolving
Credit LIBO Rate Dollar Loan into a Revolving Credit Base Rate Loan or issuance
of any Letter of Credit denominated in Dollars, (ii) the date three Business
Days prior to the making of any Revolving Credit Euro Loan, the continuation of
any Revolving Credit Euro Loan or the issuance of any Letter of Credit (Euro),
(iii) the date two Business Days prior to the making of any Revolving Credit
Base Rate Loan, (iv) the last Business Day of any calendar quarter, and (v) any
other date designated by the Administrative Agent.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 


(B)           AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES NOT
DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO
THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER
GAAP.


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

31

--------------------------------------------------------------------------------


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(E)           ALL CALCULATIONS OF FINANCIAL RATIOS SET FORTH IN SECTION 7.1
SHALL BE CALCULATED TO THE SAME NUMBER OF DECIMAL PLACES AS THE RELEVANT RATIOS
ARE EXPRESSED IN AND SHALL BE ROUNDED UPWARD IF THE NUMBER IN THE DECIMAL PLACE
IMMEDIATELY FOLLOWING THE LAST CALCULATED DECIMAL PLACE IS FIVE OR GREATER AND
SHALL BE ROUNDED DOWN IF THE NUMBER IN THE DECIMAL PLACE IMMEDIATELY FOLLOWING
THE LAST CALCULATED DECIMAL PLACE IS FOUR OR LOWER.  FOR EXAMPLE, IF THE
RELEVANT RATIO IS TO BE CALCULATED TO THE HUNDREDTH DECIMAL PLACE AND THE
CALCULATION OF THE RATIO IS (I) 5.126, THE RATIO WILL BE ROUNDED UP TO 5.13 AND
(II) 5.124, THE RATIO WILL BE ROUNDED DOWN TO 5.12.


 


(F)            THE EXPRESSIONS “PAYMENT IN FULL,” “PAID IN FULL” AND ANY OTHER
SIMILAR TERMS OR PHRASES WHEN USED HEREIN WITH RESPECT TO THE OBLIGATIONS SHALL
MEAN THE PAYMENT IN FULL, IN IMMEDIATELY AVAILABLE FUNDS, OF ALL OF THE
OBLIGATIONS (OTHER THAN OBLIGATIONS IN RESPECT OF ANY SPECIFIED HEDGE AGREEMENT
AND UNMATURED CONTINGENT REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS).


 


(G)           THE WORDS “INCLUDING” AND “INCLUDES” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL NOT BE LIMITING AND SHALL MEAN “INCLUDING
WITHOUT LIMITATION” OR “INCLUDES WITHOUT LIMITATION”, AS THE CASE MAY BE.


 


(H)           IN THIS AGREEMENT, IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


 


(I)            REFERENCES IN THIS AGREEMENT TO ANY STATUTE, LAW, TREATY, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY SHALL BE TO SUCH STATUTE, LAW, TREATY,
RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY AS AMENDED OR MODIFIED AND IN
EFFECT AT THE TIME ANY SUCH REFERENCE IS OPERATIVE.


 


(J)            REFERENCES IN THIS AGREEMENT TO ANY AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME.


 


(K)           THE TERMS “LENDER” AND “ADMINISTRATIVE AGENT” INCLUDE THEIR
RESPECTIVE SUCCESSORS.


 


(L)            THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE
SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE
ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES,
ACCOUNTS, LEASEHOLD INTERESTS AND CONTRACT RIGHTS.


 


SECTION 2.                                AMOUNT AND TERMS OF COMMITMENTS


 

2.1           Term Loan Commitments.  Subject to the terms and conditions
hereof, the Term Loan Lenders severally agree to make term loans (each, a “Term
Loan”) denominated in

 

32

--------------------------------------------------------------------------------


 

Dollars to the Borrower on the Closing Date in an amount for each Term Loan
Lender not to exceed the amount of the Term Loan Commitment of such Lender.  The
Term Loans may from time to time be LIBO Rate Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

 

2.2           Procedure for Term Loan Borrowing.  The Borrower shall deliver to
the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time on
the anticipated Closing Date) requesting that the Term Loan Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed.  The
Term Loans made on the Closing Date shall initially be Base Rate Loans and no
Term Loans may be converted into a LIBO Rate Loan prior to the date that is 7
days after the Closing Date.  Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Term Loan Lender thereof.  Not
later than 12:00 Noon, New York City time, on the Closing Date each Term Loan
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender.  The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Term Loan Lenders, in like funds as received by the Administrative Agent.

 

2.3           Repayment of Term Loans.  The Term Loan of each Term Loan Lender
shall mature in 24 consecutive quarterly installments, commencing on March 31,
2006, each of which shall be in an amount equal to such Lender’s Term Loan
Percentage multiplied by the percentage set forth below opposite such
installment of the aggregate principal amount of Term Loans made on the Closing
Date:

 

Installment

 

Percentage

 

March 31, 2006

 

0.25

%

June 30, 2006

 

0.25

%

September 30, 2006

 

0.25

%

December 31, 2006

 

0.25

%

March 31, 2007

 

0.25

%

June 30, 2007

 

0.25

%

September 30, 2007

 

0.25

%

December 31, 2007

 

0.25

%

March 31, 2008

 

0.25

%

June 30, 2008

 

0.25

%

September 30, 2008

 

0.25

%

December 31, 2008

 

0.25

%

March 31, 2009

 

0.25

%

June 30, 2009

 

0.25

%

September 30, 2009

 

0.25

%

December 31, 2009

 

0.25

%

March 31, 2010

 

0.25

%

June 30, 2010

 

0.25

%

September 30, 2010

 

0.25

%

December 31, 2010

 

0.25

%

March 31, 2011

 

23.75

%

 

33

--------------------------------------------------------------------------------


 

Installment

 

Percentage

 

June 30, 2011

 

23.75

%

September 30, 2011

 

23.75

%

Term Loan Maturity

 

23.75

%

Date

 

 

 

 

2.4           Revolving Credit Commitments.  (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make
revolving credit loans (“Revolving Credit Loans”) denominated in Dollars or
(subject to Sections 2.17 or 2.22) euro to the Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate amount having a Dollar
Equivalent at any one time outstanding for each Revolving Credit Lender which,
when added to such Lender’s Revolving Credit Percentage of the sum of (i) the
Dollar Equivalent of the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swing Line Loans then outstanding, does not exceed such
Lender’s Revolving Credit Commitment (or, prior to the first Business Day after
the Closing Date, such Lender’s Revolving Credit Percentage of $25,000,000). 
During the Revolving Credit Commitment Period the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Credit Loans may from time to time be LIBO Rate Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13, provided that all
Revolving Euro Loans shall be made as LIBO Rate Loans and shall not be available
as Base Rate Loans.


 


(B)           THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING CREDIT LOANS ON
THE REVOLVING CREDIT TERMINATION DATE.

2.5           Procedure for Revolving Credit Borrowing.  The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent (a) prior to 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of LIBO Rate
Loans, (b) prior to 10:00 A.M. New York City time , on the requested Borrowing
Date, in the case of Base Rate Loans), specifying (i) the Applicable Currency
and the amount and Type of Revolving Credit Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of LIBO Rate Loans, the length of
the initial Interest Period therefor.  Each borrowing of Revolving Credit Loans
under the Revolving Credit Commitments shall be in an amount equal to (x) in the
case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments is less than $1,000,000, such
lesser amount), (y) in the case of LIBO Rate Loans denominated in Dollars,
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, and (z) in the
case of Revolving Euro Loans, €1,000,000 or a whole multiple of €1,000,000 in
excess thereof; provided, that the Swing Line Lender may request, on behalf of
the Borrower, borrowings of Base Rate Loans under the Revolving Credit
Commitments in other amounts pursuant to Section 2.7.  Upon receipt of any such
Borrowing Notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof.  Each Revolving Credit Lender will
make its Revolving Credit Percentage of the amount of each borrowing of
Revolving Credit Loans

 

34

--------------------------------------------------------------------------------


 

available to the Administrative Agent in the Applicable Currency for the account
of the Borrower at the Funding Office prior to 12:00 Noon, New York City time,
or 12:00 Noon, London time (in the case of Revolving Euro Loans) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.

 

2.6           Swing Line Commitment.  (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrower in the form of swing
line loans (“Swing Line Loans”) denominated in Dollars a portion of the credit
otherwise available to the Borrower under the Revolving Credit Commitments;
provided that (i) the aggregate principal amount of Swing Line Loans outstanding
at any time shall not exceed the Swing Line Commitment then in effect
(notwithstanding that the Swing Line Loans outstanding at any time, when
aggregated with the Swing Line Lender’s other outstanding Revolving Credit Loans
hereunder, may exceed the Swing Line Commitment then in effect or such Swing
Line Lender’s Revolving Credit Commitment then in effect) and (ii) the Borrower
shall not request, and the Swing Line Lender shall not make, any Swing Line Loan
if, after giving effect to the making of such Swing Line Loan, the aggregate
amount of the Available Revolving Credit Commitments at such time would be less
than zero.  During the Revolving Credit Commitment Period, the Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swing Line Loans shall be Base
Rate Loans only.


 


(B)           THE BORROWER SHALL REPAY ALL OUTSTANDING SWING LINE LOANS ON THE
REVOLVING CREDIT TERMINATION DATE.

 

2.7           Procedure for Swing Line Borrowing; Refunding of Swing Line
Loans.  (a)  The Borrower may borrow under the Swing Line Commitment on any
Business Day during the Revolving Credit Commitment Period, provided, the
Borrower shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date.  Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan.  The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.


 


(B)           THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY
IRREVOCABLY DIRECTS THE SWING LINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS
DAY’S NOTICE GIVEN BY THE SWING LINE LENDER NO LATER THAN 12:00 NOON, NEW YORK
CITY TIME, REQUEST EACH REVOLVING CREDIT LENDER TO MAKE, AND EACH REVOLVING
CREDIT LENDER HEREBY AGREES TO MAKE, A REVOLVING CREDIT LOAN (WHICH SHALL
INITIALLY BE A BASE RATE LOAN), IN AN AMOUNT EQUAL TO SUCH REVOLVING CREDIT
LENDER’S REVOLVING

 

35

--------------------------------------------------------------------------------


 


CREDIT PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWING LINE LOANS (THE “REFUNDED
SWING LINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE SWING
LINE LENDER.  EACH REVOLVING CREDIT LENDER SHALL MAKE THE AMOUNT OF SUCH
REVOLVING CREDIT LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING
OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY
TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH
REVOLVING CREDIT LOANS SHALL BE MADE IMMEDIATELY AVAILABLE BY THE ADMINISTRATIVE
AGENT TO THE SWING LINE LENDER FOR APPLICATION BY THE SWING LINE LENDER TO THE
REPAYMENT OF THE REFUNDED SWING LINE LOANS.  THE BORROWER IRREVOCABLY AUTHORIZES
THE SWING LINE LENDER TO CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE
AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO PAY THE
AMOUNT OF SUCH REFUNDED SWING LINE LOANS WHEN DUE AND PAYABLE BY THE BORROWER
PURSUANT TO SECTION 2.6(B) TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING
CREDIT LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWING LINE
LOANS.

 


(C)           IF PRIOR TO THE TIME A REVOLVING CREDIT LOAN WOULD HAVE OTHERWISE
BEEN MADE PURSUANT TO SECTION 2.7(B), ONE OF THE EVENTS DESCRIBED IN SECTION
8(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER, OR IF
FOR ANY OTHER REASON, AS DETERMINED BY THE SWING LINE LENDER IN ITS SOLE
DISCRETION, REVOLVING CREDIT LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION
2.7(B), EACH REVOLVING CREDIT LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT
LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.7(B)
(THE “REFUNDING DATE”), PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN
THE THEN OUTSTANDING SWING LINE LOANS BY PAYING TO THE SWING LINE LENDER AN
AMOUNT (THE “SWING LINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE
PRINCIPAL AMOUNT OF SWING LINE LOANS THEN OUTSTANDING WHICH WERE TO HAVE BEEN
REPAID WITH SUCH REVOLVING CREDIT LOANS.


 


(D)           WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED
FROM ANY REVOLVING CREDIT LENDER SUCH LENDER’S SWING LINE PARTICIPATION AMOUNT,
THE SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWING LINE LOANS,
THE SWING LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWING LINE
PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS,
TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST
WAS OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS,
TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT
SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL SWING LINE LOANS THEN
DUE); PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE
SWING LINE LENDER IS REQUIRED TO BE RETURNED, SUCH REVOLVING CREDIT LENDER WILL
RETURN TO THE SWING LINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT
BY THE SWING LINE LENDER.


 


(E)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE THE LOANS
REFERRED TO IN SECTION 2.7(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT
TO SECTION 2.7(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT WHICH SUCH REVOLVING CREDIT LENDER OR THE BORROWER MAY HAVE
AGAINST THE SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 5; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING CREDIT

 

36

--------------------------------------------------------------------------------


 


LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING.

 

2.8           Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8),
(ii) the then unpaid principal amount of each Swing Line Loan of such Swing Line
Lender on the Revolving Credit Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 8) and (iii) the
principal amount of each Term Loan of such Term Loan Lender in installments
according to the amortization schedule set forth in Section 2.3 (or on such
earlier date on which the Loans become due and payable pursuant to Section 8). 
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
UNDER THIS AGREEMENT.


 


(C)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL
MAINTAIN THE REGISTER PURSUANT TO SECTION 10.6(D), AND A SUBACCOUNT THEREIN FOR
EACH LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT AND APPLICABLE CURRENCY
OF EACH LOAN MADE HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH
LOAN AND EACH INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.


 


(D)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 2.8(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)           THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT AND THE BORROWER BY ANY LENDER, THE BORROWER WILL PROMPTLY EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE OF THE BORROWER EVIDENCING ANY TERM
LOANS, REVOLVING CREDIT LOANS OR SWING LINE LOANS, AS THE CASE MAY BE, OF SUCH
LENDER, SUBSTANTIALLY IN THE FORMS OF EXHIBIT F-1, F-2 OR F-3, RESPECTIVELY (A
“TERM NOTE”, “REVOLVING CREDIT NOTE” OR “SWING LINE NOTE”, RESPECTIVELY), WITH
APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT; PROVIDED, THAT DELIVERY
OF NOTES SHALL NOT BE A CONDITION PRECEDENT TO THE OCCURRENCE OF THE CLOSING
DATE OR THE MAKING OF THE LOANS ON THE CLOSING DATE.

 

37

--------------------------------------------------------------------------------


 

2.9           Commitment Fees, etc.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender (other than
any Defaulting Lender) a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Credit Commitment Period, computed
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Credit Termination Date, commencing
on the first of such dates to occur after the Closing Date.

 


(B)           HOLDINGS AND THE  BORROWER AGREES TO PAY TO THE ARRANGERS ON THE
CLOSING DATE THE FEES IN THE AMOUNTS PREVIOUSLY AGREED TO IN WRITING BY THE
BORROWER AND THE ARRANGERS.


 


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS AND ON THE DATES FROM TIME TO TIME AGREED TO IN WRITING BY THE
BORROWER AND THE ADMINISTRATIVE AGENT.


 

2.10         Termination or Reduction of Commitments.  (a) The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments.  Any such reduction shall be in an
amount equal to $5,000,000, or an integral multiple of $1,000,000 in excess
thereof, and shall reduce permanently the Revolving Credit Commitments then in
effect.  The Commitments with respect to the Term Loans shall be reduced to zero
upon the funding of the Term Loans on the Closing Date.

 

2.11         Optional Prepayments.  (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon New York City time on the third Business Day prior thereto in the
case of LIBO Rate Loans no later than 10:00 A.M. New York City time, on such
day, in the case of Base Rate Loans, which notice shall (i) designate whether
the Borrower is prepaying Swing Line Loans, Revolving Credit Loans and/or Term
Loans and (ii) specify the date and amount of such prepayment, and whether the
prepayment is of LIBO Rate Loans or Base Rate Loans and the Applicable Currency
thereof; provided, that  (i) if a LIBO Rate Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21 and (ii) no prior notice is
required for the prepayment of Swing Line Loans.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Loans (unless all Revolving Credit Loans are being repaid and the
Revolving Credit Commitments terminated) that are Base Rate Loans and Swing Line
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Term Loans and Revolving Credit Loans shall be in an aggregate principal
amount of amount equal to (i) if the Applicable Currency is Dollars, $5,000,000,
or an

 

38

--------------------------------------------------------------------------------


 

integral multiple of $1,000,000 in excess thereof or (ii) if a Revolving Euro
Loan, €5,000,000, or an integral multiple of €1,000,000 thereof.  Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$500,000 or an integral multiple of $100,000 in excess thereof.  Notwithstanding
anything in Section 2.10 or 2.11 to the contrary, a notice of prepayment or
termination or reduction of Revolving Credit Commitments may state that such
notice is conditioned upon effectiveness of other financing, in which case such
notice may be revoked by notice to the Administrative Agent on or prior to the
specified effective date if such condition is not satisfied.

 

2.12         Mandatory Prepayments.  (a) If any Indebtedness shall be incurred
by Holdings, the Borrower or any of its Subsidiaries (excluding any Indebtedness
incurred in accordance with clauses (a) through (m) or clauses (q), (r) or (s)
of Section 7.2), then not later than five Business Days after the date of such
incurrence, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied toward the prepayment of the Term Loans as set forth in Section
2.12(d).  The provisions of this Section do not constitute a consent to the
incurrence of any Indebtedness by Holdings, the Borrower or any of its
Subsidiaries not permitted by Section 7.2.

 


(B)           IF ON ANY DATE HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES
SHALL RECEIVE NET CASH PROCEEDS FROM ANY ASSET SALE OR RECOVERY EVENT, THEN,
UNLESS A REINVESTMENT NOTICE SHALL BE DELIVERED IN RESPECT THEREOF, WITHIN FIVE
BUSINESS DAYS OF THE DATE OF RECEIPT BY HOLDINGS, THE BORROWER OR SUCH
SUBSIDIARY OF SUCH NET CASH PROCEEDS, SUCH NET CASH PROCEEDS SHALL BE APPLIED
TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN SECTION 2.12(D);
PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, (I) NO PREPAYMENT SHALL BE
REQUIRED BY THIS PARAGRAPH (B) IN RESPECT OF ANY ASSET SALE OR RECOVERY EVENT
THAT GENERATES NET CASH PROCEEDS OF LESS THAN OR EQUAL TO $5,000,000, AND (II)
ON EACH REINVESTMENT PREPAYMENT DATE AN AMOUNT EQUAL TO THE REINVESTMENT
PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT SHALL BE
APPLIED ON SUCH DATE TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 2.12(D).  THE PROVISIONS OF THIS SECTION DO NOT CONSTITUTE A CONSENT TO
THE CONSUMMATION OF ANY DISPOSITION NOT PERMITTED BY SECTION 7.5.


 


(C)           IF, FOR ANY FISCAL YEAR OF THE BORROWER COMMENCING WITH THE FISCAL
YEAR ENDING DECEMBER 31, 2006, THERE SHALL BE EXCESS CASH FLOW, THEN, ON THE
RELEVANT EXCESS CASH FLOW APPLICATION DATE, THE TERM LOANS SHALL BE PREPAID IN
AN AMOUNT EQUAL TO THE ECF PERCENTAGE OF SUCH EXCESS CASH FLOW,  AS SET FORTH IN
SECTION 2.12(D).  EACH SUCH PREPAYMENT SHALL BE MADE ON A DATE (AN “EXCESS CASH
FLOW APPLICATION DATE”) NO LATER THAN FIVE BUSINESS DAYS AFTER THE EARLIER OF
(I) THE DATE ON WHICH THE FINANCIAL STATEMENTS OF THE BORROWER REFERRED TO IN
SECTION 6.1(A), FOR THE FISCAL YEAR WITH RESPECT TO WHICH SUCH PREPAYMENT IS
MADE, ARE REQUIRED TO BE DELIVERED TO THE LENDERS AND (II) THE DATE SUCH
FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED.


 


(D)           AMOUNTS TO BE APPLIED PURSUANT TO SECTION 2.12 (A), (B), (C), (F)
AND (G) SHALL BE APPLIED TO THE PREPAYMENT OF THE TERM LOANS.  THE APPLICATION
OF ANY PREPAYMENT PURSUANT TO SECTION 2.11 OR THIS SECTION 2.12 SHALL BE MADE,
FIRST, TO BASE RATE LOANS AND, SECOND, TO LIBO RATE LOANS, IN EACH CASE IN A
MANNER WHICH, IN THE ADMINISTRATIVE AGENT’S REASONABLE JUDGMENT, FOLLOWING
CONSULTATION WITH THE BORROWER, (WHICH SHALL BE CONCLUSIVE) MINIMIZES THE AMOUNT
OF ANY PAYMENTS REQUIRED TO BE MADE BY THE BORROWER PURSUANT TO SECTION 2.21. 
EACH PREPAYMENT OF THE LOANS UNDER SECTION 2.11 AND THIS SECTION 2.12 (EXCEPT IN
THE CASE OF REVOLVING CREDIT LOANS (UNLESS THE REVOLVING CREDIT LOANS ARE BEING
REPAID IN FULL AND THE

 

39

--------------------------------------------------------------------------------


 


REVOLVING CREDIT COMMITMENTS TERMINATED) THAT ARE BASE RATE LOANS AND SWING LINE
LOANS) SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT
TO THE APPLICABLE LENDER ON THE AMOUNT PREPAID.


 


(E)           IF ON ANY VALUATION DATE THE ADMINISTRATIVE AGENT SHALL DETERMINE
AND NOTIFY THE BORROWER THAT THE AGGREGATE REVOLVING EXTENSIONS OF CREDIT ON
SUCH VALUATION DATE EXCEED 105% OF THE TOTAL REVOLVING CREDIT COMMITMENTS ON
SUCH VALUATION DATE (SUCH NOTICE TO PROVIDE THE EURO/DOLLAR EXCHANGE RATE USED
IN SUCH CALCULATION, WHICH SHALL BE THE DOLLAR EQUIVALENT EXCHANGE RATE ON SUCH
VALUATION DATE), THEN THE BORROWER SHALL, ON THE THIRD BUSINESS DAY (SUCH DAY,
THE “PAYMENT DATE”) FOLLOWING RECEIPT BY IT OF SUCH NOTICE FROM THE
ADMINISTRATIVE AGENT, PROVIDE CASH COLLATERAL FOR THE LETTERS OF CREDIT IN THE
MANNER SET FORTH IN SECTION 8 AND/OR PREPAY SWINGLINE LOANS OR REVOLVING CREDIT
LOANS, IN SUCH COMBINATION AND AMOUNTS AS THE BORROWER MAY DETERMINE IN ITS SOLE
DISCRETION, TO THE EXTENT NECESSARY TO ENSURE THAT, AFTER GIVING EFFECT TO ANY
BORROWINGS OR PREPAYMENTS TO BE MADE BY THE BORROWER ON OR PRIOR TO SUCH PAYMENT
DATE, THE AGGREGATE REVOLVING EXTENSIONS OF CREDIT (MEASURED USING THE DOLLAR
EQUIVALENT EXCHANGE RATE SPECIFIED IN SUCH NOTICE) OUTSTANDING ON SUCH PAYMENT
DATE DO NOT EXCEED THE TOTAL REVOLVING CREDIT COMMITMENTS ON SUCH PAYMENT DATE. 
IF, ON ANY DATE SUBSEQUENT TO SUCH PAYMENT DATE, THE ADMINISTRATIVE AGENT
REASONABLY DETERMINES THAT ANY CASH COLLATERAL FOR LETTERS OF CREDIT PROVIDED
PURSUANT TO THIS SECTION 2.12(E) IS NO LONGER REQUIRED, THE ADMINISTRATIVE
AGENT, WITH THE CONSENT OF EACH ISSUING LENDER THAT HAS ISSUED A LETTER OF
CREDIT THAT IS OUTSTANDING AS OF SUCH DATE (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), SHALL PROMPTLY RETURN SUCH CASH COLLATERAL TO
THE BORROWER.


 


(F)            IF HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL
RECEIVE ANY HENDERSON SALE PROCEEDS, THEN NOT LATER THAN FIVE BUSINESS DAYS
AFTER THE DATE OF RECEIPT OF SUCH HENDERSON SALE PROCEEDS BY SUCH PERSON, AN
AMOUNT EQUAL TO 100% OF SUCH HENDERSON SALE PROCEEDS SHALL BE APPLIED TOWARD THE
PREPAYMENT OF THE TERM LOANS AS SET FORTH IN SECTION 2.12(D).


 

(g)           If on any date Holdings, the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from any Receivable Qualifying Asset Sale, then,
within five Business Days of the date of receipt by Holdings, the Borrower or
such Subsidiary of such Net Cash Proceeds, 50% of such Net Cash Proceeds shall
be applied toward the prepayment of the Term Loans as set forth in Section
2.12(d).  The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 7.5.

 

2.13         Conversion and Continuation Options.  (a) The Borrower may elect
from time to time to convert LIBO Rate Dollar Loans to Base Rate Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the proposed conversion date, provided that
any such conversion of LIBO Rate Loans may be made only on the last day of an
Interest Period with respect thereto.  The Borrower may elect (subject to
Sections 2.17 and 2.22) from time to time to convert Base Rate Loans to LIBO
Rate Dollar Loans by giving the Administrative Agent prior irrevocable notice
any of such election (which notice shall specify the length of the initial
Interest Period therefor) no later than 12:00 noon New York City time, on the
third Business Day prior to the proposed conversion date, provided that no Base
Rate Loan under a particular Facility may be converted into a LIBO Rate Dollar
Loan (i) when any Event of Default has occurred and is continuing and

 

40

--------------------------------------------------------------------------------


 

the Administrative Agent has, or the Majority Facility Lenders in respect of
such Facility have, determined in its or their sole discretion not to permit
such conversion or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 


(B)           THE BORROWER MAY ELECT (SUBJECT TO SECTIONS 2.17 AND 2.22) TO
CONTINUE ANY LIBO RATE LOAN AS SUCH UPON THE EXPIRATION OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO FOR AN ADDITIONAL INTEREST PERIOD IN THE
SAME APPLICABLE CURRENCY BY GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE
AGENT, IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST
PERIOD” SET FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO
BE APPLICABLE TO SUCH LOANS; PROVIDED THAT NO LIBO RATE LOAN UNDER A PARTICULAR
FACILITY MAY BE CONTINUED AS SUCH (I) FOR ANY INTEREST PERIOD OF ANY LENGTH (IN
THE CASE OF LIBO RATE DOLLAR LOANS) OR ANY INTEREST PERIOD IN EXCESS OF ONE
MONTH (IN THE CASE OF REVOLVING CREDIT EURO LOANS) WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS, OR THE MAJORITY
FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE, DETERMINED IN ITS OR THEIR
SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION OR (II) AFTER THE DATE THAT IS
ONE MONTH PRIOR TO THE FINAL SCHEDULED TERMINATION OR MATURITY DATE OF SUCH
FACILITY; AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY
REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS
NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO, ANY SUCH LOANS (OTHER THAN
REVOLVING CREDIT EURO LOANS) SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS
AND REVOLVING CREDIT EURO LOANS SHALL, IF OTHERWISE PERMITTED UNDER THIS
AGREEMENT, BE CONTINUED AS REVOLVING CREDIT EURO LOANS WITH AN INTEREST PERIOD
OF ONE MONTH, IN EACH CASE ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST
PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH RELEVANT LENDER THEREOF.


 


(C)           REVOLVING CREDIT EURO LOANS MAY NOT BE CONVERTED INTO REVOLVING
CREDIT DOLLAR LOANS.


 

2.14         Minimum Amounts and Maximum Number of LIBO Rate Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of LIBO Rate Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the LIBO Rate Loans comprising each LIBO Rate Tranche (x) if the
Applicable Currency is Dollars, shall be equal to $1,000,000 or a whole multiple
of $1,000,000 in excess thereof, and (y) if a Revolving Euro Loan, shall be
equal to €1,000,000, or an integral multiple of €1,000,000 thereof and (b) no
more than twelve LIBO Rate Tranches shall be outstanding at any one time.

 

2.15         Interest Rates and Payment Dates.  (a) Each LIBO Rate Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the LIBO Rate determined for such day plus the
Applicable Margin in effect for such day.

 


(B)           EACH BASE RATE LOAN SHALL BEAR INTEREST FOR EACH DAY ON WHICH IT
IS OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE BASE RATE IN EFFECT FOR SUCH DAY
PLUS THE APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.

 

41

--------------------------------------------------------------------------------


 


(C)           (I)  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT (TO THE EXTENT
LEGALLY PERMITTED) SHALL BEAR INTEREST AT A RATE PER ANNUM THAT IS EQUAL TO (X)
IN THE CASE OF THE LIBO RATE LOANS, A RATE PER ANNUM EQUAL TO THE LIBO RATE
DETERMINED FOR SUCH DAY PLUS THE HIGHEST APPLICABLE MARGIN FOR LIBO RATE LOANS
PLUS 2.0%, (Y) IN THE CASE OF THE BASE RATE LOANS, A RATE PER ANNUM EQUAL TO THE
BASE RATE DETERMINED FOR SUCH DAY PLUS THE HIGHEST APPLICABLE MARGIN FOR BASE
RATE LOANS PLUS 2.0%, OR (Z) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING CREDIT FACILITY CALCULATED AT
THE HIGHEST APPLICABLE MARGIN FOR SUCH LOANS PLUS 2.0%, AND (II) IF ALL OR A
PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY
COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT FACILITY CALCULATED AT THE HIGHEST
APPLICABLE MARGIN FOR SUCH LOANS PLUS 2.0% (OR, IN THE CASE OF ANY SUCH OTHER
AMOUNTS THAT DO NOT RELATE TO A PARTICULAR FACILITY, THE RATE THEN APPLICABLE TO
BASE RATE LOANS UNDER THE REVOLVING CREDIT FACILITY CALCULATED AT THE HIGHEST
APPLICABLE MARGIN FOR SUCH LOANS PLUS 2.0%), IN EACH CASE, WITH RESPECT TO
CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON PAYMENT UNTIL SUCH AMOUNT
IS PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION
SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


(E)           INTEREST ON ANY LOAN OR OTHER OBLIGATION SHALL BE PAYABLE IN SAME
CURRENCY AS THE CURRENCY IN WHICH SUCH LOAN OR OTHER OBLIGATION IS PAYABLE.


 

2.16         Computation of Interest and Fees.  (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a LIBO Rate.  Any change in the interest rate on a Loan
resulting from a change in the Base Rate or the LIBOR Statutory Reserves shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 2.16(A).


 

2.17         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

42

--------------------------------------------------------------------------------


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE LIBO RATE FOR SUCH INTEREST PERIOD, OR


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE LIBO RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH
LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST
PERIOD,


 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given:  (i) if the affected Loans are LIBO Rate Dollar Loans, (w) any
LIBO Rate Dollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (x) any Base
Rate Loans under the relevant Facility that were to have been converted on the
first day of such Interest Period to LIBO Rate Dollar Loans shall be continued
as Base Rate Loans, (y) any outstanding LIBO Rate Dollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans and (z) the obligations
of the Lenders to make or continue LIBO Rate Dollar Loans or to convert Base
Rate Loans into LIBO Rate Dollar Loans shall be suspended until such notice has
been withdrawn by the Administrative Agent; and (ii) if the affected Loans are
Revolving Credit Euro Loans, (x) Revolving Credit Euro Loans will automatically,
on the last day of the current Interest Period for such Loan, become due and
payable and (y) the obligations of the Lenders to make or continue Revolving
Euro Credit Loans shall be suspended until such notice has been withdrawn by the
Administrative Agent.

 

2.18         Pro Rata Treatment and Payments.  (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee, and any reduction of the Commitments of the Lenders, shall
be made pro rata according to the respective Term Loan Percentages or Revolving
Credit Percentages, as the case may be, of the relevant Lenders.  Subject to
Section 2.18(c), each payment (other than prepayments as set forth in Sections
2.18(b) or (c)) in respect of principal or interest in respect of the Term Loans
and each payment in respect of fees or expenses payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.  The
application of any prepayment pursuant to this Section 2.18 shall be made,
first, to Base Rate Loans and, second, to LIBO Rate Loans.

 


(B)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) OF THE TERM LOANS
OUTSTANDING UNDER THE TERM LOAN FACILITY SHALL BE ALLOCATED AMONG THE TERM LOAN
LENDERS HOLDING SUCH TERM LOANS PRO RATA BASED ON THE PRINCIPAL AMOUNT OF SUCH
TERM LOANS HELD BY SUCH TERM LOAN LENDERS, AND SHALL BE APPLIED TO REDUCE THE
THEN REMAINING INSTALLMENTS OF SUCH TERM LOANS PRO RATA BASED UPON THE THEN
REMAINING INSTALLMENTS THEREOF.  AMOUNTS PREPAID ON ACCOUNT OF THE TERM LOANS
MAY NOT BE REBORROWED.


 


(C)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING CREDIT LOANS SHALL BE MADE
PRO RATA ACCORDING TO THE

 

43

--------------------------------------------------------------------------------


 


RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING CREDIT LOANS THEN HELD
BY THE REVOLVING CREDIT LENDERS. EACH PAYMENT IN RESPECT OF REIMBURSEMENT
OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO THE ISSUING
LENDER THAT ISSUED SUCH LETTERS OF CREDIT.


 


(D)           THE APPLICATION OF ANY PAYMENT OF LOANS UNDER ANY FACILITY
(INCLUDING OPTIONAL AND MANDATORY PREPAYMENTS) SHALL BE MADE, FIRST, TO BASE
RATE LOANS UNDER SUCH FACILITY AND, SECOND, TO LIBO RATE LOANS UNDER SUCH
FACILITY.  EACH PAYMENT OF THE LOANS (EXCEPT IN THE CASE OF SWING LINE LOANS AND
REVOLVING CREDIT LOANS THAT ARE BASE RATE LOANS) SHALL BE ACCOMPANIED BY ACCRUED
INTEREST TO THE DATE OF SUCH PAYMENT ON THE AMOUNT PAID.


 


(E)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M., NEW
YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE RELEVANT LENDERS, AT THE PAYMENT OFFICE, IN THE APPLICABLE
CURRENCY AND IN IMMEDIATELY AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENTS TO THE LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS
RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE LIBO RATE LOANS)
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A LIBO RATE
LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY
THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT
OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH,
IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS
DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE
PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN
APPLICABLE RATE DURING SUCH EXTENSION.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE
RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO
THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED
TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS AFTER SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE
PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT FACILITY, ON DEMAND,
FROM THE BORROWER.


 


(G)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT BEING MADE BY THE
BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS
MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT

 

44

--------------------------------------------------------------------------------


 


SHALL NOT BE REQUIRED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH
PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE
BUSINESS DAYS OF SUCH REQUIRED DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RECOVER, ON DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE
AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON
AT THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE. 
NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER AGAINST THE BORROWER.


 


(H)           THE ADMINISTRATIVE AGENT RESERVES THE RIGHT TO APPLY AGAINST THE
REPAYMENT OF ANY OBLIGATIONS OWING IN ANY CURRENCY, ANY REPAYMENT AND OTHER
AMOUNTS THAT MAY BE APPLIED IN ACCORDANCE WITH OTHER PROVISIONS OF THIS
AGREEMENT TO REPAY SUCH OBLIGATIONS, REGARDLESS OF THE CURRENCY IN WHICH SUCH
REPAYMENTS AND AMOUNTS WERE RECEIVED OR ARE HELD.


 

2.19         Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(I)            SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBO RATE
HEREUNDER; OR

 

(II)           SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBO Rate Dollar or Revolving Credit Euro Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable by such Lender hereunder in respect thereof, then, in any such case,
the Borrower shall promptly pay such Lender, upon its written demand (which
shall include the certificate described in Section 2.19(c)), any additional
amounts necessary to compensate such Lender on an after-tax basis for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this Section, it shall promptly notify
the Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)

 

45

--------------------------------------------------------------------------------


 


BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST THEREFOR (WHICH REQUEST SHALL INCLUDE THE
CERTIFICATE DESCRIBED IN SECTION 2.19(C)), THE BORROWER SHALL PAY TO SUCH LENDER
WITHIN 15 DAYS OF RECEIPT OF SUCH NOTICE SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER ON AN AFTER-TAX BASIS FOR SUCH REDUCTION.


 


(C)           A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) WITH REASONABLE DETAIL DEMONSTRATING HOW SUCH AMOUNTS WERE
DERIVED SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE OBLIGATIONS
OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.20         Taxes.  (a) All payments made by the Borrower under this Agreement
or any other Loan Documents shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Arrangers, any Agent or any
Lender as a result of a present or former connection between the Arrangers, such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Arrangers’, such Agent’s
or such Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document).  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to the Arrangers, any Agent or
any Lender hereunder, the amounts so payable to the Arrangers, such Agent or
such Lender shall be increased to the extent necessary to yield to the
Arrangers, such Agent or such Lender (after payment of all Non-Excluded Taxes
and Other Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower or any Guarantor shall not be required to increase any such amounts
payable to the Arrangers, any Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to the Arrangers’, such Agent’s or
such Lender’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) in the case of any Non-U.S. Lender, that are United States
withholding taxes imposed on amounts payable to the Arrangers, such Agent or
such Lender at the time the Arrangers, such Agent or such Lender becomes a party
to this Agreement, except to the extent that the Arrangers’, such Agent’s or
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph (a).  The Borrower or the applicable Guarantor
shall make any required withholding and pay the full amount withheld to the
relevant tax authority or other Governmental Authority in accordance with
applicable Requirements of Law.

 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

46

--------------------------------------------------------------------------------


 


(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RELEVANT ARRANGER, AGENT OR LENDER,
AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY
THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY ANY
NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY
OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE ARRANGERS, THE
AGENTS AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY
BECOME PAYABLE BY THE ARRANGERS, ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH
FAILURE.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(D)           EACH LENDER (OR TRANSFEREE) THAT IS NOT A CITIZEN OR RESIDENT OF
THE UNITED STATES OF AMERICA, A CORPORATION, PARTNERSHIP OR OTHER ENTITY CREATED
OR ORGANIZED IN OR UNDER THE LAWS OF THE UNITED STATES OF AMERICA (OR ANY
JURISDICTION THEREOF), OR ANY ESTATE OR TRUST THAT IS SUBJECT TO FEDERAL INCOME
TAXATION REGARDLESS OF THE SOURCE OF ITS INCOME (A “NON U.S. LENDER”) SHALL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A
PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN
PURCHASED) TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR
FORM W-8ECI (OR SUCCESSOR FORM), OR, IN THE CASE OF A NON U.S. LENDER CLAIMING
EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF
THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST” A STATEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT G (THE “EXEMPTION CERTIFICATE”) TO THE
EFFECT THAT SUCH LENDER IS ELIGIBLE FOR A COMPLETE EXEMPTION FROM WITHHOLDING OF
U.S. TAXES UNDER SECTION 871(H) OR 881(C) OF THE CODE AND A FORM W-8BEN, OR ANY
SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH NON U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED
RATE OF, U.S. FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH
NON-U.S. LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (AND
IN THE CASE OF ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES
THE RELATED PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER
SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY
THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO
PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM
OF CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(E)           A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.

 

47

--------------------------------------------------------------------------------


 

2.21         Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of LIBO Rate Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of LIBO Rate Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of LIBO Rate Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section, with reasonable detail demonstrating
how such amounts were derived, submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.22         Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBO Rate Dollar Loans or Revolving Credit Euro Loans as contemplated by this
Agreement, (a) if the affected Loans are LIBO Rate Dollar Loans, (x) the
commitment of such Lender hereunder to make LIBO Rate Dollar Loans, continue
LIBO Rate Dollar Loans as such and convert Base Rate Loans to LIBO Rate Dollar
Loans shall forthwith be canceled, and such Lender shall make a Base Rate Loan
as part of any requested Borrowing of LIBO Rate Dollar Loans, and (y) such
Lender’s Loans then outstanding as LIBO Rate Dollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law; or (b) if the affected Loans are Revolving Credit
Euro Loans, (x) the commitment of such Lender hereunder to make Revolving Credit
Euro Loans or continue Revolving Credit Euro Loans as such shall forthwith be
canceled and such Lender shall make a Revolving Credit Base Rate Loan as part of
any requested borrowing of Revolving Credit Euro Loans and (y) if Revolving
Credit Euro Loans are then outstanding, the Borrower shall repay each such Loan
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law.  If any such
conversion of a LIBO Rate Dollar Loan or repayment of a Revolving Credit Euro
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.21.

 

2.23         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the

 

48

--------------------------------------------------------------------------------


 

Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to file any certificate or document reasonably requested by the
Borrower or to designate another lending office for any Loans affected by such
event, in each case, with the object of avoiding the consequences of such event;
provided, that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no economic,
legal or regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of any Borrower or the
rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.

 

2.24         Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (w) requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20(a) or has invoked Section 2.22,
(x) is in default of its obligation to make Loans hereunder (a “Defaulting
Lender”), (y) becomes insolvent and its assets become subject to a receiver,
liquidator, trustee, custodian or other Person having similar powers or (z)
becomes a “Non-Consenting Lender” (as defined below), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the event of a replacement
of a Non-Consenting Lender, in order for the Borrower to be entitled to replace
such a Lender, such replacement must take place no later than 180 days after the
date the Non-Consenting Lender shall have notified the Borrower and the
Administrative Agent of its failure to agree to any requested consent, waiver or
amendment, (iv) in the event of a replacement of a Lender that requested
reimbursement pursuant to Section 2.19 or 2.20(a) or that invoked Section 2.22,
prior to any such replacement, such Lender shall have taken no action under
Section 2.23 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.19 or 2.20(a) or the effect of Section 2.22, (v) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(vi) the Borrower shall be liable to such replaced Lender under Section 2.21 (as
though Section 2.21 were applicable) if any LIBO Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vii) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
and, in the case of a replacement of a Revolving Credit Lender in respect of all
or any portion of a Revolving Credit Commitment or a Revolving Credit Loan, each
Issuing Lender, (viii)  the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (ix) until such time as such replacement shall be consummated the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.19 or 2.20(a), as the case may be, and (x) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

In the event that (A) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (B) the consent, waiver or
amendment in question requires the agreement of all Lenders in accordance with
the terms of Section 10.1 or all the Lenders with respect to a certain class of
the Loans and (C) Required Lenders or more than 50% of the class of such Lenders
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender”.  The Borrower’s right to replace a Defaulting Lender pursuant to this
Section 2.24 is, and shall be, in

 

49

--------------------------------------------------------------------------------


 

addition to, and not in lieu of, all other rights and remedies available to the
Borrower against such Defaulting Lender under this Agreement, at law, in equity,
or by statute.

 

2.25         Limitation on Additional Amounts, etc.  Notwithstanding anything to
the contrary contained in Sections 2.19, 2.20 or 2.22 of this Agreement, unless
the Administrative Agent or a Lender gives notice to the Borrower that it is
obligated to pay an amount under any such Section within 90 days after the later
of (x) the date the Lender incurs the respective increased costs, Non-Excluded
Taxes, Other Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital or (y) the date such Lender has
actual knowledge of its incurrence of the respective increased costs,
Non-Excluded Taxes, Other Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, such Lender
shall not be entitled to be compensated for interest and penalties by the
Borrower pursuant to Sections 2.19, 2.20, or 2.22, as the case may be, to the
extent such interest or penalties are incurred or suffered on or after such
date.  This Section 2.25 shall have no applicability to any Section of this
Agreement other than Sections 2.19, 2.20 or 2.22.

 


SECTION 3.           LETTERS OF CREDIT


 

3.1           L/C Commitment.  (a) Prior to the Closing Date, the Existing
Issuing Lender has issued the Existing Letters of Credit which, from and after
the Closing Date, shall constitute Letters of Credit hereunder.  Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Credit Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (the letters of credit issued on and after the Closing
Date pursuant to this Section 3, together with the Existing Letters of Credit,
collectively, the “Letters of Credit”) for the account of the Borrower on any
Business Day during the Revolving Credit Commitment Period in such form as may
be approved from time to time by such Issuing Lender; provided, that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate amount of the Available Revolving Credit
Commitments at such time would be less than zero.  Each Letter of Credit shall
(i) be denominated in Dollars or in euro and (ii) except as otherwise provided
in Annex B with respect to certain Existing Letters of Credit, expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the date which is five Business Days prior to the Scheduled Revolving Credit
Termination Date; provided that (i) any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above), and (ii) no
Issuing Lender shall be under any obligation to issue a Letter of Credit (Euro)
if the obligation of any Lender to make Revolving Credit Euro Loans is suspended
at such time pursuant to Section 2.17 or Section 2.22.

 


(B)           NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY
LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH
ISSUING LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY
APPLICABLE REQUIREMENT OF LAW.


 

3.2           Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, with a copy to the Administrative Agent, at
their addresses for notices specified herein an Application therefor, completed
to the satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably

 

50

--------------------------------------------------------------------------------


 

request.  Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto).  Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower and the Administrative Agent.  Each Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit issued by such Issuing
Lender (including the amount thereof).

 

3.3           Fees and Other Charges.  (a) The Borrower will pay a fee in the
Applicable Currency on the aggregate drawable amount of all outstanding Letters
of Credit at a per annum rate equal to the Applicable Margin then in effect with
respect to LIBO Rate Loans of the Applicable Currency under the Revolving Credit
Facility, shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date of such Letter of Credit. 
In addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee in the Applicable Currency on the aggregate drawable
amount of all outstanding Letters of Credit issued by it of 1/8 of 1% per annum,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance of
such Letter of Credit.

 


(B)           IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR
REIMBURSE EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES
AS ARE INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING,
EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF
CREDIT.


 

3.4           L/C Participations.  (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender, regardless of the occurrence or continuance of a Default
or Event of Default or the failure to satisfy any of the other conditions
specified in Section 5, upon demand at the Administrative Agent’s address for
notices specified herein (and thereafter, the Administrative Agent shall
promptly pay to the Issuing Lender) an amount in the Applicable Currency equal
to such L/C Participant’s Revolving Credit Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed.

 

51

--------------------------------------------------------------------------------


 


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO AN
ISSUING LENDER PURSUANT TO SECTION 3.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION
OF ANY PAYMENT MADE BY SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO
SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS
DUE, THE ISSUING LENDER SHALL SO NOTIFY THE ADMINISTRATIVE AGENT, WHO SHALL
PROMPTLY NOTIFY THE L/C PARTICIPANTS AND EACH SUCH L/C PARTICIPANT SHALL PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER ON DEMAND (AND
THEREAFTER THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING LENDER) AN
AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) (X) IF THE APPLICABLE
CURRENCY IS DOLLARS, THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE OR (Y) IF
THE APPLICABLE CURRENCY IS EURO, THE RATE PER ANNUM APPLICABLE TO REVOLVING
CREDIT EURO LOANS WITH INTEREST PERIODS OF ONE MONTH, IN EACH CASE DURING THE
PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH
SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH ISSUING LENDER, TIMES (III) A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH
PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE
PAID BY ANY L/C PARTICIPANT PURSUANT TO SECTION 3.4(A) IS NOT MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF SUCH ISSUING LENDER BY SUCH L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, THE
ADMINISTRATIVE AGENT, ON BEHALF OF SUCH ISSUING LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, (X) IF THE APPLICABLE CURRENCY IS
DOLLARS, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING CREDIT FACILITY
AND (Y) IF THE APPLICABLE CURRENCY IS EURO, SUCH AMOUNT WITH INTEREST THEREON
CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO REVOLVING
CREDIT EURO LOANS WITH INTEREST PERIODS DETERMINED BY THE ADMINISTRATIVE AGENT
UNDER THE REVOLVING CREDIT FACILITY.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT
ON BEHALF OF SUCH ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT
TO ANY SUCH AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR.


 


(C)           WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM THE ADMINISTRATIVE AGENT ANY
L/C PARTICIPANT’S PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION
3.4(A), SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF
CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
COLLATERAL APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT OF INTEREST
ON ACCOUNT THEREOF, SUCH ISSUING LENDER WILL DISTRIBUTE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH L/C PARTICIPANT (AND THEREAFTER, THE
ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO SUCH L/C PARTICIPANT) ITS PRO
RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT
RECEIVED BY SUCH ISSUING LENDER SHALL BE REQUIRED TO BE RETURNED BY SUCH ISSUING
LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY
SUCH ISSUING LENDER TO IT.


 

3.5           Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender, no later than 1:00 p.m., New York City time, on
the Business Day, if the Applicable Currency is Dollars, and on the third
Business Day, if the Applicable Currency is euro, following the Business Day on
which such Issuing Lender notifies the Borrower of the date and amount of a
draft presented under any Letter of Credit and paid by such Issuing Lender, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment (the amounts described in the foregoing clauses (a) and (b) in respect
of any drawing, collectively, the “Payment Amount”).  Each such payment shall be
made to such Issuing Lender at its address for

 

52

--------------------------------------------------------------------------------


 

notices specified herein in the Applicable Currency and in immediately available
funds.  Interest shall be payable on each Payment Amount from the date of the
applicable drawing until payment in full at the rate of interest applicable
during such period to Revolving Credit Loans that are (i) if the Applicable
Currency is Dollars, Base Rate Loans or (ii) if the Applicable Currency is euro,
Revolving Credit Euro Loans with Interest Periods of one month, plus, in each
case, for the period from the third Business Day following the date of the
applicable drawing, 2% per annum.  Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.5 of (i) if the Applicable Currency is
Dollars, Base Rate Loans (or, at the option of the Administrative Agent and the
Swing Line Lender in their sole discretion, a borrowing pursuant to Section 2.7
of Swing Line Loans) or (ii) if the Applicable Currency is euro, Revolving
Credit Euro Loans with Interest Periods of one month, in each case in the amount
of such drawing.  The Borrowing Date with respect to such borrowing shall be the
first date on which a borrowing of (i) if the Applicable Currency is Dollars,
Base Rate Loans (or, if applicable, Swing Line Loans) or (ii) if the Applicable
Currency is euro, Revolving Credit Euro Loans could be made, pursuant to Section
2.5 (or, if applicable, Section 2.7), if the Administrative Agent had received a
notice of such borrowing at the time the Administrative Agent receives notice
from the relevant Issuing Lender of such drawing under such Letter of Credit.

 

3.6           Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with each
Issuing Lender that such Issuing Lender shall not be responsible for, and the
Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for those resulting
from a breach of standard of care specified in the UCC of the State of New
York.  The Borrower agrees that any action taken or omitted by an Issuing Lender
under or in connection with any Letter of Credit issued by it or the related
drafts or documents, if done in accordance with the standards of care specified
in the UCC of the State of New York, shall be binding on the Borrower and shall
not result in any liability of such Issuing Lender to the Borrower.

 

3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
(and in any event within one Business Day) notify the Administrative Agent and
the Borrower of the date and amount thereof.  The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
be limited to determining that the documents (including each draft) delivered
under such Letter of

 

53

--------------------------------------------------------------------------------


 

Credit in connection with such presentment are substantially in conformity with
such Letter of Credit.

 

3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement or the other Loan Documents, the provisions of this Agreement or the
other Loan Documents shall apply.

 


SECTION 4.           REPRESENTATIONS AND WARRANTIES


 

To induce the Arrangers, the Agents and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Arrangers, each Agent and each Lender that:

 

4.1           Financial Condition.  (a) The unaudited pro forma consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at September 30,
2005 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Transaction, (ii) the Loans to be made and the Senior Notes to be issued on
the Closing Date and the use of proceeds thereof and (iii) the payment of fees
and expenses in connection with the foregoing.  The Pro Forma Balance Sheet has
been prepared based on the information available to Holdings and the Borrower as
of the date of delivery thereof and on good faith estimates and assumptions
believed by it to be reasonable as of the date of delivery thereof, and presents
fairly in all material respects on a pro forma basis the estimated financial
position of Holdings and its consolidated Subsidiaries as at September 30, 2005,
assuming that the events specified in the preceding sentence had actually
occurred at such date, subject to normal year-end adjustments and the absence of
footnotes of the type typically included in audited statements prepared in
accordance with GAAP.

 


(B)           THE AUDITED COMBINED BALANCE SHEETS OF “TRONOX” AS AT DECEMBER 31,
2004 AND DECEMBER 31, 2003 AND THE RELATED COMBINED STATEMENTS OF OPERATIONS AND
OF CASH FLOWS FOR EACH OF THE THREE YEARS IN THE PERIOD ENDED DECEMBER 31, 2004,
INCLUDED IN THE CONFIDENTIAL INFORMATION MEMORANDUM AND REPORTED ON BY AND
ACCOMPANIED BY AN UNQUALIFIED REPORT FROM ERNST & YOUNG, LLP, PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE COMBINED FINANCIAL CONDITION OF HOLDINGS AND THE
CONTRIBUTED SUBSIDIARIES AS AT SUCH DATE, AND THE COMBINED RESULTS OF ITS
OPERATIONS AND ITS COMBINED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN
ENDED.  THE UNAUDITED COMBINED BALANCE SHEET OF “TRONOX” AS AT SEPTEMBER 30,
2005, AND THE RELATED UNAUDITED COMBINED STATEMENTS OF INCOME AND CASH FLOWS FOR
THE NINE-MONTH PERIOD ENDED ON SUCH DATE, INCLUDED IN THE REGISTRATION STATEMENT
ON FORM S-1 FILED WITH THE SEC CONTEMPORANEOUSLY HEREWITH, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE COMBINED FINANCIAL CONDITION OF HOLDINGS AND THE
CONTRIBUTED SUBSIDIARIES AS AT SUCH DATE, AND THE COMBINED RESULTS OF ITS
OPERATIONS AND ITS COMBINED CASH FLOWS FOR THE NINE-MONTH PERIOD THEN ENDED
(SUBJECT TO NORMAL YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES). 
ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES
THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM
OF ACCOUNTANTS AND DISCLOSED THEREIN AND, IN THE CASE OF THE UNAUDITED FINANCIAL
STATEMENTS, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES).

 

54

--------------------------------------------------------------------------------


 


(C)           HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES DO NOT HAVE ANY
MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR
TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS,
INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR
OTHER OBLIGATION IN RESPECT OF DERIVATIVES, IN EACH CASE WHICH IS MATERIAL AND
REQUIRED BY GAAP TO BE, BUT THAT IS NOT, REFLECTED OR DISCLOSED IN THE MOST
RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.1(B).  DURING THE PERIOD
FROM DECEMBER 31, 2004 TO AND INCLUDING THE DATE HEREOF NONE OF HOLDINGS, THE
BORROWER OR ANY CONTRIBUTED SUBSIDIARY HAS DISPOSED OF ANY MATERIAL PART OF ITS
BUSINESS OR PROPERTY.


 


(D)           THE FINANCIAL STATEMENTS SPECIFIED IN SECTION 4.1(B) REFLECT THE
COMBINED FINANCIAL POSITION AND COMBINED RESULTS OF OPERATIONS OF THE
CONTRIBUTED BUSINESS AS OF THE DATES AND FOR THE PERIODS SPECIFIED THEREIN IN
ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP AND ON THE BASIS DESCRIBED IN
SECTION 4.1(B).


 

4.2           No Change.  Since December 31, 2004 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect, except for the matter described on Schedule 4.6(b) hereto.

 

4.3           Corporate Existence; Compliance with Law.  Each of Holdings, the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing (if applicable) under the laws of the jurisdiction of its
organization, (b) has the corporate or limited liability company, as applicable,
power and authority and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation (or other
entity) and in good standing (if applicable) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification, except to the extent that the failure to
so qualify could not reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

4.4           Organizational Power; Authorization; Enforceable Obligations. 
Each Loan Party has the corporate or limited liability company, as applicable,
power and authority, and the legal right, to make, deliver and perform the Loan
Documents and Transaction Documentation to which it is a party and, in the case
of the Borrower, to borrow hereunder.  Each Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents and Transaction Documentation to which it
is a party and, in the case of the Borrower, to authorize the borrowings on the
terms and conditions of this Agreement.  No material consent or material
authorization of, material filing with, material notice to, material Permit from
or other material act by or in respect of, any Governmental Authority and no
material consent or material authorization of, material filing with, material
notice to or other material act by or in respect of any other Person is required
in connection with the Transaction,  the borrowings hereunder or the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents or the Transaction Documentation except (i) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect and (to the extent obtained or made in respect of any Loan
Documents) are described in Schedule 4.4  and (ii) filings in respect of

 

55

--------------------------------------------------------------------------------


 

Liens created pursuant to the Security Documents.  Each Loan Document and each
item of Transaction Documentation has been duly executed and delivered on behalf
of each Loan Party that is a party thereto.  This Agreement and each Transaction
Document constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the Senior Note Documentation, the
Transaction Documentation, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate in any material
respect any material Requirement of Law or any Material Contractual Obligation
of Holdings, the Borrower or any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any such material Requirement of Law or any
such Material Contractual Obligation (other than the Liens created by the
Security Documents).

 

4.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened by or against Holdings,
the Borrower or any of its Subsidiaries or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents, the
Transaction Documentation or any of the transactions contemplated hereby or
thereby that could reasonably be expected to be materially adverse to the Agents
or the Lenders, or (b) except for the matter described on Schedule 4.6(b)
hereto, that could reasonably be expected to have a Material Adverse Effect.

 

4.7           No Default.  Neither Holdings, the Borrower nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

4.8           Ownership of Property; Liens.  (a) Except as set forth on Schedule
4.8(a), each of Holdings, the Borrower and its Subsidiaries is the sole owner
of, legally and beneficially, and has good marketable and insurable title in fee
simple to, or a valid leasehold interest in, all its material real property, and
good title to, or a valid leasehold interest in, all its material other Property
used in its business as currently conducted, and none of such Property is
subject to any Liens except for Permitted Liens.  None of the Collateral is
subject to any Lien except for Permitted Liens.

 


(B)           ALL MATERIAL LEASES AND AGREEMENTS NECESSARY FOR THE CONDUCT OF
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES ARE VALID AND SUBSISTING, IN
FULL FORCE AND EFFECT, AND THERE EXISTS NO DEFAULT OR EVENT OR CIRCUMSTANCE
WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD GIVE RISE
TO A DEFAULT ON THE PART OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, UNDER ANY
SUCH LEASE OR LEASES, WHICH WOULD AFFECT IN ANY MATERIAL RESPECT THE CONDUCT OF
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 

56

--------------------------------------------------------------------------------


 


(C)           THE RIGHTS AND PROPERTIES PRESENTLY OWNED, LEASED OR LICENSED BY
THE BORROWER AND ITS SUBSIDIARIES, INCLUDING ALL EASEMENTS AND RIGHTS OF WAY,
INCLUDE ALL RIGHTS AND PROPERTIES NECESSARY TO PERMIT THE BORROWER AND ITS
SUBSIDIARIES TO CONDUCT THEIR BUSINESS IN ALL MATERIAL RESPECTS IN THE SAME
MANNER AS THEIR BUSINESS HAS BEEN CONDUCTED PRIOR TO THE DATE HEREOF.


 


(D)           ALL OF THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES WHICH
ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR BUSINESS ARE IN GOOD WORKING
CONDITION AND ARE MAINTAINED IN ACCORDANCE WITH PRUDENT BUSINESS STANDARDS.


 

4.9           Intellectual Property.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) Holdings, the
Borrower and each of its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, (b) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property and (c) to the knowledge of the
Borrower the use of Intellectual Property by Holdings, the Borrower and its
Subsidiaries does not infringe on the rights of any Person in any material
respect.

 

4.10         Taxes.  All U.S. Federal and other material tax returns that are
required to be filed by or on behalf of Holdings, the Borrower and each of its
Subsidiaries or by any consolidated group of which Holdings, the Borrower or any
of its Subsidiaries is or has been a member have been duly filed except as set
forth on Schedule 4.10 hereto; all material taxes shown to be due and payable on
said returns or on any material assessments made against Holdings, the Borrower
or any Subsidiary thereof or any Property of any thereof and all other material
taxes, fees or other charges imposed on Holdings, the Borrower or any Subsidiary
thereof or any Property of any thereof by any Governmental Authority have been
paid (other than any tax the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be); the contents of all such
material tax returns are correct and complete in all material respects; no
material tax Lien has been filed that would not be a Permitted Lien.  No Loan
Party and no Subsidiary thereof (i) intends to treat the Loans, the Transaction,
or any other transaction contemplated hereby as being a “reportable transaction”
(within the meaning of Treasury Regulation 1.6011-4) or (ii) is aware of any
facts or events that would result in such treatment.

 

4.11         Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used in violation of Regulation U
as now and from time to time hereafter in effect.

 

4.12         Labor Matters. There are no strikes, stoppages or slowdowns or
other labor disputes against Holdings, the Borrower or any of its Subsidiaries
pending or, to the knowledge of Holdings or the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect.  Hours worked by and payment made to employees of
Holdings, the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse

 

57

--------------------------------------------------------------------------------


 

Effect.  All payments due from Holdings, the Borrower or any of its Subsidiaries
on account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of Holdings, the
Borrower or the relevant Subsidiary.

 

4.13         ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent any non-compliance could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount.  Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and, to the knowledge of
the Borrower, neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  No such Multiemployer Plan is in
Reorganization or Insolvent.

 

4.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any material
Requirement of Law (other than Regulation X) which limits or conditions its
ability to incur Indebtedness under the Loan Documents.

 

4.15         Subsidiaries.  (a) The Subsidiaries listed on Schedule 4.15(a)
constitute (x) all the Subsidiaries of the Borrower and Holdings as of the
Closing Date and (y) all of the Contributed Subsidiaries.  Schedule 4.15(a) sets
forth as of the Closing Date and after giving effect to the Transaction, the
exact legal name (as reflected on the certificate of incorporation (or
formation) and jurisdiction of incorporation (or formation) of each Subsidiary
of Holdings and, as to each such Subsidiary, the percentage and number of each
class of Capital Stock owned by each Loan Party and its Subsidiaries and whether
such Subsidiary is a Foreign Subsidiary, Immaterial Subsidiary or Special
Purpose Subsidiary.

 


(B)           AS OF THE CLOSING DATE, OTHER THAN AS LISTED ON SCHEDULE 4.15(B),
THERE ARE NO OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR
OTHER AGREEMENTS OR COMMITMENTS (OTHER THAN STOCK OPTIONS GRANTED TO EMPLOYEES
OR DIRECTORS AND DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE RELATING TO ANY
CAPITAL STOCK OF THE BORROWER OR ANY SUBSIDIARY.  AS OF THE CLOSING DATE,
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ISSUED ANY DISQUALIFIED
STOCK.

 

58

--------------------------------------------------------------------------------


 


(C)           HOLDINGS HAS NO DIRECT SUBSIDIARY OTHER THAN THE BORROWER.  AS OF
THE CLOSING DATE, EACH SUBSIDIARY OF THE BORROWER IS (X) EXCEPT AS SPECIFIED ON
SCHEDULE 4.15(A), A WHOLLY OWNED SUBSIDIARY AND (Y) EXCEPT FOR ANY FOREIGN
SUBSIDIARY, SPECIAL PURPOSE SUBSIDIARY, IMMATERIAL SUBSIDIARY OR KMEMC, A WHOLLY
OWNED SUBSIDIARY GUARANTOR.


 

4.16         Use of Proceeds.  The proceeds of the Term Loans shall be used to
finance a portion of the Distribution and to pay related fees and expenses.  The
proceeds of the Revolving Credit Loans and the Swing Line Loans, and the Letters
of Credit, shall be used for general corporate purposes.

 

4.17         Environmental Matters.  Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected have a Material Adverse Effect and except for the matter specified in
Schedule 4.6(b) hereto:

 


(A)           THERE ARE NO ENVIRONMENTAL ASSESSMENTS, AUDITS OR OTHER WRITTEN
ENVIRONMENTAL REPORTS THAT HAVE BEEN PREPARED AS TO ANY MORTGAGED PROPERTY THAT
ARE IN THE POSSESSION OF HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES AND
REVEAL THE PRESENCE OF MATERIALS OF ENVIRONMENTAL CONCERN IN SUCH AMOUNTS AS
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THAT HAVE NOT
BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(B)           HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES:  (W) ARE, AND WITHIN
THE PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION HAVE BEEN, IN COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS; (X) HOLD ALL ENVIRONMENTAL PERMITS (EACH
OF WHICH IS IN FULL FORCE AND EFFECT) REQUIRED FOR ANY OF THEIR CURRENT OR
INTENDED OPERATIONS OR FOR ANY PROPERTY OWNED, LEASED, OR OTHERWISE OPERATED BY
ANY OF THEM; (Y) ARE, AND WITHIN THE PERIOD OF ALL APPLICABLE STATUTES OF
LIMITATION HAVE BEEN, IN COMPLIANCE WITH ALL OF THEIR ENVIRONMENTAL PERMITS; AND
(Z) REASONABLY BELIEVE THAT:  EACH OF THEIR ENVIRONMENTAL PERMITS WILL BE TIMELY
RENEWED AND COMPLIED WITH ANY ADDITIONAL ENVIRONMENTAL PERMITS THAT MAY BE
REQUIRED OF ANY OF THEM WILL BE TIMELY OBTAINED AND COMPLIED WITH AND COMPLIANCE
WITH ANY ENVIRONMENTAL LAW THAT IS OR IS EXPECTED TO BECOME APPLICABLE TO ANY OF
THEM WILL BE TIMELY ATTAINED AND MAINTAINED.


 


(C)           MATERIALS OF ENVIRONMENTAL CONCERN ARE NOT PRESENT AT, ON, UNDER,
IN, OR ABOUT ANY REAL PROPERTY NOW OR FORMERLY OWNED, LEASED OR OPERATED BY
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR AT ANY OTHER LOCATION
(INCLUDING ANY LOCATION TO WHICH MATERIALS OF ENVIRONMENTAL CONCERN HAVE BEEN
SENT FOR RE-USE OR RECYCLING OR FOR TREATMENT, STORAGE, OR DISPOSAL) WHICH COULD
REASONABLY BE EXPECTED TO (X) GIVE RISE TO LIABILITY OF HOLDINGS, THE BORROWER
OR ANY OF ITS SUBSIDIARIES UNDER ANY APPLICABLE ENVIRONMENTAL LAW OR OTHERWISE
RESULT IN COSTS TO HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (Y)
INTERFERE WITH HOLDINGS, THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ CONTINUED
OPERATIONS, OR (Z) IMPAIR THE FAIR SALEABLE VALUE OF ANY REAL PROPERTY OWNED OR
LEASED BY HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(D)           THERE IS NO PENDING OR, TO THE KNOWLEDGE OF HOLDINGS, THE BORROWER
OR ANY OF ITS SUBSIDIARIES, THREATENED, JUDICIAL, ADMINISTRATIVE, OR ARBITRAL
PROCEEDING (INCLUDING ANY NOTICE OF VIOLATION OR ALLEGED VIOLATION) UNDER OR
RELATING TO ANY ENVIRONMENTAL LAW TO WHICH HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS, OR TO THE KNOWLEDGE OF HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES WILL BE, NAMED AS A PARTY.

 

59

--------------------------------------------------------------------------------


 


(E)           NEITHER HOLDINGS, THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY WRITTEN REQUEST FOR INFORMATION, OR BEEN NOTIFIED THAT IT IS A
POTENTIALLY RESPONSIBLE PARTY UNDER OR RELATING TO THE FEDERAL COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OR ANY SIMILAR
ENVIRONMENTAL LAW, OR WITH RESPECT TO ANY MATERIALS OF ENVIRONMENTAL CONCERN.


 


(F)            NEITHER HOLDINGS, THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS
ENTERED INTO OR AGREED TO ANY CONSENT DECREE, ORDER, OR SETTLEMENT OR OTHER
AGREEMENT, OR IS SUBJECT TO ANY JUDGMENT, DECREE, ORDER, SETTLEMENT OR OTHER
AGREEMENT RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(G)           NEITHER HOLDINGS, THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS
ASSUMED OR RETAINED BY CONTRACT OR, TO THE KNOWLEDGE OF THE BORROWER, OPERATION
OF LAW, ANY LIABILITIES OF ANY KIND, FIXED OR CONTINGENT, UNDER ANY
ENVIRONMENTAL LAW OR WITH RESPECT TO ANY MATERIAL OF ENVIRONMENTAL CONCERN.


 

4.18         Accuracy of Information, etc.  (a) No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement
(excluding any projections, pro forma financial information or estimates
included in any such statement, document or certificate) relating to any Loan
Party furnished to the Administrative Agent, the Arrangers, the Agents or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, (taken together with all information so furnished and as modified or
supplemented by the other information so furnished, including the registration
statement on Form S-1 filed and effective contemporaneously herewith), contained
as of the date such statement, information, document or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.  The projections, pro forma financial information and
estimates contained in the materials referenced above are based upon good faith
estimates and assumptions believed by management of Holdings and the Borrower to
be reasonable at the time made, it being recognized by the Agents, Arrangers and
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

 


(B)           AS OF THE CLOSING DATE, THE REPRESENTATIONS AND WARRANTIES MADE BY
HOLDINGS AND ITS SUBSIDIARIES CONTAINED IN THE TRANSACTION AGREEMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS, EXCEPT FOR REPRESENTATIONS AND WARRANTIES
EXPRESSLY STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH EARLIER DATE.


 

4.19         Security Documents.  (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Personal Property Collateral and proceeds and products thereof, to the
extent contemplated by the Guarantee and Collateral Agreement.  In the case of
the Stock Collateral, when any stock certificates representing such Stock
Collateral are delivered to the Administrative Agent, and in the case of the
other Personal

 

60

--------------------------------------------------------------------------------


 

Property Collateral, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a)-1 (which financing statements may be
filed by the Administrative Agent) at any time and such other filings as are
specified on Schedule 3 to the Guarantee and Collateral Agreement have been
completed (all of which filings may be filed by the Administrative Agent) at any
time, the Guarantee and Collateral Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Personal Property Collateral and the proceeds and products
thereof, to the extent contemplated by the Guarantee and Collateral Agreement,
as security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person (except
Permitted Liens).  As of the Closing Date, Schedule 4.19(a)-2 lists each UCC
Financing Statement that (i) names any Loan Party as debtor and (ii) will remain
on file after the Closing Date.  As of the Closing Date, Schedule 4.19(a)-3
lists each UCC Financing Statement that (i) names any Loan Party as debtor and
(ii) will be terminated on or prior to the Closing Date; and on or prior to the
Closing Date, the Borrower will have delivered to the Administrative Agent, or
caused to be filed, duly completed UCC termination statements, authorized by the
relevant secured party, in respect of each such UCC Financing Statement.

 


(B)           EACH OF THE MORTGAGES IS (OR, IN THE CASE OF ANY MORTGAGE TO BE
EXECUTED AND DELIVERED PURSUANT TO SECTION 7.21 WILL BE UPON EXECUTION AND
DELIVERY) EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID, BINDING AND ENFORCEABLE LIEN ON
THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND PROCEEDS AND PRODUCTS THEREOF;
AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.19(B)
(IN THE CASE OF MORTGAGES TO BE EXECUTED AND DELIVERED ON THE CLOSING DATE) OR
IN THE RECORDING OFFICE DESIGNATED IN SCHEDULE 7.21 (IN THE CASE OF ANY MORTGAGE
TO BE EXECUTED AND DELIVERED PURSUANT TO SECTION 7.21), EACH MORTGAGE SHALL
CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE LOAN PARTIES IN THE MORTGAGED PROPERTIES DESCRIBED THEREIN
AND THE PROCEEDS AND PRODUCTS THEREOF, TO THE EXTENT CONTEMPLATED BY SUCH
MORTGAGE, AS SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE),
IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO THE RIGHTS OF ANY OTHER PERSON
(OTHER THAN PERSONS HOLDING LIENS OR OTHER ENCUMBRANCES OR RIGHTS PERMITTED BY
THE RELEVANT MORTGAGE AND OTHER THAN PERMITTED LIENS).


 

4.20         Solvency.  As of the Closing Date, the Borrower, together with the
Subsidiary Guarantors taken as a whole, is, and after giving effect to the
Transaction and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith, will be and will continue to be,
Solvent.

 

4.21         Insurance.  Each of Holdings, the Borrower and its Subsidiaries is
insured, in accordance with Section 6.5 hereof, by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are, when considered in its entirety, in the good faith judgment of the
Borrower, prudent and customary in the businesses in which it is engaged,
including at least $100,000,000 of product liability insurance.

 

4.22         Transaction.  (a) As of the Closing Date, the Transaction
Documentation listed on Schedule 4.22 attached hereto constitutes all of the
material agreements, instruments and undertakings to which Holdings, the
Borrower or any of its Subsidiaries is bound or by which such Person or any of
its property or assets is bound or affected relating to, or arising out of, the
Transaction (including any agreements, instruments or undertakings assumed
pursuant to

 

61

--------------------------------------------------------------------------------


 

the Transaction Agreements).  As of the Closing Date, none of such material
agreements, instruments or undertakings have been amended, supplemented or
otherwise modified, and all such material agreements, instruments and
undertakings are in full force and effect.  As of the Closing Date, no party to
any Transaction Documentation is currently in default thereunder and no party
thereto, or any other Person, has the right to terminate any Transaction
Documentation.

 


(B)           AFTER GIVING EFFECT TO CONSUMMATION OF THE TRANSACTION, NO EVENT
OF DEFAULT EXISTS UNDER (I) ANY OF THE TRANSACTION AGREEMENTS, (II) THE SENIOR
NOTES, (III) ANY OTHER MATERIAL INDEBTEDNESS OR (IV) FOR SUCH TIME AS HOLDINGS
IS A SUBSIDIARY OF KMG, THE KMG SPECIFIED DEBT INSTRUMENTS.


 


(C)           ON THE CLOSING DATE, THERE IS NO INDEBTEDNESS OWING BY HOLDINGS OR
ANY OF THE CONTRIBUTED SUBSIDIARIES TO KMG OR ANY OF ITS SUBSIDIARIES (OTHER
THAN HOLDINGS AND THE CONTRIBUTED SUBSIDIARIES).


 


(D)           EACH KMG PARTY HAS THE CORPORATE OR LIMITED LIABILITY COMPANY, AS
APPLICABLE, POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND
PERFORM THE TRANSACTION DOCUMENTATION TO WHICH IT IS A PARTY.  EACH KMG PARTY
HAS TAKEN ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTATION TO
WHICH IT IS A PARTY.  NO MATERIAL CONSENT OR MATERIAL AUTHORIZATION OF, MATERIAL
FILING WITH, MATERIAL NOTICE TO MATERIAL PERMIT FROM OR OTHER MATERIAL ACT BY OR
IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY AND NO MATERIAL CONSENT OR MATERIAL
AUTHORIZATION OF, MATERIAL FILING WITH, MATERIAL NOTICE TO OR OTHER MATERIAL ACT
BY OR IN RESPECT OF ANY OTHER PERSON IS REQUIRED IN CONNECTION WITH THE
TRANSACTION, OR THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF ANY OF THE TRANSACTION DOCUMENTATION EXCEPT CONSENTS, AUTHORIZATIONS, FILINGS
AND NOTICES WHICH HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT. 
EACH ITEM OF TRANSACTION DOCUMENTATION HAS BEEN DULY EXECUTED AND DELIVERED ON
BEHALF OF EACH KMG PARTY THAT IS A PARTY THERETO.  EACH TRANSACTION DOCUMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH KMG PARTY THAT IS A
PARTY THERETO, ENFORCEABLE AGAINST EACH SUCH KMG PARTY IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


 


(E)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTATION WILL NOT VIOLATE IN ANY MATERIAL RESPECT ANY MATERIAL REQUIREMENT
OF LAW OR ANY MATERIAL CONTRACTUAL OBLIGATION OF KMG OR ANY OF ITS SUBSIDIARIES
(OTHER THAN HOLDINGS AND THE CONTRIBUTED SUBSIDIARIES) AND WILL NOT RESULT IN,
OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE PROPERTIES OR
REVENUES OF HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES PURSUANT TO ANY
SUCH MATERIAL REQUIREMENT OF LAW OR ANY SUCH MATERIAL CONTRACTUAL OBLIGATION
(OTHER THAN THE LIENS CREATED BY THE SECURITY DOCUMENTS AND OTHER THAN PERMITTED
LIENS).


 


(F)            AS OF THE CLOSING DATE, NO LITIGATION, INVESTIGATION OR
PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR,
TO THE KNOWLEDGE OF HOLDINGS OR THE BORROWER, THREATENED BY OR AGAINST KMG OR
ANY OF ITS SUBSIDIARIES OR AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR
REVENUES WITH RESPECT TO ANY OF THE TRANSACTION DOCUMENTATION OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY.

 

62

--------------------------------------------------------------------------------


 


(G)           THE BORROWER HAS DELIVERED TO THE ADMINISTRATIVE AGENT A COMPLETE
AND CORRECT COPY OF THE TRANSACTION AGREEMENTS AND THE SENIOR NOTE DOCUMENTATION
AND ANY SENIOR UNSECURED DEBT DOCUMENTS, ANY SUBORDINATED DEBT DOCUMENTS AND ANY
SENIOR NOTE REFINANCING DOCUMENTS, IN EACH CASE, INCLUDING ANY AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS WITH RESPECT TO ANY OF THE FOREGOING.


 


(H)           EACH OF HOLDINGS, THE BORROWER AND ANY SUBSIDIARY THEREOF EITHER
(I) CONSTITUTES AN “UNRESTRICTED SUBSIDIARY” UNDER AND AS DEFINED IN THE KMG
EXISTING CREDIT AGREEMENT OR (II) IS NOT A SUBSIDIARY OF KMG.


 

4.23         Real Estate.  As of the Closing Date, Schedule 4.23  includes a
list of all real property that has a fair market value (as determined by the
Borrower in good faith without the need to procure appraisals or update any
existing appraisals) in excess of $25,000,000 and located within the United
States and (i) owned by any Loan Party or its Subsidiaries in fee simple or (ii)
leased by any Loan Party or its Subsidiaries and used by such Loan Party and
Subsidiary as a distribution or manufacturing facility.

 

4.24         Permits.  Other than as disclosed on Schedule 4.24 and other than
exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:  (i) each
of Holdings, the Borrower and its Subsidiaries has obtained and holds all
Permits required for any property owned, leased or otherwise operated by or on
behalf of, or for the benefit of, such Person and for the operation of each of
its businesses as presently conducted and as proposed to be conducted, (ii) all
such Permits are in full force and effect, and each Loan Party has performed and
observed all requirements of such Permits, (iii) no event has occurred which
allows or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no Loan Party has received any
written notice that any of its Permits will not be timely renewed and complied
with, without material expense, or that any additional Permits that may be
required of such Person will not be timely obtained and complied with, without
material expense.

 

4.25         Regulation H.  No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

 


SECTION 5.           CONDITIONS PRECEDENT


 

5.1           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

 


(A)           LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I)
THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH OF
HOLDINGS AND THE

 

63

--------------------------------------------------------------------------------


 


BORROWER, (II) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY
A DULY AUTHORIZED OFFICER OF HOLDINGS, THE BORROWER AND EACH DOMESTIC SUBSIDIARY
THEREOF (OTHER THAN KMEMC AND ANY IMMATERIAL SUBSIDIARY), (III), EXCEPT AS
CONTEMPLATED BY SECTION 7.21 HEREOF, A MORTGAGE COVERING EACH OF THE MORTGAGED
PROPERTIES, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY
THERETO, (IV) A LENDER ADDENDUM EXECUTED AND DELIVERED BY EACH LENDER AND
ACCEPTED BY THE BORROWER, AND (V) IF REQUESTED BY ANY LENDER, FOR THE ACCOUNT OF
SUCH LENDER, NOTES CONFORMING TO THE REQUIREMENTS HEREOF AND EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER.


 

In the event that any one or more of the Lenders have not executed and delivered
its Lender Addendum on the date scheduled to be the Closing Date (each such
Person being referred to herein as a “Non-Executing Lender”), the condition
referred to in clause (a)(iv) above shall nevertheless be deemed satisfied if on
such date the Borrower and the Administrative Agent shall have designated one or
more Persons (the “Designated Lenders”) to assume, in the aggregate, all of the
Commitments that would have been held by the Non-Executing Lenders (subject to
each such Designated Lender’s consent and its execution and delivery of a Lender
Addendum).

 


(B)           TRANSACTION, ETC.  THE FOLLOWING CONDITIONS IN RESPECT OF THE
TRANSACTION SHALL HAVE BEEN SATISFIED:


 

(I)            EACH OF THE CONTRIBUTION, THE IPO, THE DISTRIBUTION, THE OFFERING
OF THE NOTES AND, IF CONSUMMATED ON OR PRIOR TO THE CLOSING DATE, THE
SPIN-OFF/SPLIT-OFF SHALL HAVE BEEN CONSUMMATED PURSUANT TO THE TRANSACTION
DOCUMENTATION, IN EACH CASE ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT; AND, IN PARTICULAR:

 

(A)          KMG AND ITS SUBSIDIARIES SHALL HAVE CONTRIBUTED ALL OF ITS RIGHT,
TITLE AND INTEREST IN THE CAPITAL STOCK OF THE BORROWER TO HOLDINGS AND ALL OF
ITS RIGHT, TITLE AND INTEREST IN THE CAPITAL STOCK OF THE CONTRIBUTED
SUBSIDIARIES (OTHER THAN THE BORROWER) OWNED ON OR PRIOR TO THE CLOSING DATE BY
KMG AND ITS SUBSIDIARIES TO THE BORROWER; AND IN EACH CASE SUCH CAPITAL STOCK
SHALL CONSTITUTE ALL OF THE OUTSTANDING CAPITAL STOCK OF EACH SUCH ENTITY OWNED
ON OR PRIOR TO THE CLOSING DATE BY KMG AND ITS SUBSIDIARIES; AND

 

(B)           ON THE CLOSING DATE, THERE SHALL BE NO INDEBTEDNESS OWING BY
HOLDINGS OR ANY OF THE CONTRIBUTED SUBSIDIARIES TO KMG OR ANY OF ITS
SUBSIDIARIES (OTHER THAN HOLDINGS AND THE CONTRIBUTED SUBSIDIARIES);

 

(II)           HOLDINGS SHALL HAVE RECEIVED GROSS CASH PROCEEDS FROM THE IPO IN
AN AMOUNT NOT LESS THAN 27% OF THE AGGREGATE GROSS PROCEEDS OF (X) BORROWINGS
UNDER THE TERM LOAN AND THE SENIOR NOTES AND (Y) THE IPO;

 

(III)          THE BORROWER SHALL HAVE RECEIVED AT LEAST $250,000,000 IN GROSS
CASH PROCEEDS FROM THE ISSUANCE OF THE SENIOR NOTES ON TERMS AND PURSUANT TO
DOCUMENTATION REASONABLY SATISFACTORY TO THE ARRANGERS;

 

(IV)          THE CAPITAL STRUCTURE OF EACH LOAN PARTY AFTER GIVING EFFECT TO
THE TRANSACTION SHALL BE AS DESCRIBED IN SCHEDULE 4.15(A); AND

 

64

--------------------------------------------------------------------------------


 

(V)           THE CASH AND CASH EQUIVALENTS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES ON HAND ON THE CLOSING DATE AFTER GIVING EFFECT TO THE DISTRIBUTION
AND EXCLUDING ANY FUNDS BORROWED UNDER THE REVOLVING CREDIT FACILITY SHALL BE AT
LEAST $40,000,000.

 


(C)           PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  CONSOLIDATED
EBITDA OF HOLDINGS DERIVED FROM THE FINANCIAL STATEMENTS SPECIFIED IN SECTION
4.1(B) FOR THE TWELVE-MONTH PERIOD ENDED SEPTEMBER 30, 2005, OF NOT LESS THAN
$185 MILLION.


 


(D)           APPROVALS.  ALL MATERIAL GOVERNMENTAL AND THIRD PARTY APPROVALS
NECESSARY IN CONNECTION WITH THE TRANSACTION, THE CONTINUING OPERATIONS OF
HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT, AND ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR
THREATENED BY ANY GOVERNMENTAL AUTHORITY WHICH WOULD RESTRAIN, PREVENT OR
OTHERWISE IMPOSE MATERIAL ADVERSE CONDITIONS ON THE TRANSACTION OR THE FINANCING
CONTEMPLATED HEREBY.


 


(E)           RELATED AGREEMENTS; NO DEFAULTS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED TRUE AND CORRECT COPIES, CERTIFIED AS TO AUTHENTICITY BY THE
BORROWER, OF (I) THE SENIOR NOTE DOCUMENTATION AND (II) THE TRANSACTION
AGREEMENTS.  NO PROVISION OF ANY OF THE SENIOR NOTE DOCUMENTATION OR THE
TRANSACTION AGREEMENTS SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED IN A MANNER MATERIAL AND ADVERSE TO THE LENDERS WITHOUT THE
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.  THERE SHALL NOT EXIST (PRO FORMA
FOR THE TRANSACTIONS AND THE FINANCING THEREOF) ANY DEFAULT OR EVENT OF DEFAULT
UNDER ANY TRANSACTION DOCUMENT OR THE SENIOR NOTE INDENTURE THEREFOR OR ANY
OTHER MATERIAL INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES OR UNDER ANY KMG
SPECIFIED DEBT INSTRUMENT.


 


(F)            FEES.  THE LENDERS, THE ARRANGERS AND THE AGENTS SHALL HAVE
RECEIVED PAYMENT ON THE CLOSING DATE OF ALL FEES, AND THE ADMINISTRATIVE AGENT
AND THE ARRANGERS SHALL HAVE RECEIVED REIMBURSEMENT OF ALL EXPENSES (INCLUDING
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL TO THE AGENTS),
REQUIRED TO BE PAID BY BORROWERS OR HOLDINGS FOR WHICH INVOICES HAVE BEEN
PRESENTED AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE.  ALL SUCH
AMOUNTS WILL BE PAID WITH PROCEEDS OF LOANS MADE ON THE CLOSING DATE AND WILL BE
REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE BORROWER TO THE
ADMINISTRATIVE AGENT ON OR BEFORE THE CLOSING DATE.


 


(G)           SOLVENCY .  THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE
WHICH SHALL DOCUMENT THE SOLVENCY OF THE BORROWER AND THE SUBSIDIARY GUARANTORS
CONSIDERED AS A WHOLE AFTER GIVING EFFECT TO THE TRANSACTION AND THE INCURRENCE
OF ALL INDEBTEDNESS AND OBLIGATIONS BEING INCURRED IN CONNECTION HEREWITH AND
THEREWITH.


 


(H)           BUDGET.  THE LENDERS SHALL HAVE RECEIVED A BUDGET FOR THE BORROWER
AND ITS SUBSIDIARIES FOR THE 2006 FISCAL YEAR.


 


(I)            LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS OR OFFICES WITHIN
THE UNITED STATES IN WHICH UCC FINANCING STATEMENT SHOULD BE MADE TO EVIDENCE OR
PERFECT (WITH THE PRIORITY REQUIRED UNDER THE LOAN DOCUMENTS) SECURITY INTERESTS
IN ALL COLLATERAL OF THE LOAN PARTIES OR ANY JURISDICTION OR

 

65

--------------------------------------------------------------------------------


 


OFFICE WITHIN THE UNITED STATES IN WHICH AN EXISTING EFFECTIVE FILING MAY EXIST
WITH RESPECT TO ANY COLLATERAL OF ANY LOAN PARTY, AND SUCH SEARCH SHALL REVEAL
NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTY, EXCEPT FOR PERMITTED LIENS OR
LIENS SET FORTH ON SCHEDULE 4.19(A)-3.


 


(J)            RATINGS.  THE FACILITIES SHALL HAVE RECEIVED A RATING FROM EACH
OF MOODY’S AND S&P.


 


(K)           CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE OF HOLDINGS, THE BORROWER AND EACH SUBSIDIARY GUARANTOR, DATED THE
CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE
INSERTIONS AND ATTACHMENTS.


 


(L)            OTHER CERTIFICATIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FOLLOWING:


 

(I)            A COPY OF THE GOVERNING DOCUMENTS OF EACH LOAN PARTY (OTHER THAN
A LOAN PARTY THAT IS NOT HOLDINGS, THE BORROWER OR A SUBSIDIARY GUARANTOR) AND
EACH AMENDMENT THERETO, CERTIFIED (AS OF A DATE REASONABLY NEAR THE DATE OF THE
INITIAL EXTENSION OF CREDIT) AS BEING A TRUE AND CORRECT COPY THEREOF BY THE
SECRETARY OF STATE OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF THE
JURISDICTION IN WHICH SUCH LOAN PARTY IS ORGANIZED;

 

(II)           A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OR OTHER
APPLICABLE GOVERNMENTAL AUTHORITY OF THE JURISDICTION IN WHICH EACH LOAN PARTY
(OTHER THAN A LOAN PARTY THAT IS NOT HOLDINGS, THE BORROWER OR A SUBSIDIARY
GUARANTOR) IS ORGANIZED DATED REASONABLY NEAR THE DATE OF THE INITIAL EXTENSION
OF CREDIT, LISTING THE GOVERNING DOCUMENTS OF SUCH LOAN PARTY AND EACH AMENDMENT
THERETO ON FILE IN SUCH OFFICE AND CERTIFYING THAT (A) SUCH AMENDMENTS ARE THE
ONLY AMENDMENTS TO SUCH LOAN PARTY’S CHARTER ON FILE IN SUCH OFFICE, (B) SUCH
LOAN PARTY HAS PAID ALL FRANCHISE TAXES TO THE DATE OF SUCH CERTIFICATE AND (C)
SUCH LOAN PARTY IS DULY ORGANIZED AND IN GOOD STANDING UNDER THE LAWS OF SUCH
JURISDICTION; AND

 

(III)          AN ELECTRONIC CONFIRMATION FROM THE SECRETARY OF STATE OR OTHER
APPLICABLE GOVERNMENTAL AUTHORITY OF EACH JURISDICTION IN WHICH EACH SUCH LOAN
PARTY REFERRED TO IN CLAUSE (II) ABOVE IS ORGANIZED CERTIFYING THAT SUCH LOAN
PARTY IS DULY ORGANIZED AND IN GOOD STANDING UNDER THE LAWS OF SUCH JURISDICTION
ON THE DATE OF THE INITIAL EXTENSION OF CREDIT; PREPARED BY, OR ON BEHALF OF, A
FILING SERVICE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(IV)          A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OR OTHER
APPLICABLE GOVERNMENTAL AUTHORITY OF EACH OF GEORGIA, OKLAHOMA, MISSISSIPPI, AND
NEVADA, DATED REASONABLY NEAR THE DATE OF THE INITIAL EXTENSION OF CREDIT,
STATING THAT, WITH RESPECT TO EACH LOAN PARTY (OTHER THAN A LOAN PARTY THAT IS
NOT HOLDINGS, THE BORROWER OR A SUBSIDIARY GUARANTOR) THAT IS REQUIRED TO BE
QUALIFIED AS A FOREIGN CORPORATION OR ENTITY IN SUCH JURISDICTION, EACH LOAN
PARTY (OTHER THAN A LOAN PARTY THAT IS NOT HOLDINGS, THE BORROWER OR A
SUBSIDIARY GUARANTOR) IS DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN
CORPORATION OR ENTITY IN EACH SUCH JURISDICTION AND HAS FILED ALL ANNUAL REPORTS
REQUIRED TO BE FILED TO THE DATE OF SUCH CERTIFICATE.

 

66

--------------------------------------------------------------------------------


 


(M)          LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:


 

(I)            THE LEGAL OPINION OF COVINGTON & BURLING, COUNSEL TO KMG,
HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT E-1;

 

(II)           OPINIONS OF SUCH LOCAL COUNSEL (IN GEORGIA, MISSISSIPPI AND
NEVADA) AND FOREIGN COUNSEL (IN DENMARK, LUXEMBOURG AND AUSTRALIA) TO HOLDINGS,
THE BORROWER AND ITS SUBSIDIARIES AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2;

 

(III)          THE LEGAL OPINION OF ROGER ADDISON, ESQ., SENIOR VICE PRESIDENT,
GENERAL COUNSEL AND SECRETARY OF HOLDINGS AND THE BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT E-3; AND

 

(IV)          TO THE EXTENT CONSENTED TO BY THE RELEVANT COUNSEL, A COPY OF EACH
LEGAL OPINION, IF ANY, DELIVERED IN CONNECTION WITH THE TRANSACTION.

 


(N)           PLEDGED STOCK; STOCK POWERS; ACKNOWLEDGMENT AND CONSENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES, IF ANY,
REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND
COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER, IF APPLICABLE, FOR
EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF; (II) AN ACKNOWLEDGMENT AND CONSENT, SUBSTANTIALLY IN THE FORM
OF ANNEX II TO THE GUARANTEE AND COLLATERAL AGREEMENT, DULY EXECUTED BY ANY
ISSUER OF CAPITAL STOCK (OTHER THAN ANY FOREIGN SUBSIDIARY (EXCEPT TO EXTENT
NECESSARY TO ENSURE PERFECTION OR PRIORITY OF THE LIENS UNDER THE SECURITY
DOCUMENTS IN COLLATERAL CONSTITUTING CAPITAL STOCK ISSUED THEREBY)) PLEDGED
PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT THAT IS NOT ITSELF A PARTY TO
THE GUARANTEE AND COLLATERAL AGREEMENT; AND (III) EACH PROMISSORY NOTE PLEDGED
PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT ENDORSED (WITHOUT RECOURSE)
IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK SATISFACTORY TO
THE ADMINISTRATIVE AGENT) BY THE PLEDGOR THEREOF.


 


(O)           FILINGS, REGISTRATIONS AND RECORDINGS.  EXCEPT AS OTHERWISE
EXPRESSLY CONTEMPLATED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT, EACH DOCUMENT (INCLUDING ANY UCC FINANCING STATEMENT) REQUIRED BY THE
SECURITY DOCUMENTS (OTHER THAN THE MORTGAGES) OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO PERMITTED
LIENS), SHALL BE IN PROPER FORM, AND HAVE BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT, FOR FILING, REGISTRATION OR RECORDATION.


 


(P)           INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 6.5(D)(I) OF THIS AGREEMENT.


 


(Q)           RELEASE FROM EXISTING CREDIT FACILITIES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT
HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES SHALL BE RELEASED FROM ALL OF THEIR
OBLIGATIONS UNDER THE KMG EXISTING CREDIT AGREEMENT.

 

67

--------------------------------------------------------------------------------


 

5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE, EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED
TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE.


 


(B)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF
CREDIT REQUESTED TO BE MADE ON SUCH DATE.


 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by Holdings and the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 


SECTION 6.           AFFIRMATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount (excluding Obligations in respect of any Specified
Hedge Agreement, Specified Cash Management Agreement or the Specified Letter of
Credit and unmatured contingent reimbursement and indemnification Obligations)
is owing to any Lender, any Agent or the Arrangers hereunder, each of Holdings
and the Borrower shall and shall cause each of its Subsidiaries to:

 

6.1           Financial Statements.  Furnish to each Agent and each Lender:

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF HOLDINGS, A COPY OF THE AUDITED CONSOLIDATED BALANCE
SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR
AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND OF CASH FLOWS
FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES AS OF
THE END OF AND FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR
LIKE QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF
THE AUDIT, BY ERNST & YOUNG LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS
AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR
OF HOLDINGS, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER
AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE

 

68

--------------------------------------------------------------------------------


 


PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL
MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES);


 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and subject in the case of financial statements delivered
pursuant to Section 6.1(b), normal year end adjustments and the absence of
footnotes).

 

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent (which shall in turn be promptly distributed by the Administrative Agent
to each Lender) or, in the case of clause (j), to the relevant Lender:

 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE
EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT
OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE (IT BEING UNDERSTOOD THAT
SUCH CERTIFICATE SHALL BE LIMITED TO THE ITEMS THAT INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS ARE PERMITTED TO COVER IN SUCH CERTIFICATES PURSUANT TO THEIR
PROFESSIONAL STANDARDS AND CUSTOMS OF THE PROFESSION);


 


(B)           CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS
PURSUANT TO SECTION 6.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING
THAT, TO THE BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE AND (II) (X) A COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION AND
CALCULATIONS NECESSARY FOR DETERMINING COMPLIANCE BY HOLDINGS, THE BORROWER AND
ITS SUBSIDIARIES WITH THE PROVISIONS OF SECTION 7.1 OF THIS AGREEMENT REFERRED
TO THEREIN AS OF THE LAST DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF HOLDINGS,
AS THE CASE MAY BE, (Y) TO THE EXTENT NOT PREVIOUSLY DISCLOSED TO THE
ADMINISTRATIVE AGENT, IN WRITING, A DESCRIPTION OF ANY CHANGE IN THE
JURISDICTION OF ORGANIZATION OR FORMATION OF ANY SUBSIDIARY AND OF ANY CHANGE IN
THE OWNERSHIP OF ANY SUBSIDIARY, A DESCRIPTION OF ANY SUBSCRIPTIONS, OPTIONS,
WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR COMMITMENTS (OTHER THAN
DIRECTORS’ QUALIFYING SHARES) RELATED TO THE CAPITAL STOCK OF ANY SUBSIDIARY, IN
EACH CASE SINCE THE DATE OF THE MOST RECENT REPORT SO DELIVERED SINCE THE
CLOSING DATE (OR, IN THE CASE OF THE FIRST SUCH LIST SO DELIVERED, SINCE THE
CLOSING DATE) AND (Z) ANY UCC FINANCING STATEMENTS OR OTHER FILINGS SPECIFIED IN
SUCH COMPLIANCE CERTIFICATE AS BEING REQUIRED TO BE DELIVERED THEREWITH;


 


(C)           AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 60 DAYS AFTER
THE END OF EACH FISCAL YEAR OF HOLDINGS, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, AND
THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME (AND A DESCRIPTION OF THE PRINCIPAL
UNDERLYING ASSUMPTIONS APPLICABLE THERETO) FOR SUCH FOLLOWING FISCAL YEAR)
(COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL IN EACH CASE BE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT SUCH
PROJECTIONS ARE BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY
MANAGEMENT OF THE BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING
RECOGNIZED BY THE LENDERS THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO
FUTURE EVENTS IS NOT TO

 

69

--------------------------------------------------------------------------------


 


BE VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED
BY SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH
THEREIN BY A MATERIAL AMOUNT;


 


(D)           WITHIN FIVE BUSINESS DAYS AFTER DELIVERY THEREOF, ANY ACCOUNTANTS’
LETTERS HAVING SUBSTANTIALLY SIMILAR PURPOSE OR EFFECT AS THOSE LETTERS FORMERLY
KNOWN AS “MANAGEMENT LETTERS” THAT ARE DELIVERED TO THE BOARD OF DIRECTORS OF
HOLDINGS OR THE BORROWER (OR THEIR RESPECTIVE AUDIT COMMITTEES);


 


(E)           NO LATER THAN FIVE BUSINESS DAYS PRIOR TO THE EFFECTIVENESS
THEREOF (OR SUCH SHORTER PERIOD AGREED TO BY THE ADMINISTRATIVE AGENT), COPIES
OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED AMENDMENT, SUPPLEMENT, WAIVER OR
OTHER MODIFICATION WITH RESPECT TO THE SENIOR NOTE INDENTURE OR THE TRANSACTION
DOCUMENTATION;


 


(F)            WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE SENT, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT SECURITIES OR PUBLIC
EQUITY SECURITIES AND, WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE FILED,
COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS (OTHER THAN ANY EXHIBITS THERETO
AND ANY REGISTRATION STATEMENTS ON FORM S-8 OR ITS EQUIVALENT) THAT HOLDINGS,
THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE TO, OR FILE WITH, THE SEC;


 


(G)           ON THE BUSINESS DAY FOLLOWING THE OCCURRENCE THEREOF, NOTICE THAT
(I) ANY OR ALL OF THE OBLIGATIONS UNDER THE SENIOR NOTE INDENTURE HAVE BEEN
ACCELERATED, OR (II) THE TRUSTEE OR THE REQUIRED HOLDERS OF SENIOR NOTES HAS
GIVEN NOTICE THAT ANY OR ALL SUCH OBLIGATIONS ARE TO BE ACCELERATED;


 


(H)           TO THE EXTENT NOT INCLUDED IN CLAUSES (A) THROUGH (G) ABOVE, NO
LATER THAN THE DATE THE SAME ARE REQUIRED TO BE DELIVERED THEREUNDER, COPIES OF
ALL AGREEMENTS, DOCUMENTS OR OTHER INSTRUMENTS (INCLUDING, IF ANY, (I) AUDITED
AND UNAUDITED, PRO FORMA AND OTHER FINANCIAL STATEMENTS, REPORTS, FORECASTS, AND
PROJECTIONS, TOGETHER WITH ANY REQUIRED CERTIFICATIONS THEREON BY INDEPENDENT
PUBLIC AUDITORS OR OFFICERS OF HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR OTHERWISE, (II) PRESS RELEASES, (III) STATEMENTS OR REPORTS FURNISHED TO ANY
OTHER HOLDER OF THE SECURITIES OF HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES, AND (IV) REGULAR, PERIODIC AND SPECIAL SECURITIES REPORTS) THAT
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES IS REQUIRED TO PROVIDE
PURSUANT TO THE TERMS OF THE SENIOR NOTE DOCUMENTATION;


 


(I)            CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
SECTION 6.1(A) AND (B), A CERTIFICATE OF A RESPONSIBLE OFFICER, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, SETTING FORTH AS OF THE LAST
BUSINESS DAY OF SUCH FISCAL QUARTER OR FISCAL YEAR, A TRUE AND COMPLETE LIST OF
ALL HEDGE AGREEMENTS OF THE BORROWER AND EACH OF ITS SUBSIDIARIES, THE MATERIAL
TERMS THEREOF (I.E. THE TYPE, TERM, EFFECTIVE DATE, TERMINATION DATE AND
NOTIONAL AMOUNTS OR VOLUMES), THE NET MARK TO MARKET VALUE THEREFOR, ANY CREDIT
SUPPORT AGREEMENTS RELATING THERETO, ANY MARGIN REQUIRED OR SUPPLIED UNDER ANY
CREDIT SUPPORT DOCUMENT, AND THE COUNTERPARTY TO EACH SUCH AGREEMENT; AND


 


(J)            PROMPTLY, UPON RECEIVING FROM THE LENDERS SUCH ASSURANCES OF
CONFIDENTIAL TREATMENT AS THE BORROWER MAY REASONABLY REQUEST, SUCH ADDITIONAL
FINANCIAL AND OTHER INFORMATION REGARDING THE PERFORMANCE OF THIS AGREEMENT OR
THE FINANCIAL POSITION OR BUSINESS OF

 

70

--------------------------------------------------------------------------------


 


HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES, AS THE ADMINISTRATIVE AGENT,
AT THE REQUEST OF ANY LENDER, MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Information required to be delivered pursuant to Section 6.1 or 6.2 shall be
deemed to have been delivered if (i) such information shall have been posted by
the Administrative Agent on an IntraLinks or similar site to which each Lender
has been granted access or (ii) in the case of Section 6.1 or 6.2(f), such
information, or one or more annual or quarterly reports of the Borrower
containing such information, shall be available on the website of the SEC;
provided that the Borrower shall deliver paper copies of such copies to any
Lender that requests such delivery.  Information delivered pursuant to Section
6.1 or 6.2 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

6.3           Payment of Obligations.  To the extent not otherwise prohibited
hereunder or prohibited by any subordination or intercreditor provisions
thereof, pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its material obligations of
whatever nature (not incurred in violation hereof), except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be.

 

6.4           Conduct of Business and Maintenance of Existence, etc.  (a) (i)
Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, Permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with (i) all Material Contractual Obligations and
(ii) all Permits and Requirements of Law, except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance.

 


(A)           KEEP ALL PROPERTY AND SYSTEMS USEFUL AND NECESSARY, IN SUCH
PERSON’S REASONABLE BUSINESS JUDGMENT, IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR AND DAMAGE CAUSED BY CASUALTY EXCEPTED.


 


(B)           MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
INSURANCE ON ALL ITS PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL INVENTORY,
EQUIPMENT AND VEHICLES) IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH RISKS
AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES ENGAGED IN
THE SAME OR A SIMILAR BUSINESS; AND FURNISH TO THE ADMINISTRATIVE AGENT, UPON
WRITTEN REQUEST, CERTIFICATES PROVIDING EVIDENCE OF SUCH INSURANCE COVERAGE.


 


(C)           CAUSE THE ADMINISTRATIVE AGENT TO BE NAMED AS A LOSS PAYEE ON ALL
INSURANCE POLICIES OF EACH LOAN PARTY AND ANY SUBSIDIARY THEREOF COVERING ANY
COLLATERAL AND CAUSE EACH SUCH INSURANCE POLICY TO PROVIDE THAT THE INSURER WILL
GIVE PRIOR NOTICE OF ANY CANCELLATION TO THE BORROWER AND (UNLESS SUCH INSURER
AS A MATTER OF ITS POLICIES GENERALLY

 

71

--------------------------------------------------------------------------------


 


APPLICABLE TO INSUREDS IS UNWILLING) TO THE ADMINISTRATIVE AGENT.  THE BORROWER
AND ITS SUBSIDIARIES SHALL BEAR THE RISK OF LOSS AND SHALL BE RESPONSIBLE FOR
THE REPAIR AND REPLACEMENT, IF ANY, OF ANY LOSS OR DAMAGE TO THE INSURED
PROPERTY.  LOSSES, IF ANY, WITH RESPECT TO SAID INSURANCE POLICIES SHALL BE
ADJUSTED WITH THE RESPECTIVE INSURANCE COMPANIES BY THE BORROWER AND ITS
SUBSIDIARIES.  ANY PAYMENT UNDER ANY OF SAID INSURANCE POLICIES SHALL BE
DIRECTED TO BE MADE TO THE BORROWER OR ITS SUBSIDIARIES, UNLESS (I) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND (II) THE ADMINISTRATIVE AGENT HAS
DELIVERED NOTICE TO THE BORROWER THAT SUCH PAYMENT MAY NOT BE MADE TO THE
BORROWER OR ITS SUBSIDIARIES.


 


(D)           DELIVER TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED
PARTIES, (I) ON THE CLOSING DATE, A CERTIFICATE DATED SUCH DATE SHOWING THE
AMOUNT AND TYPES OF INSURANCE COVERAGE AS OF SUCH DATE, (II) PROMPTLY FOLLOWING
RECEIPT OF NOTICE FROM ANY INSURER, A COPY OF ANY NOTICE OF CANCELLATION OR
MATERIAL CHANGE IN COVERAGE FROM THAT EXISTING ON THE CLOSING DATE,
(III) PROMPTLY, NOTICE OF ANY CANCELLATION OR NONRENEWAL OF COVERAGE BY ANY LOAN
PARTY OR SUBSIDIARY THEREOF, AND (IV) PROMPTLY AFTER SUCH CLAIM IS MADE BY ANY
OF THE LOAN PARTIES, A DESCRIPTION IN REASONABLE DETAIL OF ANY CLAIM FOR AN
AMOUNT IN EXCESS OF $5,000,000 WITH RESPECT TO ANY PROPERTY AND CASUALTY
INSURANCE POLICY MAINTAINED BY ANY LOAN PARTY OR SUBSIDIARY THEREOF.


 

6.6           Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of any Lender to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time, with reasonable advance notice, and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers and employees of Holdings, the Borrower and its Subsidiaries and
with their respective independent certified public accountants, provided that
the Administrative Agent or such Lender shall notify the Borrower prior to any
contact with such accountants and give the Borrower the opportunity to
participate in such discussions and, so long as no Event of Default shall have
occurred and be continuing, such discussions with such accountants shall not
take place more than once in any calendar year.

 

6.7           Notices.  Give notice to the Administrative Agent and each Lender:

 


(A)           WITHIN FIVE BUSINESS DAYS AFTER A RESPONSIBLE OFFICER BECOMES
AWARE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT IF SUCH DEFAULT OR
EVENT OF DEFAULT, AS APPLICABLE, IS STILL CONTINUING;


 


(B)           PROMPTLY OF ANY EVENT OF DEFAULT UNDER ANY MATERIAL INDEBTEDNESS
OF HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(C)           PROMPTLY OF ANY LITIGATION, OR PROCEEDING AGAINST OR INSTITUTED
BY, HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) IF THE LITIGATION OR
PROCEEDING DOES NOT INVOLVE ANY ENVIRONMENTAL LAW, IN WHICH THE AMOUNT INVOLVED
COULD REASONABLY BE EXPECTED TO BE $10,000,000 OR MORE AND NOT COVERED BY
INSURANCE, (II) IF THE LITIGATION OR PROCEEDING INVOLVES

 

72

--------------------------------------------------------------------------------


 


ANY ENVIRONMENTAL LAW, IN WHICH THE AMOUNT INVOLVED THAT IS NOT COVERED BY
INSURANCE COULD REASONABLY BE EXPECTED TO BE $50,000,000 OR MORE, OR (III) WHICH
INVOLVES ANY LOAN DOCUMENT.


 


(D)           WITHIN 30 DAYS AFTER A RESPONSIBLE OFFICER OF HOLDINGS OR THE
BORROWER KNOWS THEREOF:  (I) THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT
TO ANY PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION
OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE
TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN OR (II) THE
INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION BY THE PBGC OR THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH
RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY
OF, ANY PLAN;


 


(E)           WITHIN 30 DAYS AFTER A RESPONSIBLE OFFICER OF HOLDINGS OR THE
BORROWER KNOWS THEREOF:  (I) ANY GOVERNMENTAL AUTHORITY HAS IDENTIFIED HOLDINGS,
THE BORROWER OR ANY OF ITS SUBSIDIARIES AS A POTENTIALLY RESPONSIBLE PARTY WITH
RESPECT TO ANY MATERIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW FOR THE CLEANUP OF
MATERIALS OF ENVIRONMENTAL CONCERN AT ANY LOCATION, WHETHER OR NOT OWNED,
LEASED, OR OPERATED BY SUCH PERSON, (II) ANY GOVERNMENTAL AUTHORITY MAY DENY ANY
MATERIAL ENVIRONMENTAL PERMIT HELD BY, OR REFUSE TO RENEW ANY MATERIAL
ENVIRONMENTAL PERMIT SOUGHT BY, HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR (III) ANY PROPERTY OWNED, LEASED, OR OPERATED BY HOLDINGS, THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS BEING LISTED ON, OR PROPOSED FOR LISTING
ON, ANY LIST MAINTAINED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING THE NATIONAL
PRIORITIES LIST AND THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY INFORMATION SYSTEM MAINTAINED BY THE U.S. ENVIRONMENTAL PROTECTION
AGENCY AND ANY SIMILAR LIST MAINTAINED BY ANY OTHER FEDERAL, STATE, LOCAL, OR
OTHER AUTHORITY; AND


 


(F)            PROMPTLY OF ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which each Lender has
been granted access; provided that the Borrower shall deliver paper copies of
such copies to any Lender that requests such delivery.  Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action Holdings, the Borrower or the relevant Subsidiary proposes to take with
respect thereto.

 

6.8           Environmental Laws.  Except, in each case, where failure to comply
could not reasonably be expected to have a Material Adverse Effect:

 


(A)           COMPLY WITH, AND TAKE ALL REASONABLE STEPS TO ENSURE COMPLIANCE IN
ALL MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH, ALL
APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS, AND OBTAIN, MAINTAIN,
AND TAKE ALL REASONABLE STEPS TO ENSURE THAT TENANTS AND SUBTENANTS OBTAIN AND
MAINTAIN ALL REQUIRED ENVIRONMENTAL PERMITS.


 


(B)           CONDUCT AND COMPLETE IN ALL MATERIAL RESPECTS ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS, IF
ANY, REQUIRED UNDER ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS (OTHER THAN SUCH
ACTIONS THAT BEING CHALLENGED IN

 

73

--------------------------------------------------------------------------------


 


GOOD FAITH, SO LONG AS THE PENDENCY OF SUCH CHALLENGE COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


 


(C)           PROMPTLY COMPLY WITH ALL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL
AUTHORITIES REGARDING ENVIRONMENTAL LAWS (OTHER THAN THOSE IT IS CHALLENGING IN
GOOD FAITH, SO LONG AS THE PENDENCY OF SUCH CHALLENGES COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


 


(D)           GENERATE, USE, TREAT, STORE, RELEASE, DISPOSE OF, AND OTHERWISE
MANAGE MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A LIABILITY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR TO AFFECT ANY REAL PROPERTY OWNED OR LEASED BY ANY OF THEM; AND TAKE
REASONABLE EFFORTS TO PREVENT ANY OF ITS TENANTS, SUBTENANTS, CONTRACTORS,
SUBCONTRACTORS AND INVITEES FROM GENERATING, USING, TREATING, STORING,
RELEASING, DISPOSING OF, OR OTHERWISE MANAGING MATERIALS OF ENVIRONMENTAL
CONCERN IN A MANNER THAT COULD REASONABLY BE EXPECTED TO RESULT IN A LIABILITY
TO, OR AFFECT ANY REAL PROPERTY OWNED OR OPERATED BY, THE BORROWER OR ANY OF ITS
SUBSIDIARIES.


 

6.9           Additional Collateral, etc.  (a) With respect to any Property
acquired after the Closing Date by Holdings, the Borrower or any Subsidiary
Guarantor that constitutes Collateral described in the Guarantee and Collateral
Agreement with respect to such Loan Party (other than (w) any real property, (x)
any Property described in paragraph (b), (c) and (d) of this Section, (y) any
Property subject to a Lien expressly permitted by Section 7.3(g) and (z)
Property acquired by a Special Purpose Subsidiary or an Immaterial Subsidiary)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien, promptly (and, in any event, within 30 days
following the date of such acquisition) (i) execute and deliver or cause
execution and delivery to the Administrative Agent of such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such Property to the
extent constituting Collateral described in the Guarantee and Collateral
Agreement with respect to such Loan Party and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such Property to the
extent constituting Collateral described in the Guarantee and Collateral
Agreement and to the extent required under the Guarantee and Collateral
Agreement with respect to such Loan Party (subject only to Permitted Liens),
including the filing of UCC financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

 


(B)           WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY OR A SPECIAL PURPOSE SUBSIDIARY) CREATED OR ACQUIRED AFTER THE
CLOSING DATE (WHICH, FOR THE PURPOSES OF THIS PARAGRAPH, SHALL INCLUDE ANY
EXISTING SUBSIDIARY THAT CEASES TO BE A FOREIGN SUBSIDIARY OR A SPECIAL PURPOSE
SUBSIDIARY), BY HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES, PROMPTLY (I)
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE
AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR
ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF
SUCH NEW SUBSIDIARY THAT IS OWNED BY HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND REQUIRED TO BE PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL

 

74

--------------------------------------------------------------------------------


 


AGREEMENT, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES, IF ANY,
REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IF
APPLICABLE, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, (III) UNLESS SUCH
SUBSIDIARY IS AN IMMATERIAL SUBSIDIARY, CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME
A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (B) TO TAKE SUCH ACTIONS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO
SUCH NEW SUBSIDIARY AS CONTEMPLATED BY THE GUARANTEE AND COLLATERAL AGREEMENT,
INCLUDING THE FILING OF UCC FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE
REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AND (IV) IF REQUESTED BY THE
ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(C)           WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY (OTHER THAN A SPECIAL
PURPOSE SUBSIDIARY) CREATED OR ACQUIRED AFTER THE CLOSING DATE BY HOLDINGS, THE
BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN BY ANY FOREIGN SUBSIDIARY)
(WHICH, FOR PURPOSES OF THIS PARAGRAPH, SHALL INCLUDE ANY EXISTING FOREIGN
SUBSIDIARY (OTHER THAN A SPECIAL PURPOSE SUBSIDIARY) THAT BECOMES OWNED BY
HOLDINGS, THE BORROWER OF ANY OF ITS SUBSIDIARIES (OTHER THAN ANY FOREIGN
SUBSIDIARY)), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER DOCUMENTS AS
THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE IN ORDER TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW FOREIGN SUBSIDIARY
THAT IS OWNED BY HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN
ANY FOREIGN SUBSIDIARY) THAT IS REQUIRED TO BE PLEDGED PURSUANT TO THE GUARANTEE
AND COLLATERAL AGREEMENT (PROVIDED THAT IN NO EVENT SHALL MORE THAN 65% OF THE
TOTAL OUTSTANDING VOTING CAPITAL STOCK OF ANY SUCH NEW FOREIGN SUBSIDIARY BE
REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, IF ANY, TOGETHER WITH UNDATED
STOCK POWERS, IF APPLICABLE IN BLANK, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY
BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE LIEN OF THE ADMINISTRATIVE AGENT
THEREON AS CONTEMPLATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, AND (III)  IF
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN NO EVENT SHALL
THIS SECTION 6.9 OR SECTION 6.12 REQUIRE A LIEN ON ANY PROPERTY TO THE EXTENT
THAT SUCH GRANT OF A SECURITY INTEREST IS PROHIBITED BY ANY REQUIREMENTS OF LAW
OF A GOVERNMENTAL AUTHORITY, REQUIRES A CONSENT NOT OBTAINED OF ANY GOVERNMENTAL
AUTHORITY PURSUANT TO SUCH REQUIREMENT OF LAW OR IS PROHIBITED BY, OR
CONSTITUTES A BREACH OR DEFAULT UNDER OR RESULTS IN THE TERMINATION OF OR
REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY CONTRACT, LICENSE, AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING RISE TO SUCH PROPERTY OR, IN
THE CASE OF ANY PLEDGED CAPITAL STOCK OR PROMISSORY NOTES, ANY APPLICABLE
SHAREHOLDER OR SIMILAR AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH REQUIREMENT OF
LAW OR THE TERM IN SUCH CONTRACT, LICENSE, AGREEMENT, INSTRUMENT OR OTHER

 

75

--------------------------------------------------------------------------------


 


DOCUMENT OR SHAREHOLDER OR SIMILAR AGREEMENT PROVIDING FOR SUCH PROHIBITION,
BREACH, DEFAULT OR TERMINATION OR REQUIRING SUCH CONSENT IS INEFFECTIVE UNDER
APPLICABLE LAW.


 


(E)           WITH RESPECT TO ANY SUBSIDIARY THAT CEASES TO BE AN IMMATERIAL
SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY OR SPECIAL PURPOSE SUBSIDIARY),
PROMPTLY (I) CAUSE SUCH SUBSIDIARY TO (A) BECOME A PARTY TO THE GUARANTEE AND
COLLATERAL AGREEMENT AND (B) TO TAKE SUCH ACTIONS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH SUBSIDIARY AS
CONTEMPLATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, INCLUDING THE FILING OF
UCC FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE
GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT, AND (II) IF REQUESTED BY THE ADMINISTRATIVE AGENT,
DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS
DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6.9,
PARAGRAPHS (A), (B), (C) AND (E) OF THIS SECTION 6.9 SHALL NOT APPLY TO ANY
PROPERTY, NEW SUBSIDIARY OR NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED, OR
SUBSIDIARY CEASING TO BE AN IMMATERIAL SUBSIDIARY, AFTER THE CLOSING DATE, AS
APPLICABLE, AS TO WHICH THE ADMINISTRATIVE AGENT HAS DETERMINED IN ITS SOLE
DISCRETION THAT THE COLLATERAL VALUE THEREOF IS INSUFFICIENT TO JUSTIFY THE
DIFFICULTY, TIME AND/OR EXPENSE OF OBTAINING A PERFECTED SECURITY INTEREST
THEREIN.

 

6.10         Use of Proceeds.  Use the proceeds of the Loans only for the
purposes specified in Section 4.16.

 

6.11         ERISA Documents.  The Borrower will cause to be delivered to the
Administrative Agent, promptly upon the Administrative Agent’s request, any or
all of the following:  (i) a copy of each Plan (or, where any such Plan is not
in writing, a complete description thereof) and, if applicable, related trust
agreements or other funding instruments and all amendments thereto, and any
summary plan descriptions and summaries of material modifications thereof that
have been distributed to employees or former employees of the Borrower or any of
its Subsidiaries; (ii) the most recent determination letter, if any, issued by
the Internal Revenue Service with respect to each Plan; (iii) for the three most
recent plan years preceding the Administrative Agent’s request, Annual Reports
on Form 5500 Series required to be filed with any governmental agency for each
Plan; (iv) a listing of all Multiemployer Plans, with the aggregate amount of
the most recent annual contributions required to be made by the Borrower or any
Commonly Controlled Entity to each such Plan and copies of the collective
bargaining agreements requiring such contributions; (v) any information that has
been provided to the Borrower or any Commonly Controlled Entity regarding
withdrawal liability under any Multiemployer Plan; (vi) the aggregate amount of
payments made under any employee welfare benefit plan (as defined in Section
3(1) of ERISA) to any retired employees of the Borrower or any of its
Subsidiaries (or any dependents thereof) during the most recently completed
fiscal year; and (vii) documents reflecting any agreements between the PBGC and
the Borrower or any Commonly Controlled Entity with respect to any Plan.

 

76

--------------------------------------------------------------------------------


 

6.12         Further Assurances.  (a) From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by Holdings, the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto.

 


(B)           PRESERVE AND PROTECT THE LIEN STATUS OF EACH RESPECTIVE MORTGAGE
AND, IF ANY LIEN (OTHER THAN LIENS PERMITTED UNDER SECTION 7.3 THAT ARISE BY
OPERATION OF LAW AND OTHER PERMITTED LIENS IS ASSERTED AGAINST A MORTGAGED
PROPERTY, PROMPTLY AND AT ITS EXPENSE, GIVE THE ADMINISTRATIVE AGENT A DETAILED
WRITTEN NOTICE OF SUCH LIEN AND PAY THE UNDERLYING CLAIM IN FULL OR TAKE SUCH
OTHER ACTION SO AS TO CAUSE IT TO BE RELEASED OR BONDED OVER IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(C)           IF REQUESTED BY ANY LENDER OR THE ADMINISTRATIVE AGENT, FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE EFFECT SPECIFIED IN
SECTION 4.11 IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U 1
REFERRED TO IN REGULATION U.


 

6.13         Ratings.  Take reasonable efforts to cause the Loans at all times
to have a publicly available senior secured debt rating from each of Moody’s and
S&P.

 


SECTION 7.           NEGATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount (excluding Obligations in respect of any Specified
Hedge Agreement, Specified Cash Management Agreement or the Specified Letter of
Credit and unmatured contingent reimbursement and indemnification Obligations)
is owing to any Lender, any Agent or the Arrangers hereunder, each of Holdings
and the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:

 

7.1           Financial Condition Covenants.

 


(A)           CONSOLIDATED TOTAL LEVERAGE RATIO.  PERMIT THE CONSOLIDATED TOTAL
LEVERAGE RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS OF HOLDINGS ENDING WITH THE LAST DAY OF ANY FISCAL QUARTER IN ANY
FISCAL YEAR OF HOLDINGS LISTED BELOW TO EXCEED THE RATIO SET FORTH BELOW
OPPOSITE SUCH FISCAL YEAR:

 

Fiscal Year

 

Consolidated Total
Leverage Ratio

 

Fiscal Year 2006

 

3.75

x 

Fiscal Year 2007

 

3.50

x 

Fiscal Year 2008

 

3.00

x 

Fiscal Year 2009

 

2.50

x 

Fiscal Year 2010

 

2.50

x 

Fiscal Year 2011

 

2.50

x 

 

77

--------------------------------------------------------------------------------


 


(B)           CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF
HOLDINGS ENDING WITH THE LAST DAY OF ANY FISCAL QUARTER IN ANY FISCAL YEAR OF
HOLDINGS LISTED BELOW TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH
FISCAL YEAR:

 

Fiscal Year

 

Consolidated
Interest Coverage Ratio

 

Fiscal Year 2006

 

2.00

x 

Fiscal Year 2007

 

3.00

x 

Fiscal Year 2008

 

4.00

x 

Fiscal Year 2009

 

4.00

x 

Fiscal Year 2010

 

4.00

x 

Fiscal Year 2011

 

4.00

x 

 


(C)           CERTAIN CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH A
PERMITTED ACQUISITION OR ASSET SALE OR INVESTMENT OCCURS, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION 7.1, CONSOLIDATED
EBITDA AND THE COMPONENTS OF CONSOLIDATED TOTAL LEVERAGE RATIO SHALL BE
CALCULATED WITH RESPECT TO SUCH PERIOD ON A PRO FORMA BASIS INCLUDING PRO FORMA
ADJUSTMENTS ARISING OUT OF EVENTS WHICH ARE DIRECTLY ATTRIBUTABLE TO A SPECIFIC
TRANSACTION, ARE FACTUALLY SUPPORTABLE AND ARE EXPECTED TO HAVE A CONTINUING
IMPACT, IN EACH CASE DETERMINED ON A BASIS CONSISTENT WITH ARTICLE 11 OF
REGULATION S-X PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND AS
INTERPRETED BY THE STAFF OF THE SEC, (WHICH PRO FORMA ADJUSTMENTS SHALL BE
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER), USING THE HISTORICAL
FINANCIAL STATEMENTS OF THE PERSON OR BUSINESS ACQUIRED OR SOLD OR TO BE
ACQUIRED OR SOLD AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND
ITS SUBSIDIARIES WHICH SHALL BE REFORMULATED AS IF SUCH PERMITTED ACQUISITION OR
ASSET SALE, AND ANY INDEBTEDNESS OR OTHER LIABILITIES INCURRED IN CONNECTION
WITH ANY SUCH ACQUISITION OR SALE HAD BEEN CONSUMMATED OR INCURRED AT THE
BEGINNING OF SUCH PERIOD (AND ASSUMING THAT SUCH INDEBTEDNESS BEARS INTEREST
DURING ANY PORTION OF THE APPLICABLE MEASUREMENT PERIOD PRIOR TO THE RELEVANT
PERMITTED ACQUISITION OR ASSET SALE, AT THE WEIGHTED AVERAGE OF THE INTEREST
RATES APPLICABLE TO OUTSTANDING LOANS DURING SUCH PERIOD; PROVIDED THAT IF SUCH
ASSUMED INDEBTEDNESS IS TO REMAIN AS PERMANENT FINANCING, THE ACTUAL INTEREST
RATE WILL BE USED IN THE CALCULATION), ALL SUCH CALCULATIONS TO BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

7.2           Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 


(A)           INDEBTEDNESS OF ANY LOAN PARTY CREATED UNDER ANY LOAN DOCUMENT
(INCLUDING IN RESPECT OF ANY EXISTING LETTERS OF CREDIT);


 


(B)           INDEBTEDNESS OF (I) THE BORROWER TO ANY SUBSIDIARY GUARANTOR,
(II) ANY SUBSIDIARY GUARANTOR TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR, (III)
ANY FOREIGN SUBSIDIARY (OR KMEMC) TO ANY OTHER FOREIGN SUBSIDIARY (OR KMEMC),
AND (IV) ANY FOREIGN SUBSIDIARY (OR KMEMC) TO THE BORROWER OR ANY SUBSIDIARY
GUARANTOR IN AN AGGREGATE PRINCIPAL AMOUNT (FOR ALL

 

78

--------------------------------------------------------------------------------


 


SUCH INDEBTEDNESS PERMITTED PURSUANT TO THIS CLAUSE (B)(IV)) NOT TO EXCEED THE
FOREIGN SUBSIDIARY DEBT AMOUNT (LESS THE AGGREGATE AMOUNT OF ANY CANCELLED
FOREIGN DEBT THAT WAS PERMITTED TO HAVE BEEN OUTSTANDING PURSUANT TO THIS CLAUSE
(B)(IV) AND THAT WAS CANCELLED PURSUANT TO SECTION 7.5(K)) AT ANY ONE TIME
OUTSTANDING (PROVIDED THAT ALL SUCH INDEBTEDNESS PURSUANT TO THIS CLAUSE (B)(IV)
SHALL BE EVIDENCED BY “FLOATING BALANCE” PROMISSORY NOTES NOT REQUIRING
NOTATIONS HAVING TERMS REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, THE SOLE
ORIGINALLY EXECUTED COUNTERPARTS OF WHICH SHALL BE PLEDGED AND DELIVERED TO
ADMINISTRATIVE AGENT AS COLLATERAL);


 


(C)           INDEBTEDNESS (INCLUDING CAPITAL LEASE OBLIGATIONS) SECURED BY
LIENS PERMITTED BY SECTION 7.3(G) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$25,000,000 AT ANY ONE TIME OUTSTANDING;


 


(D)           INDEBTEDNESS (OTHER THAN THE INDEBTEDNESS (X) OF FOREIGN
SUBSIDIARIES OWING TO THE BORROWER AND SUBSIDIARY GUARANTORS ON THE CLOSING DATE
AS SPECIFIED ON SCHEDULE 1.1(B) HERETO OR (Y) REFERRED TO IN SECTION 7.2(F))
OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.2(D) AND ANY
REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF (WITHOUT ANY INCREASE
IN THE PRINCIPAL AMOUNT THEREOF (OTHER THAN ANY INCREASE NOT EXCEEDING THE
AMOUNT OF ANY FEES, PREMIUM, IF ANY, AND FINANCING COSTS RELATING TO SUCH
REFINANCING) OR ANY SHORTENING OF THE MATURITY OF ANY PRINCIPAL AMOUNT THEREOF);


 


(E)           (X) GUARANTEE OBLIGATIONS MADE BY (I) HOLDINGS OR ANY SUBSIDIARY
THEREOF OF ANY INDEBTEDNESS (OTHER THAN DISQUALIFIED STOCK) OF THE BORROWER OR
ANY SUBSIDIARY GUARANTOR PERMITTED PURSUANT TO ANY OTHER CLAUSE OF THIS SECTION
7.2; OR (II) ANY FOREIGN SUBSIDIARY OF ANY INDEBTEDNESS OF ANY FOREIGN
SUBSIDIARY PERMITTED PURSUANT TO ANY OTHER CLAUSE OF THIS SECTION 7.2 (PROVIDED
THAT A SUBSIDIARY SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
GUARANTEE OBLIGATION WITH RESPECT TO ANY INDEBTEDNESS OF THE BORROWER OR ANY
GUARANTOR UNLESS SUCH SUBSIDIARY SHALL HAVE ALSO GUARANTEED THE OBLIGATIONS
PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT); AND (Y) ANY GUARANTEE
OBLIGATION THAT IS MADE BY HOLDINGS OR ANY SUBSIDIARY THEREOF WITH RESPECT TO
ANY INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY (OR KMEMC) PERMITTED UNDER SECTION
7.2(R) OR (S);


 


(F)            (I) INDEBTEDNESS OF THE BORROWER AND TRONOX FINANCE IN RESPECT OF
THE SENIOR NOTES; (II) GUARANTEE OBLIGATIONS OF HOLDINGS AND ANY SUBSIDIARY
GUARANTOR IN RESPECT OF SUCH INDEBTEDNESS ; AND (III) UNSECURED INDEBTEDNESS OF
THE BORROWER AND/OR TRONOX FINANCE THAT REFINANCES THE SENIOR NOTES AND
GUARANTEE OBLIGATIONS OF HOLDINGS AND ANY SUBSIDIARY GUARANTOR IN RESPECT OF
SUCH REFINANCING INDEBTEDNESS; PROVIDED THAT (A) THE MATURITY DATE OF SUCH
REFINANCING INDEBTEDNESS SHALL BE NO EARLIER THAN SIX MONTHS AFTER THE TERM LOAN
MATURITY DATE, (B) THE COVENANTS AND DEFAULTS, TAKEN AS A WHOLE, CONTAINED IN
THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS GOVERNING OR EVIDENCING SUCH
REFINANCING INDEBTEDNESS (“SENIOR NOTE REFINANCING DOCUMENTS”) SHALL BE NO LESS
FAVORABLE TO THE BORROWER AND THE GUARANTORS THAN THE TERMS OF THE SENIOR NOTES
AND (C) THE PRINCIPAL AMOUNT OF SUCH REFINANCING INDEBTEDNESS (NET OF ANY FEES,
PREMIUM, IF ANY, AND FINANCING COSTS RELATED THERETO) DOES NOT EXCEED THE
PRINCIPAL AMOUNT OF THE SENIOR NOTES REFINANCED THEREBY;


 


(G)           INDEBTEDNESS OF A PERSON AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OF THE BORROWER, OR IS MERGED OR CONSOLIDATED WITH OR INTO THE
BORROWER OF ANY OF ITS SUBSIDIARIES IN A TRANSACTION PERMITTED UNDER THIS
AGREEMENT, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED

 

79

--------------------------------------------------------------------------------


 


$25,000,000 AT ANY ONE TIME OUTSTANDING FOR ALL INDEBTEDNESS INCURRED PURSUANT
TO THIS CLAUSE (G), AND EXTENSIONS, RENEWALS, REFINANCINGS, REFUNDINGS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF (OTHER THAN ANY INCREASE NOT EXCEEDING THE AMOUNT OF
ANY FEES, PREMIUM, IF ANY, AND FINANCING COSTS RELATING TO SUCH REFINANCING);
PROVIDED THAT (I) SUCH INDEBTEDNESS (OTHER THAN ANY SUCH EXTENSION, RENEWAL,
REFINANCING, REFUNDING OR REPLACEMENT) EXISTS AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF SUCH EVENT, (II) OTHER THAN
THE GUARANTEE OBLIGATIONS PERMITTED BY PARAGRAPH (E) OF THIS SECTION 7.2 ,
NEITHER HOLDINGS NOR ANY OF ITS OTHER SUBSIDIARIES SHALL BE LIABLE FOR SUCH
INDEBTEDNESS AND (III) HOLDINGS IS IN COMPLIANCE, ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND THE USE OF PROCEEDS
THEREOF, WITH THE COVENANTS CONTAINED IN SECTION 7.1, IN EACH CASE RECOMPUTED AS
AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH
THE RELEVANT INFORMATION IS AVAILABLE AS IF SUCH INCURRENCE HAD OCCURRED ON THE
FIRST DAY OF EACH RELEVANT PERIOD FOR TESTING SUCH COMPLIANCE;


 


(H)           OBLIGATIONS OF A SPECIAL PURPOSE SUBSIDIARY INCURRED AND
OUTSTANDING PURSUANT TO A RECEIVABLE FINANCING TRANSACTION PERMITTED BY SECTION
7.5(L) THAT ARE NOT RECOURSE TO HOLDINGS, THE BORROWER OR ANY OTHER SUBSIDIARY
OF THE BORROWER (OTHER THAN PURSUANT TO STANDARD SECURITIZATION UNDERTAKINGS (IT
BEING UNDERSTOOD AND AGREED THAT TO THE EXTENT SUCH STANDARD SECURITIZATION
UNDERTAKINGS CONSTITUTE GUARANTEE OBLIGATIONS OR INDEBTEDNESS SUCH STANDARD
SECURITIZATION UNDERTAKINGS SHALL BE PERMITTED UNDER THIS SECTION 7.2 AND 7.8);


 


(I)            INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY TO THE SELLER
REPRESENTING ALL OR PART OF THE PURCHASE PRICE OF AN INVESTMENT OR ACQUISITION
PERMITTED HEREUNDER, OR ASSUMED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
CONNECTION THEREWITH, AND EXTENSIONS, RENEWALS, REFINANCINGS, REFUNDINGS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF (OTHER THAN ANY INCREASE NOT EXCEEDING THE AMOUNT OF
ANY FEES, PREMIUM, IF ANY, AND FINANCING COSTS RELATING TO SUCH REFINANCING),
PROVIDED THAT (I) AS TO ANY SUCH ASSUMED INDEBTEDNESS, SUCH INDEBTEDNESS (OTHER
THAN ANY EXTENSION, RENEWAL, REFINANCING, REFUNDING OR REPLACEMENT THEREOF)
EXISTS AT THE TIME OF SUCH ACQUISITION AND IS NOT CREATED IN CONTEMPLATION OF
SUCH EVENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
SHALL NOT EXCEED $50,000,000 AT ANY ONE TIME OUTSTANDING FOR ALL INDEBTEDNESS
INCURRED PURSUANT TO THIS CLAUSE (I);


 


(J)            INDEBTEDNESS ARISING FROM JUDGMENTS OR ORDERS IN CIRCUMSTANCES
NOT CONSTITUTING AN EVENT OF DEFAULT;


 


(K)           INDEBTEDNESS RESULTING FROM THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS IN THE ORDINARY COURSE OF BUSINESS OR ARISING FROM THE HONORING OF A
CHECK, DRAFT OR SIMILAR INSTRUMENT PRESENTED BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AGAINST INSUFFICIENT FUNDS;


 


(L)            INDEBTEDNESS IN RESPECT OF (I) WORKERS’ COMPENSATION CLAIMS AND
SELF-INSURANCE OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS, (II) THE
FINANCING OF INSURANCE PREMIUMS IN CUSTOMARY AMOUNTS CONSISTENT WITH THE
OPERATIONS AND BUSINESSES OF THE BORROWER AND ITS SUBSIDIARIES AND (III) SURETY,
APPEAL AND PERFORMANCE BONDS, PROVIDED THAT SUCH BONDS ARE ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS AND ARE NOT IN RESPECT OF INDEBTEDNESS;

 

80

--------------------------------------------------------------------------------


 


(M)          INDEBTEDNESS ARISING FROM OR REPRESENTING DEFERRED COMPENSATION TO
EMPLOYEES OF HOLDINGS OR ITS SUBSIDIARIES THAT CONSTITUTE OR ARE DEEMED TO BE
INDEBTEDNESS UNDER GAAP AND THAT ARE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;


 


(N)           INDEBTEDNESS OF THE BORROWER AND/OR TRONOX FINANCE (INCLUDING ANY
INDEBTEDNESS OF THE BORROWER AND/OR TRONOX FINANCE THAT EXTENDS, RENEWS,
REFINANCES, REFUNDS, REPLACES OR IS IN EXCHANGE FOR EXISTING INDEBTEDNESS OF THE
BORROWER AND/OR TRONOX FINANCE PERMITTED BY THIS PARAGRAPH) AND GUARANTEE
OBLIGATIONS OF ANY GUARANTORS IN RESPECT OF SUCH INDEBTEDNESS, PROVIDED THAT,
WITH RESPECT TO ALL INDEBTEDNESS PERMITTED BY THIS PARAGRAPH (N) (INCLUDING
(EXCEPT IN THE CASE OF CLAUSE (VI) BELOW) ANY EXTENSION, RENEWAL, REFINANCING,
REFUNDING OR REPLACEMENT THEREOF), (I) SUCH INDEBTEDNESS IS UNSECURED, (II) SUCH
INDEBTEDNESS HAS NO SCHEDULED PRINCIPAL PAYMENTS PRIOR TO THE DATE THAT IS SIX
MONTHS AFTER THE TERM LOAN MATURITY DATE, (III) THE COVENANTS AND DEFAULTS,
TAKEN AS A WHOLE, CONTAINED IN THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS
GOVERNING OR EVIDENCING SUCH INDEBTEDNESS (THE “SENIOR UNSECURED DEBT
DOCUMENTS”) ARE NO MORE RESTRICTIVE THAN THOSE APPLICABLE TO OFFERINGS OF
“HIGH-YIELD” DEBT BY SIMILAR ISSUERS OF SIMILAR DEBT AT OR ABOUT THE SAME TIME
(BUT IN ANY EVENT NO MORE RESTRICTIVE THAN THIS AGREEMENT AND NOT INCLUDING (X)
FINANCIAL MAINTENANCE COVENANTS OR (Y) DEFAULTS (OTHER THAN CROSS-DEFAULTS
ARISING FROM NON-PAYMENT OF INDEBTEDNESS AFTER THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD) ARISING FROM DEFAULTS UNDER DOCUMENTATION GOVERNING OTHER
INDEBTEDNESS UNLESS SUCH OTHER INDEBTEDNESS IS ACCELERATED), (IV) NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THE
INCURRENCE OF SUCH INDEBTEDNESS, (V) HOLDINGS IS IN COMPLIANCE, ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND THE USE OF
PROCEEDS THEREOF, WITH THE COVENANTS CONTAINED IN SECTION 7.1, IN EACH CASE
RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF
HOLDINGS FOR WHICH THE RELEVANT INFORMATION IS AVAILABLE AS IF SUCH INCURRENCE
HAD OCCURRED ON THE FIRST DAY OF EACH RELEVANT PERIOD FOR TESTING SUCH
COMPLIANCE, (VI) THE NET CASH PROCEEDS OF THE INCURRENCE OF SUCH INDEBTEDNESS
ARE APPLIED IN ACCORDANCE WITH SECTION 2.12(A) AND (VII) THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS INCURRED THE NET CASH PROCEEDS OF WHICH ARE NOT
APPLIED TO THE PREPAYMENT OF THE TERM LOANS UNDER SECTION 2.12(A), SHALL NOT
EXCEED $100,000,000;


 


(O)           SUBORDINATED INDEBTEDNESS OF THE BORROWER AND/OR TRONOX FINANCE
(INCLUDING ANY SUBORDINATED INDEBTEDNESS OF THE BORROWER AND/OR TRONOX FINANCE
THAT EXTENDS, RENEWS, REFINANCES, REFUNDS, REPLACES OR IS IN EXCHANGE FOR
EXISTING SUBORDINATED INDEBTEDNESS OF THE BORROWER AND/OR TRONOX FINANCE
PERMITTED BY THIS PARAGRAPH) AND GUARANTEE OBLIGATIONS OF ANY GUARANTOR IN
RESPECT OF SUCH INDEBTEDNESS, PROVIDED THAT, WITH RESPECT TO ALL INDEBTEDNESS
PERMITTED BY THIS PARAGRAPH (O) (INCLUDING (EXCEPT IN THE CASE OF CLAUSE (VII)
BELOW) ANY EXTENSION, RENEWAL, REFINANCING, REFUNDING OR REPLACEMENT THEREOF),
(I) SUCH INDEBTEDNESS IS UNSECURED, (II) SUCH INDEBTEDNESS HAS NO SCHEDULED
PRINCIPAL PAYMENTS PRIOR TO THE DATE THAT IS SIX MONTHS AFTER THE TERM LOAN
MATURITY DATE, (III) THE COVENANTS AND DEFAULTS, TAKEN AS A WHOLE, CONTAINED IN
THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS GOVERNING OR EVIDENCING SUCH
INDEBTEDNESS (THE “SUBORDINATED DEBT DOCUMENTS”) ARE NO MORE RESTRICTIVE THAN
THOSE APPLICABLE TO OFFERINGS OF “HIGH-YIELD” SUBORDINATED DEBT BY SIMILAR
ISSUERS OF SIMILAR DEBT AT OR ABOUT THE SAME TIME (BUT IN ANY EVENT NO MORE
RESTRICTIVE THAN THIS AGREEMENT AND NOT INCLUDING (X) FINANCIAL MAINTENANCE
COVENANTS OR (Y) DEFAULTS (OTHER THAN CROSS-DEFAULTS ARISING FROM NON-PAYMENT OF
INDEBTEDNESS AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD) ARISING FROM
DEFAULTS UNDER DOCUMENTATION GOVERNING OTHER INDEBTEDNESS UNLESS SUCH OTHER
INDEBTEDNESS IS ACCELERATED), (IV) THE SUBORDINATED DEBT DOCUMENTS CONTAIN
SUBORDINATION TERMS THAT ARE NO LESS

 

81

--------------------------------------------------------------------------------


 


FAVORABLE IN ANY MATERIAL RESPECT TO THE LENDERS THAN THOSE APPLICABLE TO
OFFERINGS OF “HIGH-YIELD” SUBORDINATED DEBT BY SIMILAR ISSUERS OF SIMILAR DEBT
AT OR ABOUT THE SAME TIME, (V) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR WOULD RESULT FROM THE INCURRENCE OF SUCH INDEBTEDNESS, (VI)
HOLDINGS IS IN COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH INDEBTEDNESS AND THE USE OF PROCEEDS THEREOF, WITH THE
COVENANTS CONTAINED IN SECTION 7.1, IN EACH CASE RECOMPUTED AS AT THE LAST DAY
OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH THE RELEVANT
INFORMATION IS AVAILABLE AS IF SUCH INCURRENCE HAD OCCURRED ON THE FIRST DAY OF
EACH RELEVANT PERIOD FOR TESTING SUCH COMPLIANCE, (VII) THE NET CASH PROCEEDS OF
THE INCURRENCE OF SUCH INDEBTEDNESS ARE APPLIED IN ACCORDANCE WITH
SECTION 2.12(A) AND (VIII) THE AGGREGATE PRINCIPAL AMOUNT OF ANY SUCH
INDEBTEDNESS INCURRED THE NET CASH PROCEEDS OF WHICH ARE NOT APPLIED TO THE
PREPAYMENT OF THE TERM LOANS UNDER SECTION 2.12(A) SHALL NOT EXCEED
$250,000,000;


 


(P)           DISQUALIFIED STOCK OF HOLDINGS OR THE BORROWER, PROVIDED THAT, AT
THE TIME OF ISSUANCE THEREOF, (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT THEREFROM, (II) HOLDINGS IS IN COMPLIANCE, ON
A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH ISSUANCE AND THE USE OF PROCEEDS
THEREOF, WITH THE COVENANTS CONTAINED IN SECTION 7.1, IN EACH CASE RECOMPUTED AS
AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH
THE RELEVANT INFORMATION IS AVAILABLE AS IF SUCH ISSUANCE HAD OCCURRED ON THE
FIRST DAY OF EACH RELEVANT PERIOD FOR TESTING SUCH COMPLIANCE, AND (III) THE NET
CASH PROCEEDS OF SUCH ISSUANCE ARE APPLIED IN ACCORDANCE WITH SECTION 2.12(A);


 


(Q)           INDEBTEDNESS ARISING PURSUANT TO CLAUSE (I) OF THE DEFINITION
THEREOF AS A RESULT OF LIENS PERMITTED UNDER SECTION 7.3(A), (B), (C), (D), (I)
AND (O);


 


(R)            INDEBTEDNESS OF FOREIGN SUBSIDIARIES (OTHER THAN INDEBTEDNESS
PERMITTED BY OTHER CLAUSES OF THIS SECTION 7.2), WHICH, WHEN INCURRED AND
AGGREGATED WITH THE THEN OUTSTANDING PRINCIPAL AMOUNT OF ALL OTHER INDEBTEDNESS
OF FOREIGN SUBSIDIARIES INCURRED PURSUANT TO THIS SECTION 7.2(R), SHALL NOT
EXCEED THE GREATER OF (I) $30,000,000 AND (B) 5.0% OF THE COMBINED CONSOLIDATED
TANGIBLE ASSETS OF THE FOREIGN SUBSIDIARIES (AS OF THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 6.1) (LESS THE AGGREGATE AMOUNT OF ANY CANCELLED FOREIGN DEBT THAT WAS
PERMITTED TO HAVE BEEN OUTSTANDING PURSUANT TO THIS CLAUSE (R) AND THAT WAS
CANCELLED PURSUANT TO SECTION 7.5(K));


 


(S)           ADDITIONAL INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
IN AN AGGREGATE PRINCIPAL AMOUNT (FOR THE BORROWER AND ALL SUBSIDIARIES) NOT TO
EXCEED $35,000,000 AT ANY ONE TIME OUTSTANDING; AND


 


(T)            INDEBTEDNESS OF HOLDINGS TO THE BORROWER INCURRED PURSUANT TO THE
LAST SENTENCE OF SECTION 7.6 IN LIEU OF RESTRICTED PAYMENTS OTHERWISE PERMITTED
UNDER SECTION 7.6(D), (E), (F) OR (L)(II).


 

7.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:

 


(A)           (I) LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES NOT
YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS,
PROVIDED THAT ADEQUATE

 

82

--------------------------------------------------------------------------------


 


RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE BORROWER OR ITS
SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP AND (II) LIENS IN
FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE
PAYMENTS OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS;


 


(B)           STATUTORY LANDLORD’S LIENS, VENDORS’, CARRIERS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S, REPAIRMEN’S, SUPPLIERS’, WORKERS’ CONSTRUCTION OR
OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY, OLD AGE PENSION OR PUBLIC
LIABILITY OBLIGATIONS OR ANY OTHER LIABILITIES OF LIKE NATURE;


 


(D)           DEPOSITS OF CASH OR SECURITIES BY OR ON BEHALF OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES TO SECURE THE PERFORMANCE OF LETTERS OF INTENT OR
PURCHASE AGREEMENTS PERMITTED UNDER THIS AGREEMENT, BIDS, TENDERS, TRADE
CONTRACTS (OTHER THAN FOR BORROWED MONEY), GOVERNMENT CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, REGULATORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE AND RETURN OF MONEY BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE;


 


(E)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, RESERVATIONS (TO THE
EXTENT EXISTING IMMEDIATELY PRIOR TO THE CLOSING DATE WHICH RESERVATIONS
INCLUDE CONVEYANCES OR LEASES OF OIL, GAS OR OTHER MINERALS (WHETHER SIMILAR OR
DISSIMILAR TO HYDROCARBONS, SUCH AS COAL, SAND, GRAVEL OR HARD ROCK MINERALS)),
SERVITUDES, PERMITS, CONDITIONS, COVENANTS AND OTHER ENCUMBRANCES INCURRED IN
THE ORDINARY COURSE OF BUSINESS WHICH, IN THE AGGREGATE, DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER AND OF ITS
SUBSIDIARIES, TAKEN AS A WHOLE;


 


(F)            LIENS IN EXISTENCE ON THE DATE HEREOF LISTED ON SCHEDULE 7.3(F),
SECURING INDEBTEDNESS PERMITTED BY SECTION 7.2(D) OR OTHER OBLIGATIONS (NOT
CONSTITUTING INDEBTEDNESS) OF THE BORROWER AND ITS SUBSIDIARIES, PROVIDED THAT
NO SUCH LIEN IS SPREAD TO COVER ANY ADDITIONAL PROPERTY AFTER THE CLOSING DATE
(OTHER THAN AFTER ACQUIRED TITLE IN OR ON SUCH PROPERTY AND PROCEEDS OF THE
EXISTING COLLATERAL IN ACCORDANCE WITH THE INSTRUMENT CREATING SUCH LIEN
(WITHOUT ANY MODIFICATION THEREOF AFTER THE CLOSING DATE)) AND THAT, TO THE
EXTENT SUCH LIENS SECURE INDEBTEDNESS, THE AMOUNT OF INDEBTEDNESS SECURED
THEREBY IS NOT INCREASED EXCEPT (A) AS PERMITTED BY SECTION 7.2(D) AND (B)
PURSUANT TO THE INSTRUMENT CREATING SUCH LIEN (WITHOUT ANY MODIFICATION THEREOF
AFTER THE CLOSING DATE);


 


(G)           LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES INCURRED PURSUANT TO SECTION 7.2(C) TO FINANCE THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF FIXED OR CAPITAL ASSETS, PROVIDED THAT (I) SUCH
LIENS SHALL BE CREATED WITHIN 365 DAYS OF THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS, (II) SUCH LIENS DO NOT AT ANY TIME
ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS,
(III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED AND (IV) THE
AMOUNT OF INDEBTEDNESS INITIALLY SECURED THEREBY IS NOT MORE THAN 100% OF THE
PURCHASE PRICE OF SUCH FIXED AND CAPITAL ASSETS;


 


(H)           LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

83

--------------------------------------------------------------------------------


 


(I)            ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES AND COVERING ONLY THE ASSETS SO LEASED;


 


(J)            LIENS CONSISTING OF CUSTOMARY RIGHTS OF SET-OFF OF OR BANKER’S
LIENS ON AMOUNTS ON DEPOSIT AT BANKS, TO THE EXTENT ARISING BY OPERATION OF LAW
OR OTHERWISE, INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           LIENS ON THE ASSETS OF A PERSON AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OF THE BORROWER, OR IS MERGED OR CONSOLIDATED WITH OR INTO THE
BORROWER OR A SUBSIDIARY THEREOF, IN A TRANSACTION PERMITTED BY THIS AGREEMENT;
PROVIDED THAT (I) SUCH LIENS SHALL NOT BE CREATED IN CONTEMPLATION OF SUCH
EVENT, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN SUCH
ASSETS AND (III) SUCH LIENS MAY SECURE EXTENSIONS, RENEWALS, REFINANCINGS,
REFUNDINGS AND REPLACEMENTS OF ANY INDEBTEDNESS OF SUCH PERSON PERMITTED UNDER
SECTION 7.2(G);


 


(L)            LIENS EXISTING ON ANY ASSET PRIOR TO THE ACQUISITION THEREOF BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES IN A TRANSACTION PERMITTED BY THIS
AGREEMENT, PROVIDED THAT (I) SUCH LIENS SHALL NOT BE CREATED IN CONTEMPLATION OF
SUCH EVENT, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
SUCH ASSET AND (III) SUCH LIENS MAY SECURE EXTENSIONS, RENEWALS, REFINANCINGS,
REFUNDINGS AND REPLACEMENTS OF ANY INDEBTEDNESS IN RESPECT OF SUCH ASSET
PERMITTED UNDER SECTION 7.2(I);


 


(M)          ANY OBLIGATIONS OR DUTIES AFFECTING ANY OF THE PROPERTY OF THE
BORROWER OR ITS SUBSIDIARIES TO ANY MUNICIPALITY OR PUBLIC AUTHORITY OR
GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY FRANCHISE, GRANT, LICENSE OR PERMIT;


 


(N)           (I) LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE
FINANCING STATEMENT FILINGS WITH RESPECT TO OPERATING LEASES OR CONSIGNMENT
ARRANGEMENTS ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS OR LIENS ON PROPERTY WHICH IS THE SUBJECT OF A
DISPOSITION PERMITTED BY SECTION 7.5 RELATING TO SUCH DISPOSITION (SO LONG SUCH
LIENS ARE NOT PERFECTED PRIOR TO THE COMPLETION OF SUCH DISPOSITION) AND (II)
LIENS ENCUMBERING PROPERTY OR ASSETS UNDER CONSTRUCTION IN THE ORDINARY COURSE
OF BUSINESS FOR PURCHASE BY A CUSTOMER FROM BORROWER OR ITS SUBSIDIARIES ARISING
FROM PROGRESS OR PARTIAL PAYMENTS BY SUCH CUSTOMER TO THE BORROWER OR ITS
SUBSIDIARIES RELATING SOLELY TO SUCH PROPERTY OR ASSETS;


 


(O)           LIENS ON PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
FAVOR OF OTHERS SECURING LICENSES, SUBLEASES AND LEASES PERMITTED HEREUNDER AND
GRANTED TO OTHERS AND NOT INTERFERING IN ANY MATERIAL RESPECT IN THE BUSINESS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(P)           JUDGMENT AND ATTACHMENT LIENS NOT CONSTITUTING AN EVENT OF
DEFAULT;


 


(Q)           LIENS ON RECEIVABLES ASSETS OF A SPECIAL PURPOSE SUBSIDIARY
SUBJECT TO A RECEIVABLE FINANCING TRANSACTION PERMITTED BY SECTION 7.5(L);


 


(R)            LIENS ON ANY ASSETS OF A FOREIGN SUBSIDIARY SECURING INDEBTEDNESS
INCURRED PURSUANT TO SECTION 7.2(R) AND SECTION 7.2(S);

 

84

--------------------------------------------------------------------------------


 


(S)           LIENS NOT OTHERWISE PERMITTED BY THIS SECTION 7.3 SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY DOES NOT EXCEED
(AS TO THE BORROWER AND ALL SUBSIDIARIES) $15,000,000 AT ANY ONE TIME
OUTSTANDING;


 


(T)            LIENS TO SECURE OBLIGATIONS UNDER COMMODITY HEDGE AGREEMENTS
PERMITTED UNDER SECTIONS 7.8(N) AND 7.20 PROVIDED THAT THE AMOUNT OF CASH AND
THE FAIR MARKET VALUE OF THE PROPERTY, OTHER THAN CASH, THAT IS SUBJECT TO THE
LIENS PERMITTED BY THIS SECTION 7.3(T) SHALL NOT EXCEED $10,000,000 IN THE
AGGREGATE AT ANY ONE TIME OUTSTANDING; AND


 


(U)           LIENS ON ASSETS OF FOREIGN SUBSIDIARIES TO SECURE (I) INDEBTEDNESS
TO BANKS WITH RESPECT TO OVERDRAFTS BY FOREIGN SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS WITH RESPECT TO DEPOSIT ACCOUNTS MAINTAINED OUTSIDE THE
UNITED STATES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $35,000,000 AT ANY
ONE TIME OUTSTANDING (PROVIDED THAT NO SUCH OVERDRAFT SHALL BE OUTSTANDING FOR
MORE THAN ONE BUSINESS DAY AFTER THE DATE ON WHICH SUCH OVERDRAFT IS INCURRED);
AND (II) GUARANTEE OBLIGATIONS OF THE BORROWER WITH RESPECT TO INDEBTEDNESS
PERMITTED UNDER CLAUSE (I) OF THIS SECTION 7.3(U).


 

7.4           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 


(A)           ANY SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED (X)
WITH OR INTO THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING CORPORATION) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT
(I) SUCH SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION
OR (II) SIMULTANEOUSLY WITH SUCH TRANSACTION, THE CONTINUING OR SURVIVING
CORPORATION SHALL BECOME A SUBSIDIARY GUARANTOR AND THE BORROWER SHALL COMPLY
WITH SECTION 6.9 IN CONNECTION THEREWITH) OR (Y) WITH OR INTO ANY SUBSIDIARY
(PROVIDED THAT NEITHER SUBSIDIARY IS A SUBSIDIARY GUARANTOR);


 


(B)           ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE OF ANY OR ALL OF ITS
ASSETS (I) TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE), (II) TO ANY OTHER SUBSIDIARY (PROVIDED THAT NEITHER
SUBSIDIARY IS A SUBSIDIARY GUARANTOR) (UPON VOLUNTARY LIQUIDATION OR OTHERWISE)
OR (III) PURSUANT TO A DISPOSITION PERMITTED BY SECTION 7.5;


 


(C)           THE CAPITAL STOCK OF ANY SUBSIDIARY OF THE BORROWER MAY BE
TRANSFERRED TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR, IN THE CASE OF ANY
CAPITAL STOCK OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR, TO ANY
SUBSIDIARY; AND


 


(D)           ANY INVESTMENT EXPRESSLY PERMITTED BY SECTION 7.8, OR DISPOSITION
EXPRESSLY PERMITTED BY SECTION 7.5, MAY BE STRUCTURED AS A MERGER, CONSOLIDATION
OR AMALGAMATION.


 

7.5           Limitation on Disposition of Property.  Dispose of any of its
Property (including receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary of Holdings, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

 

85

--------------------------------------------------------------------------------


 


(A)           THE DISPOSITION OF (I) OBSOLETE OR WORN OUT PROPERTY IN THE
ORDINARY COURSE OF BUSINESS OR (II) PROPERTY THAT IS NO LONGER USEFUL IN THE
CONDUCT OF THE BORROWER’S BUSINESS IN THE ORDINARY COURSE OF SUCH BUSINESS,
PROVIDED THAT, IN THE CASE OF CLAUSE (II), AN AMOUNT EQUAL TO THE NET CASH
PROCEEDS THEREOF IS APPLIED AS AND TO THE EXTENT REQUIRED BY SECTION 2.12(B);


 


(B)           THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS PERMITTED BY SECTION 7.4(A) OR (C) OR CLAUSES (I) AND
(II) OF SECTION 7.4(B);


 


(D)           THE SALE OR ISSUANCE OF (I) ANY SUBSIDIARY’S CAPITAL STOCK TO (X)
THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR (Y) ANY OTHER SUBSIDIARY (PROVIDED
THAT NEITHER SUBSIDIARY IS A SUBSIDIARY GUARANTOR) OR (II) CAPITAL STOCK (OTHER
THAN DISQUALIFIED STOCK) OF THE BORROWER TO HOLDINGS, IN EACH CASE IN A
TRANSACTION EXPRESSLY PERMITTED BY SECTION 7.8;


 


(E)           THE DISPOSITION BY THE BORROWER AND ITS SUBSIDIARIES OF OTHER
ASSETS HAVING A FAIR MARKET VALUE NOT TO EXCEED $35,000,000 IN THE AGGREGATE FOR
ANY FISCAL YEAR OF THE BORROWER PROVIDED THAT AT LEAST 75% OF THE CONSIDERATION
RECEIVED IN RESPECT THEREOF SHALL BE IN THE FORM OF CASH AND CASH EQUIVALENTS;


 


(F)            (I) THE DISPOSITION OF ANY INVESTMENT MADE PURSUANT TO
SECTION 7.8(B), (H), OR (N) OR (II) THE DISPOSITION OF ANY INVESTMENT PERMITTED
PURSUANT TO SECTION 7.8(I); PROVIDED THAT IN THE CASE OF CLAUSE (II), UNLESS
SUCH INVESTMENT PERMITTED UNDER SECTION 7.8(I) WAS ACQUIRED IN A DISPOSITION
UNDER A CLAUSE SPECIFIED IN THE PARENTHETICAL OF THE DEFINITION OF “ASSET SALE”,
AN AMOUNT EQUAL TO THE NET CASH PROCEEDS OF SUCH DISPOSITION IS APPLIED AS AND
TO THE EXTENT REQUIRED BY SECTION 2.12(B);


 


(G)           DISPOSITIONS RESULTING FROM A RECOVERY EVENT, PROVIDED, THAT THE
REQUIREMENTS OF SECTION 2.12(B) ARE COMPLIED WITH IN CONNECTION THEREWITH;


 


(H)           (I) THE DISCOUNT, WRITE-OFF OR SALE OF OVERDUE ACCOUNTS
RECEIVABLES AND (II) THE FACTORING AT MATURITY OR COLLECTION OF ANY ACCOUNT
RECEIVABLES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            THE LEASE OR LICENSE (OR SUBLEASE OR SUBLICENSE) OF REAL OR
PERSONAL PROPERTY (INCLUDING INTELLECTUAL PROPERTY) IN THE ORDINARY COURSE OF
BUSINESS;


 


(J)            THE SALE OR EXCHANGE OF SPECIFIC ITEMS OF PROPERTY, SO LONG AS
THE PURPOSE OF EACH SUCH SALE OR EXCHANGE IS TO ACQUIRE (AND RESULTS WITHIN 365
DAYS OF SUCH SALE OR EXCHANGE IN THE ACQUISITION OF) REPLACEMENT ITEMS OF
PROPERTY WHICH ARE, IN THE REASONABLE BUSINESS JUDGMENT OF THE BORROWER, THE
FUNCTIONAL EQUIVALENT OF THE ITEMS OF PROPERTY SO SOLD OR EXCHANGED;


 


(K)           THE CANCELLATION OF ANY INDEBTEDNESS CONSTITUTING AN INVESTMENT
PERMITTED PURSUANT TO SECTION 7.8 (OTHER THAN ANY INDEBTEDNESS OF ANY FOREIGN
SUBSIDIARY TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR (OTHER THAN ANY SUCH
INDEBTEDNESS CANCELLED IN CONNECTION WITH THE SALE OF SUCH FOREIGN SUBSIDIARY TO
A PERSON OTHER THAN THE BORROWER AND ITS SUBSIDIARIES) (ANY

 

86

--------------------------------------------------------------------------------


 


SUCH CANCELLED INDEBTEDNESS OF A FOREIGN SUBSIDIARY, “CANCELLED FOREIGN DEBT”))
WHICH THE BORROWER REASONABLY BELIEVES TO BE UNCOLLECTIBLE;


 


(L)            THE SALE, CONTRIBUTION, TRANSFER OR OTHER DISPOSITION OF
RECEIVABLES ASSETS TO A SPECIAL PURPOSE SUBSIDIARY FOR THE FAIR MARKET VALUE OF
THOSE ASSETS, LESS AMOUNTS REQUIRED TO BE ESTABLISHED AS RESERVES AND CUSTOMARY
DISCOUNTS PURSUANT TO CONTRACTUAL AGREEMENTS WITH ENTITIES THAT ARE NOT
AFFILIATES OF THE BORROWER, ENTERED INTO AS PART OF A RECEIVABLE FINANCING
TRANSACTION, SO LONG AS NO EVENT OF DEFAULT UNDER SECTION 8(A) OR 8(F) HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH DISPOSITION;


 


(M)          THE DISPOSITION OF RECEIVABLES ASSETS BY A SPECIAL PURPOSE
SUBSIDIARY IN A RECEIVABLE FINANCING TRANSACTION;


 


(N)           ISSUANCES OF STOCK BY A SPECIAL PURPOSE SUBSIDIARY TO THE BORROWER
OR A SUBSIDIARY IN CONNECTION WITH A RECEIVABLE FINANCING TRANSACTION;


 


(O)           DISPOSITIONS PERMITTED BY SECTION 7.11, PROVIDED THAT (I) AT LEAST
75% OF THE CONSIDERATION RECEIVED IN RESPECT THEREOF SHALL BE IN THE FORM OF
CASH AND CASH EQUIVALENTS AND (II) AN AMOUNT EQUAL TO THE NET CASH PROCEEDS
THEREOF IS APPLIED AS AND TO THE EXTENT REQUIRED BY SECTION 2.12(B); AND


 


(P)           ISSUANCES BY THE BORROWER OR HOLDINGS OF ITS DISQUALIFIED STOCK
PERMITTED BY SECTION 7.2(P); AND


 


(Q)           DISPOSITIONS OF THE ELECTROLYTIC ASSETS; PROVIDED THAT (I) AT
LEAST 75% OF THE CONSIDERATION RECEIVED IN RESPECT THEREOF SHALL BE IN THE FORM
OF CASH AND CASH EQUIVALENTS, (II) AN AMOUNT EQUAL TO THE NET CASH PROCEEDS
THEREOF IS APPLIED AS AND TO THE EXTENT REQUIRED BY SECTION 2.12(B) AND (III)
HOLDINGS IS IN COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH
DISPOSITION AND THE USE OF PROCEEDS THEREOF, WITH THE COVENANTS CONTAINED IN
SECTION 7.1, IN EACH CASE RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY
ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH THE RELEVANT INFORMATION IS AVAILABLE
AS IF SUCH INCURRENCE HAD OCCURRED ON THE FIRST DAY OF EACH RELEVANT PERIOD FOR
TESTING SUCH COMPLIANCE.


 

7.6           Limitation on Restricted Payments.  Declare or pay any dividend
(other than dividends payable solely in Capital Stock (excluding Disqualified
Stock) of the Person making such dividend) on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
Holdings, the Borrower or any of its Subsidiaries, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any of its Subsidiaries (other than payments solely in Capital Stock
(excluding Disqualified Stock) of the Person), or enter into any derivatives or
other transaction with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating Holdings, the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

 

87

--------------------------------------------------------------------------------


 


(A)           ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR (OR, IF SUCH SUBSIDIARY IS NOT A SUBSIDIARY GUARANTOR, TO
ANY SUBSIDIARY);


 


(B)           ANY NON-WHOLLY OWNED SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS
RATABLY WITH RESPECT TO ITS CAPITAL STOCK;


 


(C)           HOLDINGS MAY MAKE RESTRICTED PAYMENTS IN THE FORM OF CAPITAL STOCK
(OTHER THAN DISQUALIFIED STOCK) OF HOLDINGS;


 


(D)           THE BORROWER MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO
PAY, AND HOLDINGS MAY PAY, DIVIDENDS TO SHAREHOLDERS OF HOLDINGS NOT TO EXCEED
$5,000,000 IN THE AGGREGATE IN ANY FISCAL QUARTER SO LONG AS, AT THE TIME OF
DECLARATION, AND, IF PAID MORE THAN 60 DAYS AFTER THE DATE OF DECLARATION, THE
TIME OF PAYMENT, (X) NO EVENT OF DEFAULT IS CONTINUING AND (Y) IF THE TOTAL
REVOLVING COMMITMENTS HAVE NOT BEEN TERMINATED OR EXPIRED, THE EXCESS OF THE
TOTAL REVOLVING CREDIT COMMITMENTS AT SUCH TIME OVER THE AGGREGATE REVOLVING
EXTENSIONS OF CREDIT AT SUCH TIME IS EQUAL TO OR GREATER THAN THE AMOUNT OF SUCH
DIVIDEND;


 


(E)           HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS PURSUANT TO AND IN CONNECTION WITH STOCK OPTION PLANS OR OTHER BENEFIT
PLANS OR ARRANGEMENTS INVOLVING CAPITAL STOCK OF HOLDINGS OR OPTIONS FOR CAPITAL
STOCK OF HOLDINGS ESTABLISHED FOR DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS
OF HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES, PROVIDED, THAT THE AGGREGATE
AMOUNT OF PAYMENTS UNDER THIS CLAUSE (E) SUBSEQUENT TO THE CLOSING DATE (NET OF
ANY PROCEEDS RECEIVED BY HOLDINGS SUBSEQUENT TO THE DATE HEREOF IN CONNECTION
WITH RESALES OF ANY CAPITAL STOCK OF HOLDINGS OR OPTIONS FOR CAPITAL STOCK OF
HOLDINGS SO PURCHASED) SHALL NOT EXCEED $5,000,000 IN ANY TWELVE-MONTH PERIOD
(WITH UNUSED AMOUNTS IN ANY TWELVE-MONTH PERIOD BEING CARRIED OVER TO THE NEXT
(AND ONLY THE NEXT) SUCCEEDING TWELVE MONTH PERIOD);


 


(F)            THE BORROWER MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO
(I) PAY CORPORATE OVERHEAD, LEGAL, ACCOUNTING AND ADMINISTRATIVE EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED $3,000,000 IN ANY
FISCAL YEAR, (II) PAY FRANCHISE TAXES AND OTHER TAX OBLIGATIONS OR FEES REQUIRED
IN EACH CASE TO MAINTAIN ITS CORPORATE EXISTENCE AND (III) PAY ANY TAXES WHICH
ARE DUE AND PAYABLE BY HOLDINGS AND THE BORROWER AS PART OF A CONSOLIDATED GROUP
OR DUE TO OWNERSHIP OF ANY INTERESTS IN SUBSIDIARIES THAT ARE NOT TREATED AS
CORPORATIONS FOR APPLICABLE TAX PURPOSES;


 


(G)           HOLDINGS MAY EFFECT REPURCHASES OF CAPITAL STOCK OF HOLDINGS UPON
THE EXERCISE OF STOCK OPTIONS OR WARRANTS OR VESTING OF RESTRICTED STOCK TO THE
EXTENT DEEMED TO OCCUR ON THE NON-CASH EXERCISE OF PERMITTED STOCK OPTIONS AND
WARRANTS OR THE WITHHOLDING OBLIGATIONS WITH RESPECT TO SUCH EXERCISE OR
VESTING;


 


(H)           HOLDINGS MAY REPURCHASE OR EXCHANGE ITS CAPITAL STOCK TO THE
EXTENT FUNDED WITH NET CASH PROCEEDS WHICH ARE RECEIVED FROM AND SUBSTANTIALLY
CONCURRENTLY WITH THE ISSUANCE OF ITS CAPITAL STOCK;


 


(I)            HOLDINGS MAY MAKE RESTRICTED PAYMENTS IN ANY FISCAL YEAR FINANCED
SOLELY WITH THE PROCEEDS OF AN ISSUANCE OF CAPITAL STOCK OF HOLDINGS (SUBJECT TO
SECTION 8(K)) TO THE EXTENT SUCH PROCEEDS HAVE NOT BEEN USED FOR OTHER PURPOSES
HEREUNDER;

 

88

--------------------------------------------------------------------------------


 


(J)            HOLDINGS MAY (AND, TO THE EXTENT OF THE PORTION OF THE
DISTRIBUTION CONSTITUTING NET PROCEEDS OF BORROWINGS UNDER THE TERM LOAN AND THE
SENIOR NOTES, THE BORROWER MAY PAY A DIVIDEND TO HOLDINGS TO PERMIT HOLDINGS TO)
EFFECT THE DISTRIBUTION ON THE CLOSING DATE (AND OTHER RESTRICTED PAYMENTS, TO
THE EXTENT OF THE NET PROCEEDS OF SALE OF COMMON STOCK OF HOLDINGS IN THE IPO
PURSUANT TO AN OVER-ALLOTMENT OPTION, WITHIN 45 DAYS THEREAFTER);


 


(K)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS
CONSTITUTING PURCHASES BY (I) THE BORROWER OR ANY SUBSIDIARY GUARANTOR OF THE
CAPITAL STOCK OF ANY SUBSIDIARY OF THE BORROWER OR (II) ANY SUBSIDIARY THAT IS
NOT A SUBSIDIARY GUARANTOR OF ANY OTHER SUBSIDIARY’S CAPITAL STOCK, IN EACH
CASE, PURSUANT TO A TRANSACTION EXPRESSLY PERMITTED BY SECTION 7.8; AND


 


(L)            (I) THE BORROWER OR HOLDINGS MAY DECLARE AND PAY QUARTERLY
DIVIDENDS ON ITS DISQUALIFIED STOCK PERMITTED BY SECTION 7.2(P) IN THE ORDINARY
COURSE OF BUSINESS; AND (II) BORROWER MAY DECLARE AND PAY DIVIDENDS TO HOLDINGS
TO PERMIT HOLDINGS TO PAY DIVIDENDS PERMITTED UNDER CLAUSE (I) ABOVE, PROVIDED
THAT, IN CASE OF CLAUSES (I) AND (II), AT THE TIME OF DECLARATION OF SUCH
DIVIDEND, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
OR WOULD RESULT THEREFROM.


 

Any Restricted Payment by Borrower to Holdings otherwise permitted by clauses
(d), (e), (f) or (l)(ii) of this Section 7.6 may be effected in the form of an
advance by Borrower to Holdings; provided that the amount of such advance shall
thereafter be deemed and treated as a “dividend” and “Restricted Payment” for
purposes of the limitations specified in clauses (d), (e), (f) and (l)(ii) of
this Section 7.6.

 

7.7           Limitation on Capital Expenditures.  Make or commit to make any
Capital Expenditure, except (a) expenditures in respect of Capital Lease
Obligations permitted by Section 7.2(c) and (b) other (i) Capital Expenditures
of the Borrower and its Subsidiaries funded by the proceeds of an issuance of
Capital Stock of Holdings (subject to Section 8(k)) to the extent such proceeds
have not been used for other purposes hereunder or (ii) Capital Expenditures of
the Borrowers and its Subsidiaries not exceeding in any fiscal year the amount
set forth in Schedule 7.7 for such fiscal year; provided, that (x) up to 50% of
any such amount referred to above in clause (b)(ii), if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (y) Capital Expenditures made pursuant to
clause (b)(ii) during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and second, in respect
of amounts carried over from the prior fiscal year pursuant to subclause (x)
above.

 

7.8           Limitation on Investments.  Make any advance, loan, extension of
credit or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets substantially constituting
an ongoing business from, or make any other investment in, any other Person (all
of the foregoing, “Investments”), except:

 


(A)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           INVESTMENTS IN CASH EQUIVALENTS;

 

89

--------------------------------------------------------------------------------


 


(C)           GUARANTEE OBLIGATIONS PERMITTED BY SECTION 7.2;


 


(D)           LOANS AND ADVANCES TO EMPLOYEES OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARIES OF THE BORROWER IN THE ORDINARY COURSE OF BUSINESS (INCLUDING FOR
TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES) IN AN AGGREGATE AMOUNT FOR
HOLDINGS, THE BORROWER AND SUBSIDIARIES OF THE BORROWER NOT TO EXCEED $1,000,000
AT ANY ONE TIME OUTSTANDING;


 


(E)           INVESTMENTS MADE WITH THE PROCEEDS OF ANY REINVESTMENT DEFERRED
AMOUNT;


 


(F)            INVESTMENTS BY (I) HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE BORROWER OR ANY SUBSIDIARY GUARANTOR; (II) ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY GUARANTOR IN ANY OTHER SUBSIDIARY; AND (III)
INVESTMENTS BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR IN ANY FOREIGN
SUBSIDIARY (OR KMEMC) IN AN AGGREGATE AMOUNT (FOR ALL INVESTMENTS PERMITTED
PURSUANT TO THIS CLAUSE (F)(III)) NOT TO EXCEED $25,000,000 (LESS THE AGGREGATE
AMOUNT OF ANY CANCELLED FOREIGN DEBT THAT WAS PERMITTED TO HAVE BEEN OUTSTANDING
PURSUANT TO THIS CLAUSE (F)(III) AND THAT WAS CANCELLED PURSUANT TO SECTION
7.5(K)) AT ANY ONE TIME OUTSTANDING;


 


(G)           IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS
SECTION, INVESTMENTS BY THE BORROWER OR ANY SUBSIDIARY THEREOF CONSTITUTING AN
ACQUISITION OF ANY PERSON ENGAGED PRIMARILY IN, OR ASSETS SUBSTANTIALLY
CONSTITUTING AN ONGOING BUSINESS CONSISTING PRIMARILY OF, ONE OR MORE LINES OF
BUSINESSES PERMITTED UNDER SECTION 7.15 (“PERMITTED ACQUISITIONS”); PROVIDED
THAT:


 

(I)            IMMEDIATELY PRIOR TO AND AFTER GIVING AFFECT TO ANY SUCH
PERMITTED ACQUISITION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND THE BORROWER SHALL HAVE CERTIFIED THE SAME TO THE ADMINISTRATIVE
AGENT IN WRITING;

 

(II)           IF SUCH PERMITTED ACQUISITION IS STRUCTURED AS A STOCK
ACQUISITION, THEN EITHER (A) THE PERSON SO ACQUIRED BECOMES A SUBSIDIARY OF
BORROWER OR (B) SUCH PERSON IS MERGED WITH AND INTO EITHER THE BORROWER OR A
SUBSIDIARY THEREOF (WITH THE BORROWER OR SUCH SUBSIDIARY BEING THE SURVIVING
PERSON IN SUCH MERGER);

 

(III)          ALL OF THE PROVISIONS OF SECTION 6.9 HAVE BEEN OR WILL BE
COMPLIED WITH IN ALL MATERIAL RESPECTS IN RESPECT OF SUCH PERMITTED ACQUISITION;

 

(IV)          AFTER GIVING PRO FORMA EFFECT TO THE PROPOSED PERMITTED
ACQUISITION IN ACCORDANCE WITH SECTION 7.1(E), THE BORROWER SHALL BE IN
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.1;

 

(V)           THE CONSIDERATION FOR SUCH PERMITTED ACQUISITION SHALL BE LIMITED
TO A MAXIMUM AMOUNT OF $25,000,000 PER PERMITTED ACQUISITION AND $75,000,000 FOR
ALL PERMITTED ACQUISITIONS DURING THE TERM OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT IN EACH CASE, SUCH CALCULATION SHALL EXCLUDE ANY PORTION OF CONSIDERATION
FUNDED WITH THE PROCEEDS OF THE ISSUANCE OF CAPITAL STOCK OF HOLDINGS (SUBJECT
TO SECTION 8(K)) (TO THE EXTENT SUCH PROCEEDS HAVE NOT BEEN USED FOR OTHER
PURPOSES HEREUNDER) OR CONSISTING OF THE ISSUANCE OF SUCH CAPITAL STOCK OF
HOLDINGS TO THE SELLER; AND

 

90

--------------------------------------------------------------------------------


 

(VI)          ANY INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY THEREOF
(INCLUDING ANY PERSON BECOMING A SUBSIDIARY OF BORROWER AS A RESULT OF SUCH
PERMITTED ACQUISITION) THAT EXISTS IMMEDIATELY AFTER CONSUMMATION OF SUCH
PERMITTED ACQUISITION IS PERMITTED UNDER SECTION 7.2;

 


(H)           INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS;


 


(I)            THE BORROWER AND ITS SUBSIDIARIES MAY RECEIVE AND OWN SECURITIES
OR OTHER INVESTMENTS ACQUIRED PURSUANT TO DISPOSITIONS, MERGERS, CONSOLIDATIONS,
AMALGAMATIONS, LIQUIDATIONS, WIND-UPS OR DISSOLUTIONS PERMITTED PURSUANT TO
SECTIONS 7.4 OR 7.5, PROVIDED THAT, IF ANY SUCH INVESTMENT CONSTITUTES AN
INVESTMENT BY ANY LOAN PARTY IN A FOREIGN SUBSIDIARY, SUCH INVESTMENT IS
PERMITTED PURSUANT TO CLAUSE (F)(III) OR CLAUSE (S) OF THIS SECTION 7.8;


 


(J)            INVESTMENTS CONSISTING OF ENDORSEMENTS FOR COLLECTION OR DEPOSIT
IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           INVESTMENTS IN DEPOSIT ACCOUNTS OPENED AND MAINTAINED IN THE
ORDINARY COURSE OF BUSINESS;


 


(L)            INVESTMENTS MADE USING THE CAPITAL STOCK OF HOLDINGS (SUBJECT TO
SECTION 8(K)) OR THE PROCEEDS RECEIVED BY HOLDINGS ANY OF ITS SUBSIDIARIES FROM
THE ISSUANCE OF CAPITAL STOCK OF HOLDINGS (SUBJECT TO SECTION 8(K)) TO THE
EXTENT SUCH PROCEEDS HAVE NOT BEEN USED FOR OTHER PURPOSES HEREUNDER, PROVIDED
THAT, AFTER GIVING PRO FORMA EFFECT TO THE PROPOSED INVESTMENT IN ACCORDANCE
WITH SECTION 7.1(C), THE BORROWER SHALL BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 7.1;


 


(M)          INVESTMENTS (OTHER THAN INVESTMENTS BY ANY LOAN PARTY IN ANY
FOREIGN SUBSIDIARY) IN EXISTENCE ON THE CLOSING DATE AND, IN THE CASE OF ANY
INVESTMENT IN EXCESS OF $25,000,000, LISTED ON SCHEDULE 7.8(M), AND EXTENSIONS,
RENEWALS, MODIFICATIONS, OR RESTATEMENTS OR REPLACEMENTS THEREOF, PROVIDED THAT
NO SUCH EXTENSION, RENEWAL, MODIFICATION, RESTATEMENT OR REPLACEMENT SHALL (I)
INCREASE THE AMOUNT OF THE ORIGINAL INVESTMENT OR (II) ADVERSELY AFFECT THE
INTERESTS OF THE LENDERS WITH RESPECT TO SUCH ORIGINAL INVESTMENT, OR THE
INTERESTS OF THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN
ANY MATERIAL RESPECT;


 


(N)           INVESTMENTS IN HEDGE AGREEMENTS RELATING TO THE BUSINESSES AND
FINANCES OF THE BORROWER IN OR ANY OF ITS SUBSIDIARIES AND NOT FOR PURPOSES OF
SPECULATION;


 


(O)           INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN JOINT
VENTURES ENGAGED PRIMARILY IN ONE OR MORE BUSINESSES IN WHICH THE BORROWER AND
ITS SUBSIDIARIES ARE ENGAGED OR GENERALLY RELATED THERETO IN AN AGGREGATE AMOUNT
(VALUED AT COST, WITHOUT REGARD TO ANY WRITE-UPS OR WRITE-DOWNS THEREOF) NOT TO
EXCEED $10,000,000 IN ANY FISCAL YEAR OF HOLDINGS; PROVIDED THAT, AT THE TIME OF
AND AFTER GIVING EFFECT TO SUCH INVESTMENTS, NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM;


 


(P)           INVESTMENTS PERMITTED BY SECTION 7.2(E), 7.2(Q), 7.6 (OTHER THAN
CLAUSE (K) THEREOF) AND 7.7;

 

91

--------------------------------------------------------------------------------


 


(Q)           ANY INVESTMENT BY THE BORROWER OR A SUBSIDIARY OF THE BORROWER IN
A SPECIAL PURPOSE SUBSIDIARY, OR ANY INVESTMENT BY A SPECIAL PURPOSE SUBSIDIARY
IN ANY OTHER PERSON, IN EACH CASE IN CONNECTION WITH A RECEIVABLES FINANCING
TRANSACTION AND IN A MANNER, AND FOR CONSIDERATION, CUSTOMARY FOR TRANSACTIONS
OF THAT TYPE;


 


(R)            IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS
SECTION, INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN IN
HOLDINGS) IN AN AGGREGATE AMOUNT NOT TO EXCEED $25,000,000 AT ANY ONE TIME
OUTSTANDING;


 


(S)           INVESTMENTS CONSTITUTING INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY
(OR KMEMC) TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR PERMITTED PURSUANT TO
SECTION 7.2(B)(IV) OR SECTION 7.2(R) OR (S); AND


 


(T)            INVESTMENTS CONSTITUTING INDEBTEDNESS OF HOLDINGS TO THE BORROWER
PERMITTED PURSUANT TO SECTION 7.2(T).


 

The outstanding amount of any Investment on any date of determination shall be
calculated after giving effect to all cash returns of principal or capital
thereon, cash dividends or other cash returns on the Investments thereon,
received by the Loan Party or Subsidiary which made such Investment and applied
in a manner not prohibited by this Agreement.

 

7.9           Limitation on Optional Payments and Modifications of Debt
Instruments, etc.  (a) Make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
Senior Notes, any Indebtedness incurred as permitted by Section 7.2(n) or (o) or
any Disqualified Stock, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating Holdings, the Borrower
or any Subsidiary to make payments to such Derivatives Counterparty as a result
of any change in market value of the Senior Notes, any Indebtedness incurred as
permitted by Section 7.2(n) or (o) or any Disqualified Stock, except for
prepayments, repurchases, redemptions, defeasances or segregations of funds with
the proceeds of refinancings or replacements thereof permitted by Section 7.2
(f) (in the case of refinancings or replacements of the Senior Notes), (n) (in
the case of refinancings or replacements of Indebtedness incurred as permitted
by Section 7.2(n)) or (o) (in the case of refinancings or replacements of
Indebtedness incurred as permitted by Section 7.2(o)) or with the issuance or
sale of Capital Stock (other than Disqualified Stock) of the Borrower or
Holdings, (b) amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the Senior Note Indenture, any Senior Unsecured Debt Documents,
any Subordinated Debt Documents or any Senior Note Refinancing Documents (other
than any such amendment, modification, waiver or other change which (i) would
extend the maturity or reduce the amount of any payment of principal thereof,
reduce the rate or extend the date for payment of interest thereon or relax any
covenant or other restriction applicable to Holdings, the Borrower or any of its
Subsidiaries or (ii) is not otherwise materially adverse to the interests of the
Lenders hereunder), or (c) amend its Governing Documents in any manner
materially adverse to the interests of the Lenders hereunder.

 

92

--------------------------------------------------------------------------------


 

7.10         Limitation on Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Holdings, the Borrower or any Subsidiary)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of Holdings, the Borrower or such Subsidiary, as
the case may be, and (c) upon fair and reasonable terms no less favorable to
Holdings, the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided, however, that the Borrower or any of its Subsidiaries may
enter into any transaction with a Person in which it has a joint venture
interest involving an aggregate amount (or, in the case of any loan, an
aggregate principal amount) of less than $2,500,000.  Notwithstanding the
foregoing, (i) any Special Purpose Subsidiary may enter into any transaction
with any Person in which such Special Purpose Subsidiary has an Investment in
connection with a Receivable Financing Transaction and (ii) Holdings and the
Borrower and its Subsidiaries may perform their respective obligations under the
Transaction Documentation.

 

7.11         Limitation on Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by Holdings, the Borrower or any of
its Subsidiaries of real or personal property which has been or is to be sold or
transferred by Holdings, the Borrower or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such Property or rental obligations of Holdings, the Borrower or
such Subsidiary unless (i) the sale of such Property is permitted by Section 7.5
and (ii) any Capital Lease Obligations or Liens arising in connection therewith
are permitted by Sections 7.2(c) and 7.3(g) or (i), respectively.

 

7.12         Limitation on Changes in Fiscal Periods.  Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

7.13         Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
Holdings, the Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
guarantor, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents, (b) the Senior Note
Indenture, (c) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (d) any
agreements evidencing a Receivable Financing Transaction permitted by Section
7.5(l), (e) any agreements of any Foreign Subsidiary governing Indebtedness of
such Foreign Subsidiary incurred pursuant to Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Foreign Subsidiary and its Foreign Subsidiaries), (f) any agreements with
respect to any Subsidiary acquired in a transaction permitted by Section 7.8 (in
which case, any prohibition or limitation shall only be effective against the
assets of such Subsidiary) and (g) any agreements governing Indebtedness
permitted by Section 7.2 incurred by the Borrower or any Domestic Subsidiary
(provided that any such prohibition or limitation shall in any event permit
Liens securing (i) the Indebtedness and other obligations under the Loan
Documents (as such agreements may be amended,

 

93

--------------------------------------------------------------------------------


 

including any amendment and restatement thereof, supplemented or otherwise
modified from time to time, including by one or more agreements extending the
maturity of, refinancing, replacing or otherwise restructuring, all or any
portion of Indebtedness under such agreements or any successor or replacement
agreements and whether by the same or any other agent, lender, or group of
lenders), and any Guarantee Obligations in respect of such Indebtedness and
other obligations, in an aggregate principal amount at least equal to the then
aggregate of the outstanding aggregate principal amount loans, face amount of
outstanding letters of credit and then undrawn revolving credit commitments
under the Facilities (including any refinancings, refundings, renewals or
extensions thereof that do not increase the principal amount thereof),
(ii) Hedge Agreements with any Lender or Lender Affiliate, and any Guarantee
Obligations in respect of such Hedge Agreements, and (iii) Cash Management
Agreements with any Qualified Counterparty and any Guarantee Obligations in
respect of such Cash Management Agreements).

 

7.14         Limitation on Restrictions on Subsidiary Distributions.  Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary of the Borrower to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed the Borrower or any other Subsidiary, (b) make Investments in
the Borrower or any other Subsidiary of the Borrower or (c) transfer any of its
assets to the Borrower or any other Subsidiary of the Borrower, except for (i)
such encumbrances or restrictions existing under or by reason of any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iii) any encumbrances or
restrictions arising from any applicable law, rule, regulation or order or any
other agreement in effect or entered into at the Closing Date, (iv) with respect
to clause (c) only, restrictions on transfers of assets subject to any Lien
permitted under Sections 7.3(c), (d), (g), (i), (k), (l), (o) or (q), (v) any
restrictions on a Special Purpose Subsidiary that arise pursuant to the terms of
any agreement entered into in connection with any Receivable Financing
Transaction and apply only to such Special Purpose Subsidiary, (vi) any
restrictions with respect to any Foreign Subsidiary (and its Foreign
Subsidiaries) contained in agreements governing Indebtedness of such Foreign
Subsidiary incurred pursuant to Section 7.2, (vii) any encumbrances or
restrictions imposed by reason of customary provisions contained in leases,
licenses, joint ventures agreements and similar agreements entered into in the
ordinary course of business, (viii) any encumbrances or restrictions that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited by this Agreement (which encumbrances or restrictions are limited to
such property, assets or Capital Stock); (ix) any restrictions in a contractual
obligation incurred in the ordinary course of business and on customary terms
which prohibit transfer of asserts subject of the applicable contractual
obligation, (x) restrictions on cash or other deposits or net worth imposed by
customers, suppliers or, in the ordinary course of business, other third parties
(other than holders of Indebtedness), and (xi) any restrictions contained in
agreements related to Indebtedness permitted by Section 7.2 (provided that no
such agreement shall be more restrictive, in any material respect, than this
Agreement with respect to any transaction described in clause (a), (b) or (c)
above).

 

7.15         Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses that are of the
same general type in which

 

94

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries are engaged on the Closing Date (after giving
effect to the Transaction) or that are reasonably related or incidental thereto.

 

7.16         Limitation on Amendments to Transaction Documents.  Amend,
supplement or otherwise modify or fail to enforce the terms and conditions of
any of the Transaction Documentation except to the extent that any such
amendment, supplement or modification or failure to enforce both (i) could not
reasonably be expected to have a Material Adverse Effect and (ii) would not
materially adversely affect, as a whole, the rights of the Lenders hereunder.

 

7.17         Special Purpose Subsidiary.  Permit (a) any Special Purpose
Subsidiary to engage in any business other than Receivable Financing
Transactions and activities directly related thereto or (b) recourse at any time
to Holdings, the Borrower or any of its Subsidiaries (other than a Special
Purpose Subsidiary) or any of their respective assets for any liability, direct
or indirect, contingent or otherwise, in respect of any obligation of a Special
Purpose Subsidiary whether arising under or in connection with any Receivable
Financing Transaction or otherwise (other than pursuant to Standard
Securitization Undertakings).

 

7.18         Limitation on Activities of Holdings.  In the case of Holdings,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in any business or
operations other than those incidental to its ownership of the Capital Stock of
the Borrower or those activities customarily carried out or required of a
publicly-owned holding company (including in connection with the issuance of any
Capital Stock and the appointment and employment of officers and employees), (b)
incur, create, assume or suffer to exist any Indebtedness or other financial
obligations, except (i) nonconsensual obligations imposed by operation of law,
(ii) pursuant to (x) the Loan Documents to which it is a party and the Senior
Note Indenture, (y) Guarantee Obligations permitted pursuant to Section 7.2(e),
(f), (n) or (o) and/or (z) Indebtedness permitted pursuant to Section 7.2(t) and
(iii) obligations with respect to its Capital Stock, or (c) own, lease, manage
or otherwise operate any properties or assets (other than cash (including cash
received by it in connection with dividends and other Restricted Payments made
by the Borrower in accordance with Section 7.6 pending application in the manner
contemplated by said Section and including pursuant to the Specified Cash
Management Agreements), Cash Equivalents and other assets reasonably incidental
to the conduct of its activities as a publicly traded holding company) and other
than in connection with the ownership of shares of Capital Stock of the
Borrower.

 

7.19         Limitation on Activities of Tronox Finance.  In the case of Tronox
Finance, notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (a) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its status as guarantor of the Obligations and co-issuer of
the Senior Notes or other Indebtedness permitted pursuant to Section 7.2(e),
(f), (n) or (o), (b) incur, create, assume or suffer to exist any Indebtedness
or other financial obligations, except (i) nonconsensual obligations imposed by
operation of law, (ii) pursuant to the Loan Documents to which it is a party and
the Senior Note Indenture or other Indebtedness permitted pursuant to Section
7.2(e), (f), (n) or (o) and (iii) obligations with respect to its Capital Stock,
or (c) own, lease, manage or otherwise operate any properties or assets
(including cash and Cash Equivalents).

 

95

--------------------------------------------------------------------------------


 

7.20         Limitation on Hedge Agreements.  Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against or mitigate changes in interest
rates or foreign exchange rates or commodity prices.

 

7.21         Post-Closing Deliveries.  Fail to (a) deliver to the Administrative
Agent each item set forth in Schedule 7.21, in form and substance reasonably
satisfactory to the Administrative Agent and together with each certificate or
other document ancillary thereto and reasonably requested by the Administrative
Agent and (b) perform each action set forth in Schedule 7.21 in a manner
reasonably satisfactory to the Administrative Agent and together with each
ancillary action reasonably requested by the Administrative Agent to be
performed by any Loan Party in connection therewith, in each case (x) within the
periods set forth opposite each such item or action on such Schedule and (y)
unless otherwise agreed by the Administrative Agent in respect of any such item
or action.

 


SECTION 8.           EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE
BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION
OR SHALL FAIL TO PAY ANY FEES PAYABLE HEREUNDER WITHIN FIVE BUSINESS DAYS AFTER
ANY SUCH INTEREST OR FEES BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF; OR ANY LOAN PARTY SHALL FAIL TO PAY ANY OTHER AMOUNT PAYABLE HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENTS WITHIN 10 BUSINESS DAYS AFTER THE DATE ON
WHICH THE ADMINISTRATIVE AGENT PROVIDED NOTICE TO THE BORROWER THAT SUCH AMOUNT
HAS BECOME DUE IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN
PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY
CERTIFICATE DELIVERED PURSUANT TO SECTION 6.2(B)(I) OR SECTION 6.2(B)(II)(X)
SHALL PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE
MADE OR DEEMED MADE; OR


 


(C)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY AGREEMENT CONTAINED IN CLAUSE (I) OF SECTION 6.4(A) (WITH RESPECT TO
HOLDINGS AND THE BORROWER ONLY), SECTION 6.7(A) OR SECTION 7; OR


 


(D)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY COVENANT OR OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION),
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS FROM THE DATE
ON WHICH THE ADMINISTRATIVE AGENT PROVIDED NOTICE OF SUCH DEFAULT TO SUCH LOAN
PARTY REFERENCING THIS SECTION 8(D); OR


 


(E)           HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I)
DEFAULT IN MAKING ANY PAYMENT OF ANY PRINCIPAL OF ANY INDEBTEDNESS, INCLUDING
ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE LOANS AND REIMBURSEMENT OBLIGATIONS)
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (II) DEFAULT IN MAKING ANY PAYMENT
OF ANY INTEREST ON ANY SUCH INDEBTEDNESS BEYOND THE PERIOD OF

 

96

--------------------------------------------------------------------------------


 


GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH
INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED
IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION EXIST, UNLESS WAIVED OR CURED AS PROVIDED
IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED, THE
EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT
THE HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF
OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY, ANY APPLICABLE
GRACE PERIOD HAVING EXPIRED, OR (IN THE CASE OF ANY SUCH INDEBTEDNESS
CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME PAYABLE, ANY APPLICABLE GRACE
PERIOD HAVING EXPIRED; PROVIDED, THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN
CLAUSE (I), (II) OR (III) OF THIS PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE
AN EVENT OF DEFAULT UNLESS, AT SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR
CONDITIONS (WITHOUT DUPLICATION AS TO THE SAME ITEM OF INDEBTEDNESS) OF THE TYPE
DESCRIBED IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING
PRINCIPAL AMOUNT OF WHICH EXCEEDS IN THE AGGREGATE $25,000,000; OR


 


(F)            (I)  HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER
THAN ANY IMMATERIAL SUBSIDIARY) SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER
ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR
FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, WINDING UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR
OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR HOLDINGS, THE BORROWER OR ANY
OF ITS SUBSIDIARIES (OTHER THAN ANY IMMATERIAL SUBSIDIARY) SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED
TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR
ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR
UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY IMMATERIAL
SUBSIDIARY) ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT
OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY
SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR (IV) HOLDINGS, THE
BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY IMMATERIAL SUBSIDIARY) SHALL
TAKE ANY CORPORATE ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO,
APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II),
OR (III) ABOVE; OR (V) HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER
THAN ANY IMMATERIAL SUBSIDIARY) SHALL NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT
IN WRITING ITS INABILITY TO, GENERALLY PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(G)           (I)  ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN, OR ANY LIEN IN
FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE BORROWER OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH

 

97

--------------------------------------------------------------------------------


 


RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A
TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER
PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF
TITLE IV OF ERISA, (IV) ANY SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF
TITLE IV OF ERISA WITHOUT THE APPROVAL OF THE INTERNAL REVENUE SERVICE AND THE
PBGC, (V) THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL INCUR ANY
LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR
REORGANIZATION OF, A MULTIEMPLOYER PLAN, (VI) THE BORROWER, OR ANY OF ITS
SUBSIDIARIES OR ANY COMMONLY CONTROLLED ENTITY SHALL BE REQUIRED TO MAKE DURING
ANY FISCAL YEAR OF THE BORROWER PAYMENTS PURSUANT TO ANY EMPLOYEE WELFARE
BENEFIT PLAN (AS DEFINED IN SECTION 3.1 OF ERISA) THAT PROVIDES BENEFITS TO
RETIRED EMPLOYEES (OR THEIR DEPENDENTS) OR (VII)  THE BORROWER, OR ANY OF ITS
SUBSIDIARIES OR ANY COMMONLY CONTROLLED ENTITY SHALL BE REQUIRED TO MAKE DURING
ANY FISCAL YEAR OF THE BORROWER CONTRIBUTIONS TO ANY DEFINED BENEFIT PENSION
PLAN SUBJECT TO TITLE IV OF ERISA (INCLUDING ANY MULTIEMPLOYER PLAN); AND IN
EACH CASE IN CLAUSES (I) THROUGH (VII) ABOVE, SUCH EVENT OR CONDITION, TOGETHER
WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING FOR HOLDINGS, THE
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE A LIABILITY (NOT PAID OR FULLY
COVERED BY INSURANCE) OF $25,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN
60 DAYS FROM THE ENTRY THEREOF; OR


 


(I)            ANY OF THE SECURITY DOCUMENTS COVERING A MATERIAL PORTION OF THE
COLLATERAL SHALL CEASE, FOR ANY REASON (UNLESS RELEASED BY THE ADMINISTRATIVE
AGENT OR AS OTHERWISE PERMITTED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS),
TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY SHALL SO ASSERT IN WRITING, OR
ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS COVERING ANY MATERIAL PORTION
OF THE COLLATERAL SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND
PRIORITY PURPORTED TO BE CREATED THEREBY; OR


 


(J)            THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND
COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON (OTHER THAN BY REASON OF THE
EXPRESS RELEASE THEREOF PURSUANT TO SECTION 10.15), TO BE IN FULL FORCE AND
EFFECT IN ANY MATERIAL RESPECT OR ANY LOAN PARTY SHALL SO ASSERT IN WRITING; OR


 


(K)           ANY CHANGE OF CONTROL SHALL OCCUR;


 


THEN, AND IN ANY SUCH EVENT, (A) IF SUCH EVENT IS AN EVENT OF DEFAULT SPECIFIED
IN CLAUSE (I) OR (II) OF PARAGRAPH (F) ABOVE WITH RESPECT TO THE BORROWER,
AUTOMATICALLY THE COMMITMENTS SHALL IMMEDIATELY TERMINATE AND THE LOANS
HEREUNDER (WITH ACCRUED INTEREST THEREON) AND ALL OTHER AMOUNTS OWING UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING ALL AMOUNTS OF L/C
OBLIGATIONS, WHETHER OR NOT THE BENEFICIARIES OF THE THEN OUTSTANDING LETTERS OF
CREDIT SHALL HAVE PRESENTED THE DOCUMENTS REQUIRED THEREUNDER) SHALL IMMEDIATELY
BECOME DUE AND PAYABLE, AND (B) IF SUCH EVENT IS ANY OTHER EVENT OF DEFAULT,
EITHER OR BOTH OF THE FOLLOWING ACTIONS MAY BE TAKEN:  (I) WITH THE CONSENT OF
THE MAJORITY REVOLVING CREDIT FACILITY LENDERS, THE ADMINISTRATIVE AGENT MAY, OR
UPON THE REQUEST OF THE MAJORITY REVOLVING CREDIT FACILITY LENDERS, THE
ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER DECLARE THE REVOLVING
CREDIT

 

98

--------------------------------------------------------------------------------


 


COMMITMENTS TO BE TERMINATED FORTHWITH, WHEREUPON THE REVOLVING CREDIT
COMMITMENTS SHALL IMMEDIATELY TERMINATE; AND (II) WITH THE CONSENT OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT MAY, OR UPON THE REQUEST OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER,
DECLARE THE LOANS HEREUNDER (WITH ACCRUED INTEREST THEREON) AND ALL OTHER
AMOUNTS OWING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING ALL
AMOUNTS OF L/C OBLIGATIONS, WHETHER OR NOT THE BENEFICIARIES OF THE THEN
OUTSTANDING LETTERS OF CREDIT SHALL HAVE PRESENTED THE DOCUMENTS REQUIRED
THEREUNDER) TO BE DUE AND PAYABLE FORTHWITH, WHEREUPON THE SAME SHALL
IMMEDIATELY BECOME DUE AND PAYABLE.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL BE ENTITLED TO EXERCISE ANY AND ALL REMEDIES AVAILABLE UNDER THE SECURITY
DOCUMENTS, INCLUDING THE GUARANTEE AND COLLATERAL AGREEMENT, OR OTHERWISE
AVAILABLE UNDER APPLICABLE LAW OR OTHERWISE.  WITH RESPECT TO ALL LETTERS OF
CREDIT WITH RESPECT TO WHICH PRESENTMENT FOR HONOR SHALL NOT HAVE OCCURRED AT
THE TIME OF AN ACCELERATION PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL AT
SUCH TIME DEPOSIT IN A CASH COLLATERAL ACCOUNT OPENED BY THE ADMINISTRATIVE
AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS IN THE APPLICABLE CURRENCY EQUAL
TO THE AGGREGATE THEN UNDRAWN AND UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT
(AND THE BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES, A CONTINUING SECURITY INTEREST IN ALL AMOUNTS AT
ANY TIME ON DEPOSIT IN SUCH CASH COLLATERAL ACCOUNT TO SECURE THE UNDRAWN AND
UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT AND ALL OTHER OBLIGATIONS).  IF AT
ANY TIME THE ADMINISTRATIVE AGENT REASONABLY DETERMINES THAT ANY FUNDS HELD IN
SUCH CASH COLLATERAL ACCOUNT ARE SUBJECT TO ANY SENIOR OR PARI-PASSU RIGHT OR
CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES
OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IN THE APPLICABLE CURRENCY IS LESS THAN
THE AGGREGATE UNDRAWN AND UNEXPIRED AMOUNT OF OUTSTANDING LETTERS OF CREDIT, THE
BORROWER SHALL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE
ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN SUCH CASH
COLLATERAL ACCOUNT, AN AMOUNT IN THE APPLICABLE CURRENCY EQUAL TO THE EXCESS OF
(A) SUCH AGGREGATE UNDRAWN AND UNEXPIRED AMOUNT OVER (B) THE TOTAL AMOUNT OF
FUNDS, IF ANY, THEN HELD IN SUCH CASH COLLATERAL ACCOUNT THAT THE ADMINISTRATIVE
AGENT REASONABLY DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM. 
AMOUNTS HELD IN SUCH CASH COLLATERAL ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO THE PAYMENT OF DRAFTS DRAWN UNDER SUCH LETTERS OF
CREDIT, AND THE UNUSED PORTION THEREOF AFTER ALL SUCH LETTERS OF CREDIT SHALL
HAVE EXPIRED OR BEEN FULLY DRAWN UPON, IF ANY, SHALL BE APPLIED TO REPAY OTHER
OBLIGATIONS OF THE BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  AFTER
ALL SUCH LETTERS OF CREDIT SHALL HAVE EXPIRED OR BEEN FULLY DRAWN UPON, ALL
REIMBURSEMENT OBLIGATIONS SHALL HAVE BEEN SATISFIED AND ALL OTHER OBLIGATIONS OF
THE BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCLUDING OBLIGATIONS
IN RESPECT OF ANY SPECIFIED HEDGE AGREEMENT AND UNMATURED CONTINGENT
REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS) SHALL HAVE BEEN PAID IN FULL, THE
BALANCE, IF ANY, IN SUCH CASH COLLATERAL ACCOUNT SHALL BE RETURNED TO THE
BORROWER (OR SUCH OTHER PERSON AS MAY BE LAWFULLY ENTITLED THERETO).


 


SECTION 9.           THE AGENTS; THE ARRANGERS


 

9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are

 

99

--------------------------------------------------------------------------------


 

reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.  By execution hereof, Citicorp
USA, Inc. acknowledges and agrees that each of (i) any Qualified Counterparty to
each Citigroup Cash Management Agreement, and (ii) the Specified Letter of
Credit Issuer, has agreed to be bound by the provisions of Section 7.2 of the
Guarantee and Collateral Agreement as if it were a party thereto and by the
provisions of Section 9 hereof as if it were a Lender party hereto.

 

9.2           Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

9.3           Exculpatory Provisions.  Neither the Arrangers, any Agent nor any
of its officers, directors, partners, employees, agents, attorneys and other
advisors, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Arrangers or the Agents under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4           Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
any Loan Party), independent accountants and other experts selected by such
Agent.  The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent.  Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders or the requisite Lenders required under
Section 10.1 to authorize or require such action (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any

 

100

--------------------------------------------------------------------------------


 

such action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or the requisite Lenders
required under Section 10.1 to authorize or require such action (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5           Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders or the requisite Lenders required hereunder to
authorize or require such action (or, if so specified by this Agreement, all
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6           Non-Reliance on the Arrangers, the Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Arrangers, any of the Agents nor
any of their respective officers, directors, employees, agents, attorneys and
other advisors, partners, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by the
Arrangers, any Agent to any Lender.  Each Lender represents to the Agents and
the Arrangers that it has, independently and without reliance upon the
Arrangers, any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans (and in the case of any
Issuing Lender, to issue its Letters of Credit) hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Arrangers, any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Arranger and no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Arrangers or Agent or any
of its officers, directors, employees, agents, attorneys and other advisors,
partners, attorneys-in-fact or affiliates.

 

101

--------------------------------------------------------------------------------


 

9.7           Indemnification.  The Lenders agree to indemnify the Arrangers and
each Agent in its capacity as such (to the extent not reimbursed by Holdings or
the Borrower and without limiting the obligation of Holdings or the Borrower to
do so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against the Arrangers or such
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents, the Transaction Documentation, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Arrangers
or such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted solely and proximately
from the Arrangers’ or such Agent’s gross negligence or willful misconduct in
breach of a duty owed to such Lender.  The agreements in this Section 9.7 shall
survive the payment of the Loans and Letters of Credit and all other amounts
payable hereunder.

 

9.8           Arrangers and Agent in their Individual Capacities.  The Arrangers
and each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though the
Arrangers or such Agent were not an Arranger or an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Arrangers and each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Arranger or an Agent, and the
terms “Lender” and “Lenders” shall include the Arrangers and the Agent in their
individual capacities.

 

9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans or issuers of Letters
of Credit.  If no successor agent has accepted appointment as Administrative
Agent by the date that is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of

 

102

--------------------------------------------------------------------------------


 

the duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  The
Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Arrangers, any Agent or any
Lender.  After any retiring Agent’s resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

9.10         Authorization to Release Liens and Guarantees.  The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to release any
Lien covering any Property of Holdings or any of its Subsidiaries that is the
subject of a Disposition which is permitted by the Loan Documents or which has
been consented to in accordance with Section 10.1 or to effect any other release
in accordance with Section 10.15.

 

9.11         The Arrangers; the Syndication Agent and the Documentation Agents. 
The Arrangers, the Syndication Agent and the Documentation Agents, in their
respective capacities as such, shall have no duties or responsibilities, and
shall incur no liability, under this Agreement and the other Loan Documents.

 

9.12         Withholding Tax.  (a) To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the forms or other
documentation required by Section 2.20(d) or (e) are not delivered to the
Administrative Agent, then the Administrative Agent may withhold from any
interest payment to any Lender not providing such forms or other documentation,
an amount equivalent to the applicable withholding tax.

 


(B)           IF THE INTERNAL REVENUE SERVICE OR ANY AUTHORITY OF THE UNITED
STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID
NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR
BECAUSE SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
ADMINISTRATIVE AGENT AS TAX OR OTHERWISE, INCLUDING PENALTIES AND INTEREST,
TOGETHER WITH ALL EXPENSES INCURRED, INCLUDING LEGAL EXPENSES, ALLOCATED STAFF
COSTS AND ANY OUT OF POCKET EXPENSES.


 


(C)           IF ANY LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR
OTHERWISE TRANSFERS ITS RIGHTS UNDER THIS AGREEMENT, THE PURCHASER, ASSIGNEE,
PARTICIPANT OR TRANSFEREE, AS APPLICABLE, SHALL COMPLY AND BE BOUND BY THE TERMS
OF SECTIONS 2.20(D) AND (E) AND 9.12; PROVIDED THAT WITH RESPECT TO ANY
PARTICIPANT, AS SET FORTH IN SECTION 10.6(B), SUCH PARTICIPANT SHALL ONLY BE
REQUIRED TO COMPLY WITH THE REQUIREMENTS OF SECTIONS 2.12(D) AND (E) AND 9.12 IF
SUCH PARTICIPANT SEEKS TO OBTAIN THE BENEFITS OF SECTION 2.20.

 

103

--------------------------------------------------------------------------------


 


SECTION 10.         MISCELLANEOUS


 

10.1         Amendments and Waivers.  Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(I)            FORGIVE THE PRINCIPAL AMOUNT OR EXTEND THE FINAL SCHEDULED DATE
OF MATURITY OF ANY LOAN OR REIMBURSEMENT OBLIGATION, EXTEND THE SCHEDULED DATE
OF ANY AMORTIZATION PAYMENT IN RESPECT OF ANY TERM LOAN, REDUCE THE STATED RATE
OF ANY INTEREST OR FEE PAYABLE HEREUNDER (EXCEPT IN CONNECTION WITH THE WAIVER
OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES (WHICH WAIVER
SHALL BE EFFECTIVE WITH THE CONSENT OF THE MAJORITY FACILITY LENDERS OF EACH
ADVERSELY AFFECTED FACILITY)) OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT
THEREOF OR REDUCE THE AMOUNT OF ANY SCHEDULED AMORTIZATION OF ANY TERM LOAN, IN
EACH CASE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

 

(II)           INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY
COMMITMENT OF ANY LENDER WITHOUT THE CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD
THAT WAIVERS OR MODIFICATIONS OF COVENANTS, DEFAULTS OR EVENTS OF DEFAULT OR OF
MANDATORY REDUCTIONS OF COMMITMENTS, IF ANY, SHALL NOT CONSTITUTE AN INCREASE IN
THE COMMITMENT OF ANY LENDER);

 

(III)          AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION OR REDUCE
ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS, CONSENT TO THE
ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL, RELEASE ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARY
GUARANTORS FROM THEIR GUARANTEE OBLIGATIONS UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT OR RELEASE HOLDINGS FROM ITS GUARANTEE OBLIGATIONS UNDER THE GUARANTEE
AND COLLATERAL AGREEMENT, IN EACH CASE WITHOUT THE CONSENT OF ALL LENDERS UNLESS
OTHERWISE EXPRESSLY PERMITTED HEREIN OR IN ANY OTHER LOAN DOCUMENT;

 

(IV)          AMEND, MODIFY OR WAIVE ANY CONDITION PRECEDENT TO ANY EXTENSION OF
CREDIT UNDER THE REVOLVING CREDIT FACILITY SET FORTH IN SECTION 5.2 (INCLUDING
THE WAIVER OF AN EXISTING DEFAULT OR EVENT OF DEFAULT REQUIRED TO BE WAIVED IN
ORDER FOR SUCH EXTENSION OF CREDIT TO BE MADE) WITHOUT THE CONSENT OF THE
MAJORITY REVOLVING CREDIT FACILITY LENDERS;

 

104

--------------------------------------------------------------------------------


 

(V)           REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF MAJORITY
FACILITY LENDERS WITH RESPECT TO ANY FACILITY WITHOUT THE WRITTEN CONSENT OF ALL
LENDERS UNDER SUCH FACILITY;

 

(VI)          AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 9 OR ANY OTHER
PROVISION OF ANY LOAN DOCUMENT RELATING TO THE OBLIGATIONS OF THE ARRANGERS OR
ANY AGENT WITHOUT THE CONSENT OF THE ARRANGERS OR AGENT DIRECTLY AFFECTED
THEREBY;

 

(VII)         AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 2.6 OR 2.7 WITHOUT
THE WRITTEN CONSENT OF THE SWING LINE LENDER;

 

(VIII)        AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 2.18 RELATING
SOLELY TO THE PRO RATA TREATMENT OF LENDERS WITHOUT THE CONSENT OF EACH LENDER
DIRECTLY AND ADVERSELY AFFECTED THEREBY; OR

 

(IX)           AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3 WITHOUT THE
CONSENT OF EACH ISSUING LENDER ADVERSELY AFFECTED THEREBY.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Arrangers, the Agents and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders, the Arrangers and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing.

 

10.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of Holdings, the Borrower, the Arrangers and
the Agents, as follows and (b) in the case of the Lenders, as set forth in an
administrative

 

105

--------------------------------------------------------------------------------


 

questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

 

Holdings or the Borrower:

Tronox Incorporated

 

 

123 Robert S. Kerr Avenue

 

 

Oklahoma City, OK 73102

 

 

Attention: Chief Financial Officer

 

 

Telecopy:

(405) 270-3474

 

 

Telephone:

(405) 270-2498

 

 

 

 

with a copy to:

General Counsel

 

 

Telecopy:

(405) 270-3866

 

 

Telephone:

(405) 270-2869

 

 

 

 

The Administrative Agent:

Lehman Commercial Paper Inc.

 

 

745 Seventh Avenue

 

 

New York, New York 10019

 

 

Attention: Paul Arzouian

 

 

Telecopy:

(646) 758-4980

 

 

Telephone:

(212) 526-5803

 

 

 

 

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

 

 

1111 Louisiana Street, Suite 4400

 

 

Houston, Texas 77002

 

 

Attention: Eugene F. Cowell III

 

 

Telecopy:

(713) 236-0822

 

 

Telephone:

(713) 220-8185

 

 

 

 

Issuing Lender:

As notified by such Issuing Lender to the Administrative

 

 

Agent and the Borrower

 

 

provided that any notice, request or demand to or upon Holdings, the Borrower,
the Arrangers, any Agent, the Issuing Lender or any Lender shall not be
effective until received.

 

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any party hereto or under the Loan
Documents, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

106

--------------------------------------------------------------------------------


 

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5         Payment of Expenses.  The Borrower agrees (a) to pay or reimburse
the Arrangers and the Agents for all their reasonable out of pocket costs and
expenses incurred in connection with the syndication of the Facilities (other
than fees payable to syndicate members) and the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements and other charges of counsel to the Administrative Agent (which
shall be limited to one counsel for the Administrative Agent except as to local
law matters) and the charges of Intralinks, (b) to pay or reimburse each Lender,
the Arrangers and the Agents for all their costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Agents, (c), without duplication of the Borrower’s
obligations under Section 2.20(b) hereof, to pay and indemnify each Lender, the
Arrangers and the Agents for, and hold each Lender, the Arrangers and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d)
without duplication of the Borrower’s obligations under Section 2.20(b) hereof,
to pay, indemnify or reimburse each Lender, the Arrangers, each Agent, and their
respective officers, directors, partners, trustees, employees, affiliates,
shareholders, attorneys and other advisors, attorneys-in-fact, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to or arising out of any claim,
proceeding, litigation, or other action concerning or relating to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or Letters of Credit, the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of Holdings, the Borrower any of its Subsidiaries
or any of the Properties and to reimburse them for all reasonable fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee.  No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other

 

107

--------------------------------------------------------------------------------


 

information transmission systems that are intercepted by such persons, except to
the extent resulting from the gross negligence or willful misconduct of such
indemnitee, as determined by a final decision of a court of competent
jurisdiction or for any special, indirect, consequential or punitive damages in
connection with the Facilities.  Without limiting the foregoing but subject to
the proviso of the second preceding sentence, and to the extent permitted by
applicable law, each of Holdings and the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section shall be
payable not later than ten Business Days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section shall be submitted
to the Borrower in accordance with Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

 

10.6         Successors and Assigns; Participations and Assignments.  (a) This
Agreement shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Lenders, the Arrangers, the Agents, all future holders of the
Loans and Letters of Credit and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
transfer any of their respective rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

 


(B)           ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR ANY OTHER
PERSON, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE
BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH, A “PARTICIPANT”)
PARTICIPATING INTERESTS IN ANY LOAN OWING TO SUCH LENDER, ANY COMMITMENT OF SUCH
LENDER OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF A PARTICIPATING
INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE
OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER SHALL REMAIN THE
HOLDER OF ANY SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THE BORROWER AND THE AGENTS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN NO EVENT
SHALL ANY PARTICIPANT UNDER ANY SUCH PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY
AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT,
WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE LOANS OR
ANY FEES PAYABLE HEREUNDER, OR POSTPONE THE DATE OF THE FINAL MATURITY OF THE
LOANS, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION.  THE BORROWER
AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT AND THE LOANS ARE DUE OR
UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN
RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO
THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING
DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN PURCHASING
SUCH PARTICIPATING INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO
SHARE WITH THE LENDERS THE PROCEEDS

 

108

--------------------------------------------------------------------------------


 


THEREOF AS PROVIDED IN SECTION 10.7(A) AS FULLY AS IF SUCH PARTICIPANT WERE A
LENDER HEREUNDER.  THE BORROWER ALSO AGREES THAT EACH PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.19, 2.20 AND 2.21 WITH RESPECT TO ITS
PARTICIPATION IN THE COMMITMENTS AND THE LOANS OUTSTANDING FROM TIME TO TIME AS
IF SUCH PARTICIPANT WERE A LENDER; PROVIDED THAT, IN THE CASE OF SECTION 2.20,
SUCH PARTICIPANT SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF SECTION 2.20(E);
AND PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY
GREATER AMOUNT PURSUANT TO ANY SUCH SECTION THAN THE TRANSFEROR LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION
TRANSFERRED BY SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO SUCH TRANSFER
OCCURRED.


 


(C)           ANY LENDER (AN “ASSIGNOR”) MAY, IN ACCORDANCE WITH APPLICABLE LAW
AND UPON WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME AND FROM TIME
TO TIME ASSIGN TO (I) AN ARRANGER AND ITS AFFILIATES, (II) ANY LENDER OR ANY
LENDER AFFILIATE OR AFFILIATED FUND OF THE ASSIGNING LENDER OR ANOTHER LENDER
THEREOF (IN THE CASE OF (I) AND (II), EACH, AN “ELIGIBLE ASSIGNEE”), OR (III)
WITH THE CONSENT OF (X) THE ADMINISTRATIVE AGENT, (Y) IN THE CASE OF AN
ASSIGNMENT OF ALL OR ANY PORTION OF A REVOLVING CREDIT COMMITMENT OR A REVOLVING
CREDIT LOAN, EACH ISSUING LENDER, AND (Z) IF NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE BORROWER (WHICH, IN EACH CASE, SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), TO AN ADDITIONAL BANK, FINANCIAL INSTITUTION OR OTHER
ENTITY (AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D (AN “ASSIGNMENT AND ACCEPTANCE”), EXECUTED BY SUCH ASSIGNEE AND SUCH
ASSIGNOR (AND, WHERE THE CONSENT OF THE BORROWER, EACH ISSUING LENDER OR THE
ADMINISTRATIVE AGENT IS REQUIRED PURSUANT TO THE FOREGOING PROVISIONS, BY THE
BORROWER AND SUCH OTHER PERSONS) AND DELIVERED TO THE ADMINISTRATIVE AGENT FOR
ITS ACCEPTANCE AND RECORDING IN THE REGISTER TOGETHER WITH A PROCESSING AND
RECORDATION FEE OF $3,500; PROVIDED THAT NO SUCH ASSIGNMENT TO AN ASSIGNEE
(OTHER THAN ANY LENDER OR ANY LENDER AFFILIATE THEREOF OR AFFILIATED FUND OF ANY
LENDER) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $1,000,000 (WITH
RESPECT TO TERM LOANS AND TERM LOAN COMMITMENTS AND $2,500,000 WITH RESPECT TO
ALL OTHER LOANS AND COMMITMENTS (OTHER THAN, IN EACH CASE, IN THE CASE OF AN
ASSIGNMENT OF ALL OF A LENDER’S INTERESTS UNDER THIS AGREEMENT), UNLESS
OTHERWISE AGREED BY THE BORROWER AND THE ADMINISTRATIVE AGENT.  ANY SUCH
ASSIGNMENT NEED NOT BE RATABLE AS AMONG THE FACILITIES.  UPON SUCH EXECUTION,
DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE DETERMINED
PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE
A PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER WITH COMMITMENTS AND/OR
LOANS AS SET FORTH THEREIN, AND (Y) THE ASSIGNOR THEREUNDER SHALL, TO THE EXTENT
PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF AN ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNOR
SHALL CEASE TO BE A PARTY HERETO, EXCEPT AS TO SECTION 2.19, 2.20, 2.21, 9.12
AND 10.5 IN RESPECT OF THE PERIOD PRIOR TO SUCH EFFECTIVE DATE). 
NOTWITHSTANDING ANY PROVISION OF THIS SECTION, THE CONSENT OF THE BORROWER SHALL
NOT BE REQUIRED FOR ANY ASSIGNMENT THAT OCCURS AT ANY TIME WHEN ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(D)           THE ADMINISTRATIVE AGENT SHALL, ON BEHALF OF THE BORROWER,
MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 10.2 A COPY OF EACH ASSIGNMENT
AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF, AND
PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME. 

 

109

--------------------------------------------------------------------------------


 


THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST
ERROR, AND THE BORROWER, EACH AGENT AND THE LENDERS SHALL TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE LOANS AND ANY NOTES
EVIDENCING SUCH LOANS RECORDED THEREIN FOR ALL PURPOSES OF THIS AGREEMENT.  ANY
ASSIGNMENT OF ANY LOAN, WHETHER OR NOT EVIDENCED BY A NOTE, SHALL BE EFFECTIVE
ONLY UPON APPROPRIATE ENTRIES WITH RESPECT THERETO BEING MADE IN THE REGISTER
(AND EACH NOTE SHALL EXPRESSLY SO PROVIDE).  ANY ASSIGNMENT OR TRANSFER OF ALL
OR PART OF A LOAN EVIDENCED BY A NOTE SHALL BE REGISTERED ON THE REGISTER ONLY
UPON SURRENDER FOR REGISTRATION OF ASSIGNMENT OR TRANSFER OF THE NOTE EVIDENCING
SUCH LOAN, ACCOMPANIED BY A DULY EXECUTED ASSIGNMENT AND ACCEPTANCE; THEREUPON
ONE OR MORE NEW NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT SHALL BE ISSUED TO
THE DESIGNATED ASSIGNEE (IF REQUESTED BY SUCH ASSIGNEE), AND THE OLD NOTES SHALL
BE RETURNED BY THE ADMINISTRATIVE AGENT TO THE BORROWER MARKED “CANCELED”.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER (WITH
RESPECT TO ANY ENTRY RELATING TO SUCH LENDER’S LOANS) AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNOR AND AN ASSIGNEE (AND, IN ANY CASE WHERE THE CONSENT OF ANY OTHER PERSON
IS REQUIRED BY SECTION 10.6(C), BY EACH SUCH OTHER PERSON) TOGETHER WITH ANY TAX
FORMS REQUIRED UNDER SECTION 2.20 AND PAYMENT TO THE ADMINISTRATIVE AGENT OF A
REGISTRATION AND PROCESSING FEE OF $3,500 (EXCEPT THAT NO SUCH REGISTRATION AND
PROCESSING FEE SHALL BE PAYABLE IN THE CASE OF AN ASSIGNEE WHICH IS ALREADY A
LENDER OR IS A LENDER AFFILIATE OR AN AFFILIATED FUND (AND IN THE CASE OF
ASSIGNMENTS ON THE SAME DAY FROM A LENDER TO MORE THAN ONE FUND MANAGED OR
ADVISED BY THE SAME INVESTMENT ADVISOR (WHICH FUNDS ARE NOT THEN LENDERS
HEREUNDER), ONLY A SINGLE $3,500 REGISTRATION AND PROCESSING FEE SHALL BE
PAYABLE FOR ALL SUCH ASSIGNMENTS BY SUCH LENDER TO SUCH FUNDS)), THE
ADMINISTRATIVE AGENT SHALL (I) PROMPTLY ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND (II) ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER AND GIVE NOTICE OF SUCH ACCEPTANCE
AND RECORDATION TO THE BORROWER.  ON OR PRIOR TO SUCH EFFECTIVE DATE, THE
BORROWER, AT ITS OWN EXPENSE, UPON REQUEST, SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT (IN EXCHANGE FOR THE REVOLVING CREDIT NOTE AND/OR
APPLICABLE TERM NOTES, AS THE CASE MAY BE, OF THE ASSIGNING LENDER) A NEW
REVOLVING CREDIT NOTE AND/OR APPLICABLE TERM NOTES, AS THE CASE MAY BE, SUCH
ASSIGNEE OR ITS REGISTERED ASSIGNS IN AN AMOUNT EQUAL TO THE REVOLVING CREDIT
COMMITMENT AND/OR APPLICABLE TERM LOANS, AS THE CASE MAY BE, ASSUMED OR ACQUIRED
BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF THE ASSIGNOR HAS
RETAINED A REVOLVING CREDIT COMMITMENT AND/OR TERM LOANS, AS THE CASE MAY BE,
UPON REQUEST, A NEW REVOLVING CREDIT NOTE OR TERM NOTE, AS THE CASE MAY BE, THE
ASSIGNOR OR ITS REGISTERED ASSIGNS IN AN AMOUNT EQUAL TO THE REVOLVING CREDIT
COMMITMENT OR APPLICABLE TERM LOANS, AS THE CASE MAY BE, RETAINED BY IT
HEREUNDER.  SUCH NEW NOTE OR NOTES SHALL BE DATED THE CLOSING DATE AND SHALL
OTHERWISE BE IN THE FORM OF THE NOTE OR NOTES REPLACED THEREBY.


 


(F)            FOR THE AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT
ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION CONCERNING ASSIGNMENTS OF LOANS
AND NOTES RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT
PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS IN LOANS AND NOTES, INCLUDING
ANY PLEDGE OR ASSIGNMENT BY A LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE
BANK IN ACCORDANCE WITH APPLICABLE LAW, PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.   IN THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN
BANK LOANS, SUCH LENDER MAY, WITHOUT THE

 

110

--------------------------------------------------------------------------------


 


CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT, ASSIGN OR PLEDGE ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY
OTHER INSTRUMENT EVIDENCING ITS RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY
HOLDER OF, TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS
OWED OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR
SECURITIES; PROVIDED THAT ANY FORECLOSURE OR SIMILAR ACTION BY SUCH TRUSTEE OR
REPRESENTATIVE SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 10.6
CONCERNING ASSIGNMENTS.


 


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER INDEBTEDNESS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 10.6(G), ANY
SPC MAY (A) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE
BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE
THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING
LENDER, OR WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) TO ANY FINANCIAL
INSTITUTIONS PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF
SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS, AND (B) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC; PROVIDED THAT NON-PUBLIC
INFORMATION WITH RESPECT TO HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES MAY BE
DISCLOSED ONLY WITH THE BORROWER’S CONSENT WHICH WILL NOT BE UNREASONABLY
WITHHELD.  THIS PARAGRAPH (G) MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF
ANY SPC WITH LOANS OUTSTANDING AT THE TIME OF SUCH PROPOSED AMENDMENT.


 

10.7         Adjustments; Set-off.  (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the

 

111

--------------------------------------------------------------------------------


 

benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER SECTION
8(A) OR 8(F), EACH LENDER AND EACH LENDER AFFILIATE SHALL HAVE THE RIGHT,
WITHOUT PRIOR NOTICE TO HOLDINGS OR THE BORROWER, ANY SUCH NOTICE BEING
EXPRESSLY WAIVED BY HOLDINGS AND THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT TO THE EXTENT DUE AND PAYABLE BY HOLDINGS OR THE
BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY OR BY ACCELERATION), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, OTHER THAN TRUST ACCOUNTS), IN
ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR LENDER AFFILIATE, AS
APPLICABLE, OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT
OF HOLDINGS OR THE BORROWER, AS THE CASE MAY BE.  EACH LENDER AGREES TO NOTIFY
PROMPTLY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND
APPLICATION MADE BY SUCH LENDER OR LENDER AFFILIATE, PROVIDED THAT THE FAILURE
TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.


 

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10       Integration.  This Agreement, together with the Fee Letter (other
than Section 2 thereof), Sections 5, 6, 8 and 10 of the Syndication Letter
Agreement, the Letter Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents, the Arrangers and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arrangers, any
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED

 

112

--------------------------------------------------------------------------------


 

BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers.  Each of the parties hereto
hereby irrevocably and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SPECIFIED IN SECTION 10.2;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

10.13       Acknowledgments.  Each of the parties hereto hereby acknowledges
that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)           NEITHER THE ARRANGERS, ANY AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO HOLDINGS OR THE BORROWER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE ARRANGERS, THE AGENTS AND THE LENDERS, ON ONE HAND, AND
HOLDINGS AND THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
ARRANGERS, THE AGENTS AND THE LENDERS OR AMONG HOLDINGS, THE BORROWER AND THE
LENDERS.


 

10.14       Confidentiality.  Each of the Arrangers, the Agents and the Lenders
agrees to keep confidential all non-public information provided to it by any
Loan Party or any of such Loan Party’s attorneys, agents or accountants pursuant
to this Agreement that is designated by such Loan Party as confidential;
provided that nothing herein shall prevent the Arrangers, any

 

113

--------------------------------------------------------------------------------


 

Agent or any Lender from disclosing any such information (a) to (i) the
Arrangers, any Agent or any other Lender or (ii) any Lender Affiliate of any
thereof that is obligated to hold such information in confidence (subject, in
the case of such disclosure to any Lender Affiliate of an Agent, Arranger or
Lender, to the applicable Arranger, Agent or Lender being responsible for
compliance by such Lender Affiliate with the provisions of this Section 10.14),
(b) to any Participant or Assignee (each, a “Transferee”) or prospective
Transferee that agrees to comply with the provisions of this Section 10.14, (c)
to any of its employees, directors, consultants and representatives who are
informed of the confidential nature of such information and are directed to hold
such information in confidence, (d) to any financial institution that is a
direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty agrees to be bound by the provisions of this Section 10.14) (e)
upon the request or demand of any Governmental Authority having jurisdiction
over it, (f) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(g) if requested or required to do so in connection with any litigation or
similar proceeding, (h) that has been publicly disclosed other than in breach of
this Section, (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (j) in connection with the
exercise of any remedy hereunder or under any other Loan Document.  The
agreements in this Section 10.14 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

10.15       Release of Collateral and Guarantee Obligations.  (a) If any of the
Collateral shall be Disposed of by any Loan Party in a transaction permitted by
this Agreement and the other Loan Documents, or upon the effectiveness of any
written consent to the release of any Lien created under any Security Document
in respect of any Collateral pursuant to and in accordance with the requirements
of this Agreement and the other Loan Documents, all Liens created hereunder in
such Collateral shall be automatically released, all without delivery of any
instrument or performance of any act by any party.  Any Subsidiary Guarantor
shall be automatically released from its obligations hereunder and under the
other Loan Documents, and all Liens created hereunder in the Collateral owned
by, and in the Capital Stock issued by, such Guarantor shall be automatically
released, all without delivery of any instrument or performance of any act by
any party, upon consummation of any transaction permitted by this Agreement as a
result of which such Guarantor ceases to be a Subsidiary.  In connection with
any termination or release pursuant to this paragraph (a), the Administrative
Agent shall execute and deliver to each applicable Loan Party, at such Loan
Party’s sole expense, all documents as such Loan Party shall reasonably request
to evidence such termination or release; provided that the Borrower shall have
delivered to the Administrative Agent, at least five Business Days prior to the
date of the proposed termination or release (or such shorter period agreed to by
the Administrative Agent), a written request for termination or release
identifying the relevant Collateral being Disposed of in such Disposition or
Subsidiary ceasing to be such and the terms thereof in reasonable detail,
including the date thereof and the price thereof, together with a certification
by the Borrower stating that such transaction is in compliance with this
Agreement and the other Loan Documents and that the proceeds of such Disposition
will be applied in accordance with this Agreement and the other Loan Documents.

 

114

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR ANY
OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS (OTHER THAN OBLIGATIONS IN RESPECT OF
ANY SPECIFIED HEDGE AGREEMENT, SPECIFIED CASH MANAGEMENT AGREEMENT OR THE
SPECIFIED LETTER OF CREDIT AND ANY UNMATURED CONTINGENT REIMBURSEMENT AND
INDEMNIFICATION OBLIGATIONS) HAVE BEEN PAID IN FULL, ALL COMMITMENTS HAVE
TERMINATED OR EXPIRED AND NO LETTER OF CREDIT SHALL BE OUTSTANDING, THE
COLLATERAL SHALL BE AUTOMATICALLY RELEASED FROM THE LIENS CREATED HEREBY, AND
THE GUARANTEE OBLIGATIONS HEREUNDER OR UNDER ANY LOAN DOCUMENT OF ANY GUARANTOR
SHALL BE TERMINATED.  AT THE REQUEST OF ANY LOAN PARTY, THE ADMINISTRATIVE AGENT
SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER, OR ANY QUALIFIED
COUNTERPARTY) TAKE SUCH ACTIONS AS SHALL BE REASONABLY NECESSARY OR DESIRABLE TO
RELEASE ITS SECURITY INTEREST IN ALL COLLATERAL, AND TO RELEASE ALL GUARANTEE
OBLIGATIONS PROVIDED FOR IN ANY LOAN DOCUMENT, WHETHER OR NOT ON THE DATE OF
SUCH RELEASE THERE MAY BE OUTSTANDING OBLIGATIONS IN RESPECT OF SPECIFIED HEDGE
AGREEMENTS, SPECIFIED CASH MANAGEMENT AGREEMENT OR THE SPECIFIED LETTER OF
CREDIT.  ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS SHALL BE DEEMED SUBJECT TO
THE PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL BE REINSTATED IF AFTER SUCH
RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF THE OBLIGATIONS GUARANTEED
THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED UPON THE
INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE
BORROWER OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, THE
BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE,
ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 

10.16       Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement and if
the Borrower notifies the Administrative Agent that the Borrower wishes to or
the Administrative Agent notifies the Borrower that the Required Lenders wish
to, amend any financial covenants, standards or terms in this Agreement to
eliminate the effect of such Accounting Change, then Holdings, the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating Holdings’ and the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by Holdings and the Borrower,
the Administrative Agent and the Required Lenders (or the Borrower or the
Administrative Agent, as the case may be, shall have withdrawn their request for
an amendment), all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred.  “Accounting Change” refers to any change in accounting principles
required or permitted by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

10.17       Delivery of Lender Addenda.  Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

 

10.18       Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision)

 

115

--------------------------------------------------------------------------------


 

be deemed to excuse compliance with any other covenant.  Where any provision
herein refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person.

 

10.19       WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ARRANGERS, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.20       Customer Identification – USA PATRIOT Act Notice.  The
Administrative Agent (for itself and not on behalf of any other party), the
Syndication Agent (for itself and not on behalf of any other party) and each
Lender hereby notifies the Loan Parties that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow the Administrative Agent,
the Syndication Agent or such Lender, as applicable, to identify the Loan
Parties in accordance with the Act.

 

10.21       Transaction/Spin-Off.  Nothing in this Agreement or the other Loan
Documents shall prohibit the consummation of the Transaction.

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

TRONOX INCORPORATED

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief

 

 

Financial Officer

 

 

 

TRONOX WORLDWIDE LLC

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief

 

 

Financial Officer

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Laurie B. Perper

 

 

 

Name: Laurie B. Perper

 

 

Title: EVP

 

 

 

LEHMAN BROTHERS INC.,

 

as Joint Lead Arranger

 

 

 

 

 

By:

/s/ Laurie B. Perper

 

 

 

Name: Laurie B. Perper

 

 

Title: EVP

 

 

 

CREDIT SUISSE,

 

Cayman Islands Branch,

 

as Joint Lead Arranger

 

 

 

By:

/s/ Vanessa Gomez

 

 

 

Name: Vanessa Gomez

 

 

Title: Vice President

 

 

 

By:

/s/ Nupur Kumar

 

 

 

Name: Nupur Kumar

 

 

Title: Associate

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.,

 

as Syndication Agent

 

 

 

 

 

By:

/s/ Jamie Conn

 

 

 

Name: Jamie Conn

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Joshua Wolf

 

 

 

Name: Joshua Wolf

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

PRICING GRID FOR APPLICABLE MARGINS
AND COMMITMENT FEE RATE

 

Facility Rating
S&P Moody’s

 

Applicable Margin
LIBOR Loans-

 

Commitment
Fee Rate

 

Applicable Margin-
Base Rate Loans

 

1.

>BBB–

Baa3

 

1.00

%

0.20

%

0.00

%

 

 

 

 

 

 

 

 

 

 

2.

BB+

Ba1

 

1.25

%

0.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

3.

BB

Ba2

 

1.50

%

0.375

%

0.50

%

 

 

 

 

 

 

 

 

 

 

4.

BB–

Ba3

 

1.75

%

0.375

%

0.75

%

 

 

 

 

 

 

 

 

 

 

5.

<B+

B1

 

2.00

%

0.50

%

1.00

%

 

If each of Moody’s and S&P shall not have in effect a rating for the Credit
Facilities, then each of such rating agencies shall be deemed to have
established a rating in category 5.  If the ratings of Moody’s and S&P for the
Credit Facilities shall fall within different categories, the Applicable Margins
and the Commitment Fee Rate shall be based on the lower of the ratings, unless
one of the ratings is two or more categories lower than the other, in which case
the Applicable Margins and the Commitment Fee Rate shall be determined by
reference to the category next above that of the lower of the ratings; provided,
however, that if only one of Moody’s or S&P shall have established a rating for
the Credit Facilities, then the Applicable Margins and the Commitment Fee Rate
shall be determined by reference to such available rating.

 

Notwithstanding the foregoing, at all times after maturity or acceleration of
the maturity of the Loans or during the occurrence and continuance of an Event
of Default, the Applicable Margins and the Commitment Fee Rate set forth in
category 5 shall apply.

 

--------------------------------------------------------------------------------